Exhibit 10.1

[Execution Version]

 

 

CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT

dated as of

September 24, 2006

among

RELIANT ENERGY POWER SUPPLY, LLC,

The Other Reliant Retail Obligors referred to herein,

as Reimbursement Guarantors,

MERRILL LYNCH COMMODITIES, INC.,

as Sleeve Provider,

and

MERRILL LYNCH & CO., INC.,

as ML Guarantee Provider

 

 

 


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience of reference only.

 

Page

 

 

 

Section 1. Definitions and Accounting Matters

 

1

 

 

 

1.01

 

Certain Defined Terms

 

1

1.02

 

Terms Generally

 

32

1.03

 

Accounting Terms and Determinations

 

32

 

 

 

 

 

Section 2. Credit Sleeve for Reliant Retail Obligors

 

32

 

 

 

2.01

 

Credit Sleeve Generally; Exclusivity

 

32

2.02

 

Credit Sleeve of OTC Trading and Hedging Activities

 

35

2.03

 

Credit Sleeve of Exchange Traded Hedging Activities

 

40

2.04

 

Credit Sleeve of C&I and Governmental Contracts

 

41

2.05

 

Credit Sleeve of Regulatory Obligations

 

41

2.06

 

Term

 

41

2.07

 

Posting Collateral to Increase K

 

41

 

 

 

 

 

Section 3. Payments, Fees and Records

 

42

 

 

 

3.01

 

Notice of Payment on ML Guarantee or Collateral Foreclosure

 

42

3.02

 

Repayment of Draw Reimbursement Obligations

 

42

3.03

 

Interest

 

42

3.04

 

Monthly Sleeve Fee

 

44

3.05

 

Make-whole Payment

 

44

3.06

 

Structuring Fee

 

44

3.07

 

Payments Generally

 

44

3.08

 

Records; Prima Facie Evidence

 

44

 

 

 

 

 

Section 4. Conditions

 

45

 

 

 

4.01

 

Initial Conditions for Merrill Parties

 

45

4.02

 

Initial Conditions for Reliant Retail Obligors

 

48

4.03

 

Conditions to Certain Obligations of the Merrill Parties

 

49

 

 

 

 

 

Section 5. Representations and Warranties

 

50

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

50

5.02

 

Authorization; No Contravention

 

50

5.03

 

Governmental Authorization; Other Consents

 

51

5.04

 

Binding Effect

 

51

5.05

 

Financial Statements; No Material Adverse Effect

 

51

5.06

 

Litigation

 

52

5.07

 

No Default

 

52

5.08

 

Ownership of Property; Liens

 

52

5.09

 

Environmental Matters

 

52

 

 


--------------------------------------------------------------------------------


 

5.10

 

Insurance

 

53

5.11

 

Taxes

 

53

5.12

 

ERISA Compliance

 

54

5.13

 

Subsidiaries; Equity Interests

 

54

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

55

5.15

 

Disclosure

 

55

5.16

 

Compliance with Laws

 

55

5.17

 

Intellectual Property; Licenses, Etc

 

56

5.18

 

Solvency

 

56

5.19

 

Perfection, Etc

 

56

5.20

 

Employees, Etc

 

56

5.21

 

Information Technology Systems

 

56

5.22

 

Marks

 

56

 

 

 

 

 

Section 6. Affirmative Covenants

 

57

 

 

 

6.01

 

Financial Statements

 

57

6.02

 

Certificates; Other Information

 

58

6.03

 

Notices

 

59

6.04

 

Payment of Obligations

 

59

6.05

 

Preservation of Existence, Etc

 

59

6.06

 

Maintenance of Properties

 

60

6.07

 

Maintenance of Insurance

 

60

6.08

 

Compliance with Laws

 

60

6.09

 

Books and Records

 

60

6.10

 

Inspection Rights

 

60

6.11

 

Addition and Removal of Transaction Parties; Collateral Matters; Waterfall

 

61

6.12

 

Further Assurances

 

64

6.13

 

Risk Management Policy

 

64

6.14

 

Employees

 

66

6.15

 

Information Technology Systems

 

66

6.16

 

Marks

 

66

6.17

 

Reliant Parent Services Agreement

 

67

 

 

 

 

 

Section 7. Negative Covenants

 

67

 

 

 

7.01

 

Liens

 

67

7.02

 

Investments and Acquisitions

 

67

7.03

 

Indebtedness

 

68

7.04

 

Consolidation and Mergers

 

69

7.05

 

Asset Sales

 

70

7.06

 

Limitation on Issuances and Sales of Certain Equity Interests

 

70

7.07

 

Restricted Payments

 

71

7.08

 

Line of Business

 

71

7.09

 

Transactions with Affiliates

 

71

7.10

 

Restrictive Agreements

 

72

7.11

 

Modification of Transaction Documents

 

73

7.12

 

Fiscal Year

 

73

 

ii


--------------------------------------------------------------------------------




 

7.13

 

Specified Transaction

 

73

7.14

 

Services

 

73

7.15

 

Tax Agreements

 

73

7.16

 

Posting of Collateral

 

73

7.17

 

Accepted Products

 

73

 

 

 

 

 

Section 8. Events of Default

 

74

 

 

 

8.01

 

Reliant Events of Default

 

74

8.02

 

Sleeve Provider Events of Default

 

76

 

 

 

 

 

Section 9. Remedies and Termination

 

78

 

 

 

9.01

 

Remedies of Sleeve Provider

 

78

9.02

 

Remedies of REPS

 

78

9.03

 

Certain Intercreditor Agreements

 

80

9.04

 

Certain Limitations on Remedies

 

81

 

 

 

 

 

Section 10. Unwind

 

81

 

 

 

10.01

 

Permitted Activities during Unwind Period

 

81

 

 

 

 

 

Section 11. Reimbursement Guaranty by Other Reliant Retail Parties

83

 

 

11.01

 

Reimbursement Guaranty of the Obligations

 

83

11.02

 

Payment by Guarantors

 

83

11.03

 

Liability of Reimbursement Guarantors Absolute

 

83

11.04

 

Waivers by Reimbursement Guarantors

 

85

11.05

 

Reimbursement Guarantors’ Rights of Subrogation, Contribution, etc

 

86

11.06

 

Subordination of Other Obligations

 

86

11.07

 

Continuing Reimbursement Guaranty

 

86

11.08

 

Authority of Reimbursement Guarantors or REPS

 

87

11.09

 

Financial Condition of REPS

 

87

11.10

 

Bankruptcy, etc

 

87

 

 

 

 

 

Section 12. Miscellaneous

 

88

 

 

 

12.01

 

Notices

 

88

12.02

 

Confidentiality; Limitation on Use of Information

 

89

12.03

 

Reliant Employees

 

90

12.04

 

Provisions relating to Collateral Trust Agreement and Reimbursement Guarantee

 

91

12.05

 

Waiver

 

92

12.06

 

Amendments, Etc

 

92

12.07

 

Expenses, Etc

 

92

12.08

 

Successors and Assigns

 

93

12.09

 

Assignments

 

93

12.10

 

Survival

 

93

12.11

 

Counterparts

 

93

12.12

 

Governing Law; Jurisdiction; Etc

 

93

12.13

 

Certain Dispute Resolution Procedures

 

94

 

iii


--------------------------------------------------------------------------------




 

12.14

 

Captions

 

95

12.15

 

Limitation on Interest

 

95

12.16

 

Integration

 

95

 

iv


--------------------------------------------------------------------------------




 

Schedules and Exhibits

 

SCHEDULE 1.01(a)

-

Risk Management Policy Violations

 

 

SCHEDULE 1.01(b)

-

Calculations Relating to Exchange Traded Contracts

 

 

SCHEDULE 1.01(c)

-

Determination of K and VaR

 

 

SCHEDULE 1.01(d)

-

Information Technology Systems

 

 

SCHEDULE 1.01(e)

-

Trademarks

 

 

SCHEDULE 1.01(f)

-

Delegation of Authority and Credit Limit Approval Guidelines

 

 

SCHEDULE 2.02(a)

-

Counterparty Document Negotiation Provisions

 

 

SCHEDULE 2.04

 

C&I Contracts and Governmental Contracts receiving ML Guarantee on Effective
Date

 

 

SCHEDULE 3.04

-

Calculation and Settlement of Monthly Sleeve Fee

 

 

SCHEDULE 3.05

 

Calculation of Make-whole Payment

 

 

SCHEDULE 3.07(a)

 

Merrill Account

 

 

SCHEDULE 5.13

-

List of Subsidiaries

 

 

SCHEDULE 7.13

-

List of Retail Services

 

 

SCHEDULE 12.13

-

List of Calculation Agents

 

 

 

 

 

 

 

EXHIBIT A1

–

Form of ML Guarantee for Accepted Counterparties

 

 

EXHIBIT A2

–

Form of ML Guarantee for C&I Customers

 

 

EXHIBIT B

–

List of Accepted Counterparties

 

 

EXHIBIT C1

–

Form of EEI Power Purchase and Hedging Contract

 

 

EXHIBIT C2

–

Form of ISDA Power Purchase and Hedging Contract

 

 

EXHIBIT D1

–

Form of EEI Collateral Annex

 

 

EXHIBIT D2

–

Form of ISDA Credit Support Annex

 

 

EXHIBIT E1

–

Reliant Energy — Retail Risk Policy

 

 

EXHIBIT E2

–

Wholesale Risk Control Policy

 

 

EXHIBIT F

–

ERCOT Asset List

 

 

EXHIBIT G

–

Form of Joinder Agreement

 

 

EXHIBIT H

–

Form of Compliance Certificate

 

 

EXHIBIT I1

–

Sleeve Provider’s Employees with Access to Certain Reliant Retail Obligor
Information

 

 

EXHIBIT I2

–

Reliant Retail Obligors’ Employees with Access to Certain Merrill Party
Information

 

 

 

 

v


--------------------------------------------------------------------------------


CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT dated as of September 24, 2006 (this
“Agreement”) among RELIANT ENERGY POWER SUPPLY, LLC, a Delaware limited
liability company (“REPS”), the Other Reliant Retail Obligors listed on the
signature pages hereto, MERRILL LYNCH COMMODITIES, INC., a Delaware corporation,
as sleeve provider (the “Sleeve Provider”), and MERRILL LYNCH & CO., INC., a
Delaware corporation, as guarantee provider (the “ML Guarantee Provider”).

The Reliant Retail Obligors have requested that the Sleeve Provider arrange for
the provision of certain guarantees of the ML Guarantee Provider and the posting
of required collateral in connection therewith, in each case, in connection with
the trading and related activities of the Reliant Retail Obligors in the Retail
Energy Business.  The Sleeve Provider is prepared to arrange for such guarantees
and other required posting of collateral upon the terms and conditions hereof,
and, accordingly, the Parties hereto agree as follows:

Section 1.               Definitions and Accounting Matters.

1.01         Certain Defined Terms.  As used herein, the following terms shall
have the following respective meanings:

“Accepted Counterparty” means each Core Accepted Counterparty and Other Accepted
Counterparty.

“Accepted Exchange” means the NYMEX, ICE and, with the prior written consent of
the Sleeve Provider, such consent not to be unreasonably withheld or delayed,
any other public trading exchange commonly used by the natural gas or electric
power industries for commercial transactions in Accepted Products.

“Accepted Product” means, (a) in general, (i) physical and financial power,
power basis, natural gas, natural gas basis and heat rate, (ii) options on the
foregoing, (iii) weather derivatives, ancillary services, transmission
congestion rights, and renewable energy credits, and (iv) other structured
products related to the hedging of retail electricity, as such other structured
products may be approved by the Sleeve Provider, including in such approval such
related changes to the terms and conditions of this Agreement as the Merrill
Parties deem appropriate (including the addition of related Counterparty
Limitations in respect of such products), but with approval of such other
structured products not to be unreasonably withheld, conditioned or delayed
unless the impact thereof on K or VaR are not measurable using the methodology
employed on Schedule 1.01(c) or, in the case of products traded on an Accepted
Exchange, such products are not capable of being assigned to the Sleeve Provider
in connection with the execution of a related over the counter trade between the
Sleeve Provider and REPS in a manner similar to that as provided in Section
2.03, in the Sleeve Provider’s reasonable discretion, and (b) in respect of each
Accepted Counterparty, each of the foregoing with respect to such Accepted
Counterparty set forth on Exhibit B; provided that (x) all Accepted Products
shall be reasonably related to the electricity market regulated in ERCOT and (y)
all Accepted Products shall have transactions thereunder with delivery or
settlement dates, as applicable, which commence within six months of the
consummation of the transaction and end on or before the earlier of (i) the
fifth


--------------------------------------------------------------------------------




anniversary of the first delivery or settlement date under the transaction or
(ii) the third anniversary of the then current expiry date of the Scheduled
Term.

“Accepted Retail Product” has the meaning ascribed thereto in Schedule 1.01(c).

“Accepted Trades” means each trade, including purchases and sales, relating to
an Accepted Product with an Accepted Counterparty under a Power and Hedging
Contract; provided that wholesale physical power sales shall be limited to sales
within the ERCOT market area.

“Acquisition” means any transaction or any series of related transactions by
which a Person (1) acquires any going business or all or substantially all of
the assets of any other Person, or division thereof, whether through purchase of
assets, merger, or otherwise or (2) directly or indirectly acquires 100% of the
Equity Interests of any other Person.

“Adjusted Volume” means, in respect of the volume under a Mirror OTC Contract,
the volume of the related Exchange Traded Contract(s), adjusted in accordance
with Schedule 1.01(b).

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person; provided that a Person will be deemed to be
an Affiliate of RERH Holdings if RERH Holdings has knowledge that such Person
beneficially owns 10% or more of the Voting Stock of RERH Holdings or, so long
as Reliant Parent has a direct or indirect beneficial interest in RERH Holdings,
Reliant Parent; provided, further, that RERH Holdings shall only be deemed to
have knowledge of any Person beneficially owning 10% or more of the Reliant
Parent’s Voting Stock if such Person has filed a statement of beneficial
ownership pursuant to Sections 13(d) or 13(g) of the Exchange Act or has
provided written notice thereof to RERH Holdings.

“Allocable State Taxes” means any state or local taxes other than Applicable
State Taxes.

“Applicable State Taxes” means any state or local taxes (i) that are determined
by reference solely to the income, transactions or attributes of the Reliant
Retail Obligors, and (ii) the sole liability for which is imposed on the Reliant
Retail Obligors.

“Agreement” has the meaning ascribed thereto in the title paragraph hereto.  The
Agreement is sometimes referred to as the “CSRA”.

“Asset Sale” means the sale, lease, conveyance or other disposition of any
assets.  Notwithstanding the foregoing, none of the following items will be
deemed to be an Asset Sale:

(1)           any single transaction or series of related transactions that (i)
involves assets with gross cash proceeds of $500,000 or less or (ii) involves
assets with gross cash proceeds of greater than $500,000 and less than
$5,000,000 to the extent the aggregate of such transactions since the Execution
Date does not exceed $25,000,000;

(2)           a transfer of assets between or among the Reliant Retail Obligors;

2


--------------------------------------------------------------------------------




(3)           an issuance of Equity Interests by any Subsidiary of RERH Holdings
to any Reliant Retail Obligor;

(4)           the sale or lease of products or services in the ordinary course
of business, the sale or other disposition of damaged, worn out or obsolete
assets or assets no longer used or useful in RERH Holdings’ or any of its
Subsidiaries’ business and the sale or other disposition of accounts receivable
which are more than sixty (60) days past due for collection;

(5)           the sale or other disposition of cash or Cash Equivalents in the
ordinary course of the Retail Energy Business;

(6)           any Permitted Investment;

(7)           a disposition resulting from any Condemnation; and

(8)           a disposition of assets in connection with a foreclosure, transfer
or deed in lieu of foreclosure or other exercise of remedial action.

“Attributable Debt” means, on any date, (a) in respect of a sale and leaseback
transaction, the present value of the obligation of the lessee for net rental
payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended (such present value to
be calculated using a discount rate equal to the rate of interest implicit in
such transaction, determined in accordance with GAAP; provided, that if such
sale and leaseback transaction results in a Capital Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation”) and (b) in respect of any Synthetic
Lease Obligation or financing lease, the amount of the remaining lease payments
under the relevant lease that would as of such date be required to be
capitalized on a balance sheet in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.

“Audited Financial Statements” has the meaning ascribed thereto in Section
4.01(h).

“Audit Committee” means the Audit Committee of the Board of Directors or any
equivalent committee of the Board of Directors having equivalent
responsibilities to the Audit Committee of the Board of Directors of the Reliant
Parent as of the Execution Date.

“Available Cash Flow” means funds available to any Reliant Retail Obligor
pursuant to Section 6.11(c)(ix).

“Available Commitment” has the meaning ascribed thereto in Section 6.11(c).

“Available Contributions” means funds from cash contributions by the Reliant
Parent to RERH Holdings or through RERH Holdings to any Reliant Retail Obligor.

“Available Funds” means any Available Cash Flow or Available Contributions.

3


--------------------------------------------------------------------------------




“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” means, with respect to any Person, a “Bankruptcy” (as defined
in the 2003 ISDA Credit Derivatives Definitions, published by the International
Swaps and Derivatives Association, Inc., determined as if such Person were a
“Reference Entity”) of such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1% and (b) the
Prime Rate in effect for such day.  Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Bcf” means one billion cubic feet.

“Blocked Account Agreement” means collectively, (a) the Blocked Account
Agreement dated as of the Effective Date among certain Reliant Retail Obligors,
Mellon Bank, N.A., and the Collateral Trustee, (b) the Blocked Account Agreement
dated as of the Effective Date among certain Reliant Retail Obligors, Wells
Fargo Bank, NA, and the Collateral Trustee, and (c) the Securities Account
Control Agreement dated as of the Effective Date among certain Reliant Retail
Obligors, Lehman Brothers Inc., and the Collateral Trustee.

“Board of Directors” means the Board of Directors of the Reliant Parent or the
board of directors, board of members, board of managers or similar body having
equivalent responsibilities to the Board of Directors of the Reliant Parent as
of the Execution Date.

“Business Day” means any day other than a Saturday, Sunday or other day (a) on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Houston, Texas or New York City or (b) if the context relates to the
NYMEX or ICE, on which the NYMEX or ICE is authorized to close or in fact is
closed.

“Business Services Mass Customer” means any commercial, industrial or
governmental customer of the Reliant Retail Obligors that is not a C&I Customer.

“C&I Contract” means a contract for the sale of any retail electric products or
services by any Reliant Retail Obligor to a C&I Customer.

“C&I Customer” means any commercial, industrial or governmental customer of the
Reliant Retail Obligors designated by the Reliant Retail Obligors for treatment
as such or as a successor to such designation in the ordinary course of
business.

“Calculation Agent” has the meaning ascribed thereto in Section 12.13.

“Capital Lease Obligation” means, as applied to any Person, at the time any
determination is to be made, the amount of the liability in respect of a capital
lease that would at that time be required to be capitalized on a balance sheet
of such Person in accordance with GAAP in the reasonable judgment of such
Person, and the stated maturity thereof shall be the

4


--------------------------------------------------------------------------------




date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be prepaid by the lessee without
payment of a penalty.

“Capital Outlay Date” has the meaning ascribed thereto in Section 3.01.

“Capital Stock” means:

(a)           in the case of a corporation, corporate stock;

(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

(c)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

(d)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

“Cash Collateral” means, with respect to any Collateral Account, Collateral
consisting of the balance of Dollars credited to such Collateral Account.

“Cash Equivalents” means:

(a)           Dollars;

(b)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
one year from the date of acquisition;

(c)           deposit accounts with any other bank that has a long-term debt
rating at the time of investment of A+ or better by S&P and A1 or better by
Moody’s (an “Approved Bank”);

(d)           time deposits, certificates of deposit, acceptances or prime
commercial paper issued by an Approved Bank at the time acquired or issued (as
applicable and whichever is latest), in each case, having a maturity of not more
than one year from the date of acquisition;

(e)           repurchase obligations for underlying securities of the types
described in clause (b) entered into with an Approved Bank at the time acquired,
issued or entered into (as applicable and whichever is latest), in each case,
having a maturity of not more than one year from the date of acquisition and
secured by securities of the type described in

5


--------------------------------------------------------------------------------




clause (b), the market value of which (including accrued interest) is not less
than the amount of the applicable repurchase agreement;

(f)            commercial paper with a rating at the time of investment of A-1
by S&P and P-1 by Moody’s and, in each case, maturing within one year after the
date of acquisition; and

(g)           money market funds which invest primarily in Cash Equivalents of
the kinds described in clauses (a) through (f) of this definition.

“Channelview Services Agreement” means the Channelview Services Agreement dated
as of July 1, 2006, among REPS, RES, RERS and RESC.

“Chief Executive Officer” means the Chief Executive Officer of the Reliant
Parent or the individual with equivalent responsibilities to the Chief Executive
Officer as of the Execution Date.

“Chief Financial Officer” means the Chief Financial Officer of the Reliant
Parent or the individual with equivalent responsibilities to the Chief Financial
Officer as of the Execution Date.

“Chief Risk Officer” means the Chief Risk Officer of the Reliant Parent or the
individual with equivalent responsibilities to the Chief Risk Officer as of the
Execution Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning ascribed thereto in the Collateral Trust Agreement.

“Collateral Accounts” has the meaning ascribed thereto in the Security
Agreement.

“Collateral Foreclosure” means any setoff, application or foreclosure taken by
an applicable secured party with respect to any Merrill Collateral.

“Collateral Reimbursement Obligations” means, at any time, the obligations of
REPS then outstanding, or that may thereafter arise, in respect of all Merrill
Collateral posted in accordance with this Agreement, to reimburse the Sleeve
Provider for the amount of such Merrill Collateral.

“Collateral Thresholds” means the collateral thresholds for applicable
counterparties determined in accordance with the credit risk policy and
delegation of authority of the Reliant Parent, as the same is set forth on
Schedule 1.01(f), such Schedule to be updated from time at the option of REPS
with the approval of the Sleeve Provider, not to be unreasonably withheld or
delayed.

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
the Effective Date, among each Reliant Retail Obligor and the Collateral Trustee
under which the Merrill Parties are Secured Counterparties as therein defined.

6


--------------------------------------------------------------------------------




“Collateral Trustee” means the Collateral Trustee under the Collateral Trust
Agreement, including any successors from time to time acting as such thereunder.

“Commitment” means (i) the commitment of the Working Capital Facility Provider
to make Loans to REPS under, and in accordance with, the Working Capital
Facility and (ii) the commitments of Replacement Working Capital Providers to
make Loans to any of the Reliant Retail Obligors under, and in accordance with,
Replacement Working Capital Facilities.

“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit H.

“Compliance Information” means, with respect to any Compliance Party, the
information customarily requested from similarly situated trading counterparties
by the Sleeve Provider or the ML Guarantee Provider in the ordinary course of
their respective businesses (i) to comply with applicable Laws (including the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001))) and (ii) to comply with other internal compliance requirements, in
each case to the extent the same are of general application to, and established
by the Sleeve Provider or the ML Guarantee Provider in the ordinary course of
their respective businesses for, similarly situated trading counterparties.

“Compliance Party” means any Accepted Counterparty, C&I Customer, Governmental
Customer, Governmental Authority or any other Person entitled to benefit from
(i) an ML Guarantee, or (ii) the posting of cash collateral by, or any agreement
to post or provide cash collateral by, the Sleeve Provider.

“Compliance Requirements” means, with respect to any Compliance Party, the
receipt by the Sleeve Provider or the ML Guarantee Provider, as applicable, from
such Compliance Party of applicable Compliance Information that satisfies the
compliance requirements generally established by the Sleeve Provider or the ML
Guarantee Provider for similarly situated trading counterparties in the ordinary
course of their respective businesses.

“Computation Failure Event of Default” has the meaning ascribed thereto in
Schedule 1.01(c).

“Computation Period” means, as of the last day of each month, (i) occurring on
or prior to the last day of the eleventh month after the Effective Date, the
period commencing on the Effective Date and ending on such last day and (ii)
occurring from and after the last day of the eleventh month after the Effective
Date, the last twelve full calendar months ending on such last day.

“Condemnation” shall mean any condemnation or other taking, or temporary or
permanent requisition of, any property, any interest therein or right
appurtenant thereto, or any change of grade affecting any property, in each case
as the result of the exercise of any right of condemnation or eminent domain.  A
sale or other transfer to a Governmental Authority in lieu of, or in
anticipation of, condemnation shall be deemed to be a Condemnation.

7


--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controller” means the Controller of the Reliant Parent or the individual with
equivalent responsibilities to the Controller as of the Execution Date.

“Contribution Agreement” means the Contribution Agreement dated as of the
Effective Date between Reliant Parent and RERH Holdings.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; and the terms “controlling,” “controlled by” and “under
common control with” have correlative meanings.

“Core Accepted Counterparty” means each “Core Accepted Counterparty” listed in
Exhibit B, as such Exhibit may be updated from time to time in accordance with
Section 2.02.

“Counterparty” means a Person that at any time sells, delivers, purchases and/or
receives, or is or can be required to sell, deliver, purchase and/or receive,
Accepted Products to or from any Reliant Retail Obligor.

“Counterparty Document” means, with respect to each Accepted Counterparty, the
Power and Hedging Contract, Credit Support Agreement and ML Guarantee and any
related certificates, documents and agreements, as applicable, relating to such
Accepted Counterparty.

“Counterparty Limitations” means, in respect of an Accepted Counterparty and an
Accepted Product, each of the limits set forth on Exhibit B.

“Counterparty CDS Fee” has the meaning ascribed thereto in Section 2.02(b).

“CPT” means the prevailing time in Houston, Texas.

“Credit Rating” means, at any time with respect to any Accepted Counterparty:

(a)           if Moody’s or S&P has issued a credit rating for long-term senior
unsecured, and non-credit enhanced, Dollar-denominated debt of such Accepted
Counterparty, such credit rating, or, if such credit rating is not available,
the issuer rating of such Accepted Counterparty, issued by each of Moody’s and
S&P, as applicable, as in effect at such time in respect of the Accepted
Counterparty (in the event of a split rating the lower rating shall apply);

(b)           if (i) clause (a) above does not apply at such time, (ii) the
obligations of such Accepted Counterparty are guaranteed by any Person,
(iii) the Sleeve Provider has approved in its reasonable discretion the form of
such guarantee and (iv) Moody’s or S&P has issued a credit rating for long-term
senior unsecured, and non-credit enhanced debt of such guarantor, such credit
rating issued by each of Moody’s and S&P, as applicable, as

8


--------------------------------------------------------------------------------




in effect at such time in respect of the guarantor (in the event of a split
rating the lower rating shall apply); or

(c)           if neither clause (a) nor clause (b) above shall apply at such
time, the credit rating, if any, for such Accepted Counterparty designated in
writing by the Sleeve Provider and in effect at such time for purposes of this
Agreement (which the Sleeve Provider may designate or withhold in its reasonable
discretion after consultation with, and review of any relevant credit
information provided by, the Reliant Retail Obligors).

“Credit Sleeve Obligations” mean the Obligations of the Reliant Retail Obligors
under this Agreement, including the Reimbursement Obligations and the
Obligations in respect of the payment of all Monthly Sleeve Fees required
hereunder.

“Credit Sleeve Termination Date” means the earliest date on which the Credit
Sleeve Obligations have been terminated and satisfied in full and all
collateral, including all ML Guarantees, posted by the Merrill Parties required
to be returned to the Merrill Parties has been so returned or reimbursement has
been made therefor.

“Credit Support Agreement” means a credit support agreement among an Accepted
Counterparty, REPS and the Sleeve Provider, in substantially the form of
Exhibits D1 or D2, or in such other form as REPS and the Sleeve Provider may
otherwise agree, in accordance with Section 2.02, providing for credit support
with respect to a Power and Hedging Contract.

“Daily Meeting” has the meaning ascribed thereto in Section 2.02(a)(ii).

“Data Failure Event of Default” has the meaning ascribed thereto in Schedule
1.01(c).

“Default” means an Event of Default or an event that with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.

“Deferred Cure Reimbursement Obligations” has the meaning ascribed thereto in
Section 12.07(b).

“Deferred Draw Reimbursement Obligations” has the meaning ascribed thereto in
Section 3.02.

“Deferred Reimbursement Obligations” means the Deferred Draw Reimbursement
Obligations and Deferred Cure Reimbursement Obligations.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Credit Sleeve Termination Date.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital

9


--------------------------------------------------------------------------------




Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with the provisions of Sections
7.06 and 7.07.  The amount of Disqualified Stock deemed to be outstanding at any
time for purposes of this Agreement shall be equal to the maximum amount that
the Borrower and its Restricted Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Dollars” and “$” means lawful money of the United States of America.

“Downgrade Event” means, with respect to any Person, the Credit Rating of such
Person in effect on the date of this Agreement or when such Person first becomes
an Accepted Counterparty, as applicable, is downgraded by either of Moody’s or
S&P by two notches or has been downgraded by one notch and put on watch list for
a possible additional downgrade by either of Moody’s or S&P.

“Draw Reimbursement Obligations” means the Guarantee Reimbursement Obligations
and Collateral Reimbursement Obligations, other than any portion thereof that
becomes a Deferred Reimbursement Obligation.

“EEI Master Agreement” means the Edison Electric Institute Master Power Purchase
and Sale Agreement, version 2.1 (modified 04/25/00) as in effect from time to
time.

“Effective Date” means the date the conditions precedent in Section 4.01 have
been satisfied (or waived by the Merrill Parties) and the conditions precedent
in Section 4.02 have been satisfied (or waived by the Reliant Retail Obligors);
provided that such date shall be the first day of a month, unless the Parties
mutually agree otherwise.

“Effectiveness Notices” has the meaning ascribed thereto in Section 2.01(a)(1).

“EFS Transaction” means, in respect of any NYMEX Exchange Traded Contract(s)
held on the Effective Date, or subsequently entered into by REPS, an exchange of
such futures for a swap transaction between REPS and the Sleeve Provider
executed on the NYMEX, in accordance with any applicable rules and procedures,
pursuant to which the Sleeve Provider and REPS exchange (a) the number of NYMEX
Exchange Traded Contract(s) held by REPS at the volume weighted average price at
which REPS entered into such Exchange Traded Contract(s) for (b) related Mirror
NYMEX OTC Contracts.

“Energy” means “Energy” as defined in Schedule P to the EEI Master Agreement.

“Environmental Laws” means any and all Federal, state, local, regional and
foreign statutes, laws, rules of common law, constitutional provisions,
regulations, ordinances, rules judgments, orders, decrees, permits, concessions,
grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or Hazardous Materials,
including, those relating to the use analysis, generation, manufacture, storage,
discharge, emission, release, disposal, transportation treatment, investigation,
removal,

10


--------------------------------------------------------------------------------




or remediation of Hazardous Materials.  Environmental Laws include those acts
commonly referred to as: the Comprehensive Environmental Response, Compensation
and Liability Act of 1980; the Superfund Amendments and Reauthorization Act; the
National Environmental Policy Act; the Hazardous Materials Transportation Act;
the Resource Conservation and Recovery Act, the Solid Waste Disposal Act, the
Clean Water Act, the Clean Air Act, the Toxic Substances Control Act, and the
Occupational Safety and Health Act, and their state counterparts.

“EOO Transaction” means, in respect of any NYMEX Exchange Traded Contract(s)
held on the Effective Date, or subsequently entered into by REPS, an exchange of
such NYMEX options for an over-the-counter option transaction between REPS and
the Sleeve Provider executed on NYMEX, in accordance with any applicable rules
and procedures, pursuant to which the Sleeve Provider and REPS exchange (a) the
number of NYMEX options held by REPS for (b) related Mirror NYMEX OTC Contracts.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERCOT” means the Electric Reliability Council of Texas, or any successor
thereto.

“ERCOT Market” means the electric market regulated by ERCOT.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of the controlled group of RERH Holdings or under common
control with RERH Holdings within the meaning of Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code) or Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) a reportable event (within the meaning of Section 4043
of ERISA) with respect to a Pension Plan; (b) a withdrawal by RERH Holdings or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal (within the meaning of Sections 4203 or 4205 of ERISA) by RERH
Holdings or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon RERH
Holdings or any ERISA Affiliate.

11


--------------------------------------------------------------------------------




“Estimated Obligations” has the meaning ascribed thereto in Section 6.11(c).

“Estimation Day” has the meaning ascribed thereto in Section 6.11(c).

“Estimation Period” means, for any Estimation Day, the period from such
Estimation Day until the date 30 days after such Estimation Day.

“Event of Default” means a Sleeve Provider Event of Default or a Reliant Event
of Default.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Traded Contract” means each trade of an Accepted Product traded and
cleared on an Accepted Exchange held or obtained by REPS relating to the sale,
purchase, delivery or receipt of any Accepted Product.

“Execution Date” means September 24, 2006.

“Fair Market Value” means the value that would be paid by a willing buyer to a
willing seller in a transaction not involving distress or necessity of either
party, determined in good faith by the chief financial officer of RERH Holdings
or Board of Directors of RERH Holdings or the selling entity (unless otherwise
provided in this Agreement).

“Failure to Pay or Post” means, in respect of any Accepted Counterparty, any
event of default (after any applicable cure period) for failure to make payment
or post collateral (howsoever defined) by such Accepted Counterparty under its
related Power and Hedging Contract with REPS (including, as applicable, its
related Credit Support Agreement).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the Sleeve
Provider.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Federal Tax Payable Amount” has the meaning set forth in the Reliant Parent
Services Agreement.

“Financial Officer” means, with respect to any Reliant Retail Obligor, any of
the chief financial officer, principal accounting officer, treasurer or
controller thereof.

12


--------------------------------------------------------------------------------




“Fiscal Quarter” means each three month period of a Fiscal Year ending on March
31, June 30, September 30, and December 31.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2006 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“GLO” means the Texas General Land Office.

“GLO Amount” means, at any time, the aggregate outstanding amount owed to GLO in
respect of the outstanding GLO Payments (as such term is defined in the GLO
Contract).

“GLO Contract” means that certain Energy Supply and Services Agreement dated as
of October 1, 2001, between GLO and REPS.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, county, or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, independent system operator, transmission organization or other
entity to the extent exercising executive, legislative, judicial, taxing,
monetary, regulatory, supervisory or administrative powers or functions of or
pertaining to government or the regulation of the Retail Energy Business,
including ERCOT and the PUCT in such capacities as regulators of their
applicable markets.

“Governmental Contract” means a contract for the purchase or sale of any retail
electric products or services between any Reliant Retail Obligor and a
Governmental Customer.

“Governmental Customer” means (a) any agency, authority, instrumentality,
central bank, independent system operator, transmission organization or other
entity owned or controlled by any Governmental Authority or (b) any Person that
is or could be a Governmental Authority; in either case, to the extent acting in
a commercial capacity under a Governmental Contract, including ERCOT and the GLO
in such capacities.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).  The term “Guarantee” as a verb has a corresponding meaning.

13


--------------------------------------------------------------------------------




“Guarantee Reimbursement Obligations” means, at any time, the obligations of
REPS then outstanding, or that may thereafter arise, in respect of all ML
Guarantees then outstanding, to reimburse amounts paid by the ML Guarantee
Provider in respect of any payments made under an ML Guarantee on behalf of any
Reliant Retail Obligor.

“Guaranteed Obligations” has the meaning ascribed thereto in Section 11.01.

“Hazardous Materials” means all explosive, flammable, corrosive or radioactive
substances or wastes and all hazardous, carcinogenic, mutagenic or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, toxic mold and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“ICE” means the Intercontinental Exchange or its successor.

“ICE Block Transaction” means, in respect of any ICE Exchange Traded Contract(s)
held on the Effective Date, or subsequently entered into by REPS, transactions
between REPS and the Sleeve Provider, pursuant to which the Sleeve Provider and
REPS (a) execute a block trade entered into ICE in accordance with any
applicable rules and procedures, whereby Sleeve Provider takes the same net long
or short position as that initially held by REPS for the number of ICE Exchange
Traded Contract(s) held by REPS at the volume weighted average price at which
REPS entered into such ICE Exchange Traded Contract(s) and (b) enter into
related Mirror ICE OTC Contracts.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses or trade payables), whether or not
contingent (without duplication):

(a)           in respect of borrowed money;

(b)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or reimbursement agreements in respect thereof;

(c)           in respect of banker’s acceptances;

(d)           representing Capital Lease Obligations or Attributable Debt in
respect of sale and leaseback transactions, Synthetic Lease Obligations or
financing leases;

(e)           representing the balance deferred and unpaid of the purchase price
of any property or services due more than six months after such property is
acquired or such services are completed;

(f)            representing any Interest Hedging Obligations; or

(g)           consisting of Disqualified Stock;

whether or not any of the preceding items appear as a liability upon a balance
sheet of the specified Person prepared in accordance with GAAP.  In addition,
the term “Indebtedness”

14


--------------------------------------------------------------------------------




includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person.  The amount of any
Indebtedness outstanding as of any date will be:

(i)            the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount;

(ii)           the principal amount of and premium (if any) on the Indebtedness,
in the case of any other Indebtedness;

(iii)          in respect of Indebtedness of other Persons secured by a Lien on
the assets of the specified Person, the lesser of:

(A)          the Fair Market Value of such asset at such date of determination,
and

(B)           the amount of such Indebtedness of such other Persons; and

(iv)          in respect of any Guarantee, an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Indemnity Letter” means that certain letter dated September 20, 2006 from the
Reliant Parent and certain of the Reliant Retail Obligors accepted and agreed to
by MLCI on behalf of the Merrill Parties, relating to the transactions
contemplated hereby.

“Information Technology Systems” means all information technology systems used
in the operation of the Retail Energy Business including hardware, software,
middleware, tools, databases, technical and business information, know-how or
other data or information, related documents, registrations and franchises,
licenses or leases for any of the foregoing and all license rights and all
additions, improvements, enhancements and accessions thereto, and books and
records describing or used in connection with any of the foregoing, including
the information technology systems set forth on Schedule 1.01(d).

“Intercompany Cash Management Agreement” means the Intercompany Cash Management
Agreement dated as of the Effective Date among RERH Holdings and its
Subsidiaries.

“Interest Hedging Obligations” means, with respect to any specified Person, the
net obligations of such Person under:

(a)           interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(b)           other agreements or arrangements designed to manage interest rate
risk; and

15


--------------------------------------------------------------------------------




(c)           other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates.

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or similar obligations), advances or capital
contributions (excluding payroll, commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  “Investment”
shall exclude extensions of trade credit or posting of cash collateral by RERH
Holdings and its Subsidiaries in the ordinary course of business.  The
acquisition by RERH Holdings or any Subsidiary of RERH Holdings of a Person that
holds an Investment in a third Person will be deemed to be an Investment by RERH
Holdings or such Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third
Person.  Except as otherwise provided in this Agreement, the amount of an
Investment shall be its Fair Market Value at the time the Investment is made and
without giving effect to subsequent changes in value.

“Investment Grade Rating” means a Credit Rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

“IP License Agreement” means the IP License Agreement dated as of the Effective
Date between IP Trust and one or more of the Reliant Retail Obligors.

“IP Trust” means the Reliant Energy Trademark Trust, a Delaware statutory trust.

“IP Servicing Agreement” means the IP Servicing Agreement dated as of the
Effective Date between the Reliant Parent and IP Trust.

“IT Service Agreement” means the IT Service Agreement dated as of Effective Date
between IT Trust and one or more of the Reliant Retail Obligors.

“IT Trust” means the Reliant Energy IT Trust, a Delaware statutory trust.

“IT Trust Management Agreement” means the IT Trust Management Agreement dated as
of the Effective Date between the Reliant Parent and IT Trust.

 “Joinder Agreement” means a Joinder Agreement in the form of Exhibit G or in
such other form as REPS and the Merrill Parties may agree executed pursuant to
Section 6.11(a)(i) in connection with a Subsidiary of RERH Holdings becoming an
“Other Reliant Retail Obligor” hereunder.

“K” has the meaning ascribed thereto in, and shall be determined in accordance
with, Schedule 1.01(c).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

16


--------------------------------------------------------------------------------




Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of any Governmental
Authority.

“Level I Violation”, “Level II Violation” or “Level III Violation” means a
violation relating to the Risk Management Policy described as such in Schedule
1.01(a).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement and any lease that
constitutes a security interest.

“Loans” means (i) the loans made by the Working Capital Facility Provider to
REPS under, and in accordance with, the Working Capital Facility and (ii) the
loans made by Replacement Working Capital Providers to REPS under, and in
accordance with, any Replacement Working Capital Facilities.

“Loss Exposure” means, with respect to any underlying transaction, the
mark-to-market value of such underlying transaction assuming a two standard
deviation move in the underlying variables and assuming a two week liquidation
period.

“Make-whole Payment” has the meaning ascribed thereto in Schedule 3.05.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Federal Reserve Board.

“Marks” means all trade names, trademarks and service marks, logos, trademark
and service mark registrations owned by the Reliant Parent or any of its
Subsidiaries and applicable to the Reliant Retail Obligors, including those set
forth on Schedule 1.01(e), and all related applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.

“Market Information” means market information such as price curves,
volatilities, interest rates and similar information for which quotes are
customarily available from reference market makers.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, property or financial condition of RERH Holdings and its
Subsidiaries taken as a whole; or (b) the validity or enforceability against any
of RERH Holdings or any of its Subsidiaries of any Transaction Document to which
it is a party or the material rights and remedies of the Sleeve Provider
thereunder.

“Merrill Collateral” has the meaning ascribed thereto in Section 3.01.

“Merrill Parties” means the Sleeve Provider and the ML Guarantee Provider

17


--------------------------------------------------------------------------------




“Mirror ICE OTC Contract” means, in respect of any ICE Exchange Traded
Contract(s), the over-the-counter swap leg of the related ICE Block Transaction
between REPS and the Sleeve Provider (executed under the MLCI/REPS ISDA), (i) in
which REPS takes the same net long or short position it took in the related ICE
Exchange Traded Contract(s); (ii) that settles on the industry standard
settlement date applicable to such Accepted Product; (iii) that has a price per
unit equal to the price of the ICE Exchange Traded Contract(s) leg of the ICE
Block Transaction; and (iv) that has a volume equal to the related Adjusted
Volume.

“Mirror NYMEX OTC Contract” means, in respect of any NYMEX Exchange Traded
Contracts, the over-the-counter swap leg of the related EFS Transaction or EOO
Transaction between REPS and the Sleeve Provider (executed under the MLCI/REPS
ISDA), (i) in which REPS takes the same net long or short position it held in
the related Exchange Traded Contracts; (ii) that settles on the industry
standard settlement date applicable to such Accepted Product; (iii) that has a
price or strike per unit equal to the price or strike of the futures or option
leg of the EFS Transaction or EOO Transaction; and (iv) that has a volume equal
to the related Adjusted Volume.

“Mirror OTC Contract” means any Mirror ICE OTC Contract or Mirror NYMEX OTC
Contract.

“ML&Co.” means Merrill Lynch & Co., Inc., a Delaware corporation.

“MLCI” means Merrill Lynch Commodities, Inc., a Delaware corporation.

“ML Equivalent Credit Rating” means “A” and “A2” by S&P and Moody’s,
respectively, provided that if the Credit Rating for the ML Guarantee Provider
by S&P or Moody’s, respectively, is lower, then the actual S&P or Moody’s Credit
Rating of the ML Guarantee Provider, respectively, shall apply.

“ML Guarantee” means a guarantee by the ML Guarantee Provider (i) in
substantially the form of Exhibit A1 with respect to Accepted Counterparties or
Exhibit A2 with respect to C&I Customers, (ii) in substantially the form of
Exhibit A2 with respect to Governmental Customers and Governmental Authorities
that do not have requirements with respect to the forms of guarantees received
or in such other form of guarantee as is required by the applicable Governmental
Customer or Governmental Authority and is reasonably acceptable to the Merrill
Parties, and (iii)  in such other form as REPS and the Merrill Parties may
agree.

“ML Guarantee Provider” means ML&Co.

“MLCI/REPS ISDA” means the ISDA 2002 Master Agreement dated the Effected Date
between the Sleeve Provider and REPS.

“Moody’s” shall mean Moody’s Investors Service, Inc. or if such company shall
cease to issue ratings, another nationally recognized rating company selected in
good faith by mutual agreement of the Sleeve Provider and REPS.

“Monthly Payment Date” means, in respect of any month, the date two Business
Days after the Sleeve Provider provides REPS with the invoice in respect of such
month

18


--------------------------------------------------------------------------------




generated and delivered in accordance with the provisions of Schedule 3.04,
commencing with the Monthly Payment Date first occurring after the Effective
Date.

“Monthly Sleeve Fee” means the Sleeve Fee or Unwind Sleeve Fee, as applicable,
as defined in Schedule 3.04.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made, or have been required to be
made, by RERH Holdings or any ERISA Affiliate and that is covered by Title IV of
ERISA.

“MWh” means a megawatt hour of energy.

“MW” means one million watts.

“Non-Guarantor Cutoff Amounts” means, on any date of determination, in respect
of all Subsidiaries of RERH Holdings that are not Reliant Retail Obligors on a
consolidated basis, either (i) $1,000,000 or more of consolidated net income
during the four-fiscal quarter period most recently ended for which financial
statements are available or (ii) assets equal to or exceeding $25,000,000 in
book value at the end of the fiscal quarter most recently ended for which
financial statements are available.

“Notice Date” has the meaning ascribed thereto in Section 3.02.

“NYMEX” means the New York Mercantile Exchange or its successor.

“Obligations” means any amounts, principal, interest, premium, fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the applicable documentation.

“Obligee Guarantor” has the meaning ascribed thereto in Section 11.06.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Reliant Retail Obligors” means each of RERH Holdings, RERH, RERS and any
other Wholly Owned Subsidiaries of RERH Holdings that join this Agreement in
accordance with the provisions of this Agreement and, in each case, their
respective successors and assigns.

19


--------------------------------------------------------------------------------


“Other Accepted Counterparty” means each “Other Accepted Counterparty” listed in
Exhibit B, as such Exhibit may be updated from time to time in accordance with
Section 2.02.

“Party” means any Reliant Retail Obligor or any Merrill Party, as applicable.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by RERH Holdings or
any ERISA Affiliate or to which RERH Holdings or any ERISA Affiliate contributes
or has an obligation to contribute or with respect to which RERH Holdings or any
ERISA Affiliate has any direct or contingent liability, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition by any Reliant Retail Obligor made
with Available Funds that satisfies all of the following conditions:  (1) no
Default with respect to a Reliant Event of Default shall have occurred and be
continuing or would result therefrom on the date of the closing of such
Acquisition, (2) the acquired Person is in (or the acquired assets, including
books of commercial and industrial and consumer electricity customers and
related contracts, are useful in) the Retail Energy Business and (3) the assets,
including any Equity Interests, acquired pursuant to such Acquisition shall be
pledged as additional collateral for the Credit Sleeve Obligations, in each case
in accordance with Section 6.11.

“Permitted Investments” means:

(a)           (1) any Investment by a Reliant Retail Obligor in any other 
Reliant Retail Obligor and (2) Investments by the Reliant Retail Obligors in
Wholly Owned Subsidiaries of RERH Holdings that are not Other Reliant Retail
Obligors, in each case, with Available Funds or in accordance with cash
management principles in the ordinary course of business and, to the extent
applicable, in accordance with Section 6.11(c);

(b)           any Investment by a Reliant Retail Obligor or its Subsidiaries in
a Person made with Available Funds, if as a result of such Investment:

(i)                                     such Person becomes a Wholly Owned
Subsidiary of RERH Holdings; or

(ii)                                  such Person is merged or consolidated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, RERH Holdings or a Wholly Owned Subsidiary of RERH Holdings;

(c)           any Investment in Cash Equivalents, the Collateral Accounts and
under the Intercompany Cash Management Agreement;

20


--------------------------------------------------------------------------------




(d)           any Investment (other than an Investment in Capital Stock) made as
a result of the receipt of non-cash consideration from an Asset Sale that was
made pursuant to and in compliance with the provisions of Section 7.05;

(e)           any Investments received in compromise or resolution of (A)
Obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Reliant Retail Obligors, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (B) litigation, arbitration or other
disputes with Persons who are not Affiliates;

(f)            loans or advances to employees made in the ordinary course of
business up to an aggregate principal amount not to exceed $2,000,000 at any one
time;

(g)           any Investment acquired by any Reliant Retail Obligor on account
of any claim against, or interest in, any other Person (A) acquired in good
faith in connection with or as a result of a bankruptcy, workout, reorganization
or recapitalization of such other Person or (B) as a result of a bona fide
foreclosure by any Reliant Retail Obligor with respect to any claim against any
other Person;

(h)           receivables owing to any Reliant Retail Obligor, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as such Reliant Retail Obligor deems
reasonable under the circumstances; and

(i)            other Investments otherwise permitted in accordance with this
Agreement (other than Investments in Capital Stock) made with Available Funds;
provided that the aggregate outstanding amount of Investments under this clause
(i) shall not exceed $25,000,000.

With respect to all of the foregoing Permitted Investments in Subsidiaries of
RERH Holdings that are not Reliant Retail Obligors, such Investments are subject
to Section 6.11(a).

“Permitted Liens” means:

(a)           Liens under the Collateral Trust Agreement or otherwise securing
the Credit Sleeve Obligations and Working Capital Obligations;

(b)           Liens in favor of the Reliant Retail Obligors;

(c)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefore;

(d)           Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s and mechanics’ Liens, in each case, incurred in the ordinary course
of business;

21


--------------------------------------------------------------------------------




(e)           Liens in the form of survey exceptions, encumbrances, easements or
reservations, including those for licenses, rights-of-way, sewers, electric
lines, telegraph and telephone lines, other utilities, mineral reservations and
rights and leases, zoning restrictions and other restrictions as to the use of
real property or other exceptions to title that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(f)            Liens securing Capital Lease Obligations and purchase money
obligations, in each case permitted to be incurred pursuant to clause (f) of
Section 7.03, covering only the assets acquired with or financed by such
Indebtedness;

(g)           Liens in the form of financing statements (including precautionary
statements) filed in connection with a Capital Lease Obligation, financing lease
or an operating lease, in each case, not prohibited hereunder; provided, that no
such financing statement extends to, covers or refers to as collateral, any
property or assets of RERH or its Subsidiaries, other than the property or
assets which are subject to such Capital Lease Obligation, financing lease or
operating lease;

(h)           Liens arising out of or in connection with any judgment that does
not constitute a Reliant Event of Default or in connection with any litigation
or other legal proceeding as to which an appeal to contest or review is timely
commenced in good faith by appropriate proceedings and as to which adequate
reserves have been established in accordance with GAAP; provided, that any right
to levy, seizure, attachment, sequestration, foreclosure or garnishment of any
property and assets of a Reliant Retail Obligor arising out of or in connection
with any such Lien has been and continues to be enjoined or effectively stayed;

(i)            Liens in the form of inchoate statutory Liens arising under
ERISA;

(j)            Liens on cash and short-term investments pledged or deposited as
collateral to a contract counterparty or issuer of surety bonds by RERH Holdings
or any of its Subsidiaries to secure obligations with respect to contracts for
commercial activities in the ordinary course of business;

(k)           Liens granted during the Transition Period or an Unwind Period in
favor of a commercial trading counterparty pursuant to a netting agreement,
which Liens encumber rights under agreements that are subject to such netting
agreement and which Liens are granted by a Subsidiary of RERH Holdings to secure
such Subsidiary’s obligations to such counterparty under such netting agreement;
provided that any such agreements and netting agreements are entered into in the
ordinary course of business; and provided, further, that the Liens are incurred
in the ordinary course of business and when granted do not secure obligations
which are past due;

(l)            Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights, contractual
rights of setoff or netting

22


--------------------------------------------------------------------------------




arrangements entered into in the ordinary course of business and similar rights
with respect to deposit accounts, commodity accounts and/or securities accounts;

(m)          Liens arising under Section 9.343 of the Texas Uniform Commercial
Code or similar statutes of states other than Texas;

(n)           pledges and deposits to secure the payment of worker’s
compensation, unemployment insurance, social security benefits or obligations
under similar laws, or to secure the payment or performance of statutory or
public obligations (including environmental, municipal and public utility
commission obligations and requirements), reimbursement or indemnity obligations
arising out of surety, performance, or other similar bonds, and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(o)           Liens incurred in the ordinary course of business of RERH Holdings
or any Subsidiary of RERH Holdings securing obligations that do not exceed
$10,000,000 in the aggregate at any one time outstanding; and

(p)           Liens in favor of any Replacement Sleeve Provider or Replacement
Working Capital Provider incurred during the Transition Period or Unwind Period
and subject to the Collateral Trust Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“PJM” means the PJM Interconnection, L.L.C., or any successor thereto.

“PJM Retail Business” means the Retail Energy Business conducted by RESE in the
ordinary course of business in the PJM market area.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by RERH Holdings or its Subsidiaries or with
respect to which RERH Holdings or its Subsidiaries could have any direct or
contingent liability or, with respect to any such plan that is subject to
Section 412 of the Code, Section 4980B of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Post-Default Rate” means a per annum rate equal to the Base Rate (as in effect
from time to time) plus 3.875%.

“Post-Unwind Start Date Transaction” means an Accepted Trade entered prior to
the Unwind Start Date in accordance with this Agreement under which the final
delivery date, payment date, or settlement date is scheduled to occur after the
Unwind Start Date.

“Power and Hedging Contract” means an over-the-counter master agreement between
REPS and an Accepted Counterparty substantially in the form of Exhibits C1 or
C2, or in such other form as REPS and the Sleeve Provider may agree in
accordance with Section 2.02,

23


--------------------------------------------------------------------------------




providing for transactions regarding Accepted Products, and including as part
thereof the associated Credit Support Agreement.

“Prime Rate” means a fluctuating rate of interest equal to the rate of interest
most recently announced by the Wall Street Journal as the prime rate for
Dollar-denominated loans.

“Properly Allocable” means with respect to any Allocable State Taxes the
percentage of the total tax (not in excess of 100 percent) which the tax of the
Reliant Retail Obligors if computed on a separate return would bear to the total
amount of the taxes for all members of the group so computed.

“PUCT” means the Public Utility Commission of Texas, or any successor thereto.

“Qualified Institution” means a major U.S. commercial bank or a foreign bank
with a U.S. branch office with a Credit Rating of at least the ML Equivalent
Credit Rating.

“Quarterly Payment Period” means the period beginning on the Effective Date and
ending on December 31, 2006, and each subsequent period beginning on the day
following the close of the preceding Quarterly Payment Period and ending on the
earliest of the next succeeding March 31, June 30, September 30, or December 31.

“QSE” or “Qualified Scheduling Entity” means a market participant qualified by
ERCOT in accordance with the ERCOT protocols to submit schedules and settle
payments with ERCOT.

“Ramp-Up Period” means the period from and including the Execution Date to but
excluding the Effective Date.

“REES” means Reliant Energy Electric Solutions, LLC, a Delaware limited
liability company.

“REES/REPS Power Purchase Agreement” means the ISDA 2002 Master Agreement dated
July 1, 2006 between REES and REPS, relating solely to the “Upton Wind”
transactions on the Execution Date.

“Reimbursement Guarantors” means each of the Other Reliant Retail Obligors and
their respective successors and assigns.

“Reimbursement Guaranty” means the guarantee of the Reimbursement Guarantors to
repay the Guaranteed Obligations in accordance with Section 11.

“Reimbursement Obligations” means the Draw Reimbursement Obligations and the
Deferred Reimbursement Obligations.

“Reliant Event of Default” has the meaning ascribed thereto in Section 8.01.

“Reliant Parent” means Reliant Energy, Inc., a Delaware Corporation.

24


--------------------------------------------------------------------------------




“Reliant Parent Consent and Agreements” means the Consent and Agreements each
dated as of the Effective Date made by the Reliant Parent  for the benefit of
the Collateral Trustee and the Secured Counterparties pertaining to the Reliant
Parent Services Agreement and the Transition Agreement.

“Reliant Parent Debt Documents” means (a) the Indenture dated as of July 1, 2003
among Reliant Parent, the guarantors referred to therein, and Wilmington Trust
Company, as trustee, pursuant to which Reliant Parent’s 9.25% Secured Notes due
2010 were issued, (b) the Indenture dated as of July 1, 2003 among Reliant
Parent, the guarantors referred to therein, and Wilmington Trust Company, as
trustee, pursuant to which Reliant Parent’s 9.50% Secured Notes due 2013 were
issued, (c) the Senior Indenture dated as of December 22, 2004 between Reliant
Parent and Wilmington Trust Company, as trustee, as supplemented by the First
Supplemental Indenture thereto dated December 22, 2004 among Reliant Parent, the
guarantors referred to therein, and Wilmington Trust Company, as trustee,
pursuant to which Reliant Parent’s 6.75% Secured Notes due 2014 were issued, (d)
Reliant Parent’s five Guarantee Agreements, each dated as of December 22, 2004,
among Reliant Parent, the guarantors referred to therein, and J.P.Morgan Trust
Company, as trustee, and (e) the Second Amended and Restated Credit and Guaranty
Agreement dated as of December 22, 2004 among Reliant Parent, the guarantors
referred to therein, the lenders referred to therein, and Bank of America, N.A.,
as administrative agent and collateral agent, as each of the foregoing has been
amended through the Effective Date.

“Reliant Parent Lenders” means any one or more financial institutions or groups
of financial institutions providing credit to the Reliant Parent, including
their respective administrative, collateral, and other like agents if
applicable, in each case to the extent designated by REPS as Reliant Parent
Lenders hereunder.

“Reliant Parent Services Agreement” means the Master Services Agreement dated as
of even date herewith among Reliant Parent, RECS and RESE on one hand, and RERH
Holdings and its Subsidiaries, on the other hand.

“Reliant Power Purchase Agreements” means the REES/REPS Power Purchase
Agreement, the REPS/RERS Power Purchase Agreement, and the RES/REPS Power
Purchase Agreement.

“Reliant Retail Obligors” means REPS and the Other Reliant Retail Obligors.

“Remediation Plan” means a written report outlining the sequence of actions that
the Reliant Retail Obligors will take to address a Level III Violation and seek
to prevent similar Level III Violations from occurring in the future.

“Replacement Sleeve Provider” means a counterparty or counterparties with a
Credit Rating that is at least equal to the ML Equivalent Credit Rating and
providing Accepted Products or credit support for the acquisition thereof to
RERH Holdings or any of its Subsidiaries during the Transition Period or Unwind
Period.

“Replacement Working Capital Facility” means a working capital facility or
similar facility provided by a Replacement Working Capital Provider  (a) entered
into during the

25


--------------------------------------------------------------------------------




Unwind Period after the commitments under the Working Capital Facility shall
have been permanently terminated and the Working Capital Obligations have been
paid in full, (b) having available commitments that, together with all other
Replacement Working Capital Facilities then in effect, do not exceed
$300,000,000 on an aggregate basis, and (c) having terms, taken as a whole, no
less restrictive than the Working Capital Facility on the date of its
termination.

“Replacement Working Capital Provider” means a counterparty or counterparties
with a Credit Rating that is at least equal to the ML Equivalent Credit Rating
and providing working capital to RERH Holdings or any of its Subsidiaries under
a Replacement Working Capital Facility.

“RECS” means Reliant Energy Corporate Services, LLC, a Delaware limited
liability company.

“REPS” has the meaning ascribed thereto in the opening paragraph of this
Agreement.

“REPS/RERS Power Purchase Agreement” means the ISDA 2002 Master Agreement dated
July 1, 2006 between REPS and RERS.

“RERH” means Reliant Energy Retail Holdings, LLC, a Delaware limited liability
company.

“RERH Holdings” means RERH Holdings, LLC, a Delaware limited liability company.

“RERR” means RE Retail Receivables, LLC, a Delaware limited liability company.

“RERS” means Reliant Energy Retail Services, LLC, a Delaware limited liability
company.

“RES” means Reliant Energy Services, Inc., a Delaware corporation.

“RES/REPS Power Purchase Agreement” means the ISDA 2002 Master Agreement dated
July 1, 2006, between RES and REPS.

“RESC” means Reliant Energy Services Channelview, LLC, a Delaware limited
liability company.

“RESE” means Reliant Energy Solutions East, LLC, a Delaware limited liability
company.

“Residential Mass Customer” means any residential customer of the Reliant Retail
Obligors.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Party and, in addition
with respect to RERH Holdings,

26


--------------------------------------------------------------------------------




any officer thereof that is also a vice president or more senior officer of the
Reliant Parent (excluding vice presidents in marketing).  Any document delivered
hereunder that is signed by a Responsible Officer of a Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Party.

“Restricted Payment” means any of the following:

(a)           any declaration or payment of any dividend or the making of any
other payment or distribution on account of RERH Holdings’ or any of its
Subsidiaries’ Equity Interests (including any payment in connection with any
merger or consolidation involving RERH Holdings or any of its Subsidiaries) or
to the direct or indirect holders of RERH Holdings’ or any of its Subsidiaries’
Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests of RERH Holdings or to RERH Holdings
or any Other Reliant Retail Obligor);

(b)           any purchase, redemption or other acquisition or retirement for
value (including in connection with any merger or consolidation involving RERH
Holdings) of any Equity Interests of RERH Holdings; or

(c)           any payment on or with respect to, or purchase, redemption,
defeasance or other acquisition or retirement for value of any Indebtedness of
RERH Holdings and its Subsidiaries that is contractually subordinated to the
Credit Sleeve Obligations (excluding any intercompany Indebtedness, intercompany
receivables or intercompany advances between or among any of the Reliant Retail
Obligors).

“Restricted Period” has the meaning ascribed thereto in Section 9.03(a).

“Retail Energy Business” means the business of providing Accepted Retail
Products in retail electricity markets in the United States and any businesses
incidental or related thereto and performing under the Transaction Documents and
any activities incidental or related thereto.

“Retail Organizational Documents” means the Organizational Documents of each of
the Reliant Retail Obligors.

“Risk Limit” means any of EGD Short Position, EGD Long Position, Gas Hedge,
Natural Gas Basis Position or Power Average Daily Peak Contractual Load, in each
case as such terms are defined in Section 3 of the “Wholesale Risk Control
Policy” set forth in Exhibit E2 comprising part of the Risk Management Policy.

“Risk Management Event of Default” has the meaning ascribed thereto in Section
6.13.

“Risk Management Policy” means the “Reliant Energy — Retail Risk Policy” set
forth in Exhibit E1 and the sections of the “Wholesale Risk Control Policy” set
forth in Exhibit E2, as each of the same may be updated from time to time in
accordance with Section 6.13.

27


--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Group (presently a division of The
McGraw-Hill Companies, Inc.), together with its successors, or, if such company
shall cease to issue ratings, another nationally recognized rating company
selected in good faith by mutual agreement of the Sleeve Provider and REPS.

“Scheduled Term” means the period from the Execution Date through December 31,
2011; provided that if neither the Sleeve Provider nor REPS objects in writing
prior to the last day of each calendar year (excluding the calendar year ending
December 31, 2006), the referenced expiration date in this clause shall be
automatically extended for an additional calendar year and provided, further,
that the Parties to this Agreement may agree, in their sole discretion, to
extend the referenced expiration date under this clause for greater than one
additional calendar year.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” has the meaning ascribed thereto in the Collateral Trust
Agreement.

“Secured Counterparties” has the meaning ascribed thereto in the Collateral
Trust Agreement.

“Securitization Facility” means the transaction governed by (a) the Second
Amended and Restated Receivables Purchase Agreement dated as of September 9,
2005 among RERR as Seller, RERS as Servicer, Falcon Asset Securitization
Corporation, Liberty Street Funding Corporation, and Gemini Securitization
Corp., LLC as Conduit Investors, JPMorgan Chase Bank, N.A., The Bank of Nova
Scotia, and Deutsche Bank AG as Committed Investors and Managing Agents, and
JPMorgan Chase Bank, N.A. as Program Agent, as heretofore amended and otherwise
modified, (b) the Amended and Restated Receivables Sale Agreement dated as of
September 30, 2003 among RERS (for itself and as successor to RES), RESE, and
REES as Originators and RERR as Buyer, and (c) the other agreements related to
the foregoing as each have been amended through the Effective Date.

“Security Agreement” means the Security Agreement dated as of the Effective Date
among the Reliant Retail Obligors, and the Collateral Trustee.

“Security Documents” shall mean (i) the Collateral Trust Agreement, the Security
Agreement, the Reliant Parent Consent and Agreements, the Blocked Account
Agreement, and (ii) each other security agreement, pledge agreement, mortgage,
deed of trust, assignment agreement, consent and agreement and other instrument
being executed concurrently therewith or herewith or from time to time hereafter
pursuant to which a Lien has been granted by the Reliant Retail Obligors in
favor of the Collateral Trustee (for the benefit of the Secured Counterparties)
on any of their respective assets to secure any of the Secured Obligations.

“Sleeve Provider” has the meaning ascribed thereto in the title paragraph
hereto.

“Sleeve Provider Event of Default” has the meaning ascribed thereto in Section
8.02.

28


--------------------------------------------------------------------------------




“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) such Person is expected to have assets
available of not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided that if the context in which “Solvent” or “Solvency”
is used refers to a Person together with its Subsidiaries, Person as used above
shall be deemed to be a reference to such Person together with its Subsidiaries.

“Specified Transaction” means, with respect to any Person (i) any prepaid
forward sale of energy, oil, gas or minerals by such Person that is intended
primarily as a borrowing of funds, excluding volumetric production payments, and
(ii) any interest rate, currency, commodity or other swap, collar, cap, option
or other derivative that is intended primarily as a borrowing of funds, or any
combination of any of the foregoing, with the amount of the obligations of such
Person thereunder being the net obligations of such Person thereunder.

“State Tax Distribution Amount” means with respect to any Allocable State Taxes,
on any date of determination, the excess of (a) the cumulative amounts, for
periods beginning on or after the Effective Date, of Allocable State Taxes
Properly Allocable to the Reliant Retail Obligors as shown on tax returns
relating thereto (and reflecting any adjustments thereto agreed upon with
applicable Governmental Authorities or as determined by courts of competent
jurisdiction), over (b) amounts previously distributed pursuant to Section
6.11(c)(ii) of this Agreement.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Execution Date, and shall not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Structuring Fee” has the meaning ascribed thereto in Section 3.06.

“Subordinated Indebtedness” means any Indebtedness of a Person that is
contractually subordinated to the Credit Sleeve Obligations.

“Subordinated Secured Obligations” has the meaning ascribed thereto in the
Collateral Trust Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body

29


--------------------------------------------------------------------------------




(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Tax Code” means Title 26 of the United States Code (Internal Revenue),
26 U.S.C. Section 1 et seq.

“Tax Subordination Agreement” means the Tax Subordination Agreement dated as of
the Effective Date made by the Reliant Parent and the Reliant Retail Obligors
for the benefit of the Merrill Parties and the Working Capital Facility
Provider.

“Term” has the meaning ascribed thereto in Section 2.06.

“Transaction Documents” means (i) this Agreement, (ii) the Working Capital
Facility, (iii) the Security Documents, (iv) the Contribution Agreement, (v)
Retail Organizational Documents, (vi) the Reliant Parent Services Agreement,
(vii) the REES/REPS Power Purchase Agreement, (viii) the RES/REPS Power Purchase
Agreement, (ix) the REPS/RERS Power Purchase Agreement, (x) the Channelview
Services Agreement, (xi) Mirror OTC Contracts, (xii) the IP License Agreement,
(xiii) the IP Trust, (xiv) the IP Servicing Agreement, (xv) the IT Service
Agreement, (xvi) the IT Trust, (xvii) the IT Trust Management Agreement, (xviii)
the Transition Agreement, (xix) the Indemnity Letter, (xx) the Tax Subordination
Agreement and (xxi) any other contract or agreement (including ISDA Master
Agreements, but excluding any Credit Support Agreements) between any Merrill
Party or its Affiliates, on one hand, and any Reliant Retail Obligor or its
Affiliates, on the other hand, relating to the transactions contemplated hereby.

“Transition Agreement” means the Transition Agreement dated as of the Effective
Date among Reliant Parent, RECS, RESE, the Reliant Retail Obligors, the IP Trust
and the IT Trust, with respect to certain interim employment matters,
intellectual property and information technology matters and other interim
matters related to the ringfencing of the Reliant Retail Obligors.

“Transition Period” means the period from the Transition Start Date through the
Unwind Start Date.

“Transition Start Date” means the date three months prior to the last day of the
Scheduled Term.

“Trigger Event” has the meaning ascribed thereto in, and shall be determined in
accordance with, Schedule 1.01(c).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York and (solely with respect to the perfection or priority of any
Lien in personal property or fixtures or control over Collateral that
constitutes personal property or fixtures) the Uniform Commercial Code as in
effect from time to time in the jurisdiction that governs such

30


--------------------------------------------------------------------------------




perfection, priority or control, provided that, for purposes of each Security
Document in which the term “UCC” is separately defined, “UCC” has the meaning
assigned to such term in such Security Document.

“Unaudited Financial Statements” has the meaning ascribed thereto in Section
4.01(h).

“Unfunded Pension Liability” means any “accumulated funding deficiency” of a
Pension Plan as determined in accordance with Section 412 of the Code.

“Unwind Conclusion Date” means, with respect to any Unwind Start Date, the
Credit Sleeve Termination Date.

“Unwind Period” means the period from the Unwind Start Date through the Unwind
Conclusion Date.

“Unwind Start Date” means the earlier of (a) the date immediately following the
last day of the Scheduled Term, (b) the date for the beginning of the Unwind
Period declared by the Sleeve Provider in connection with a Reliant Event of
Default in accordance with Section 9.01(a), (c) the date for the beginning of
the Unwind Period declared by REPS in connection with a Sleeve Provider Event of
Default in accordance with Section 9.02(a)(i), or (d) the date for the beginning
of the Unwind Period declared by REPS in accordance with Section 2.06(b).

“VaR” has the meaning ascribed thereto in, and shall be determined in accordance
with, Schedule 1.01(c).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly Owned Subsidiary” of any specified Person means a Subsidiary of such
Person all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) is owned by such Person or by
one or more other Wholly Owned Subsidiaries of such Person.

“Working Capital Facility” means the Working Capital Facility dated as of even
date herewith among Working Capital Facility Provider, as Lender, REPS, as
Borrower, and the Other Reliant Retail Obligors, as Guarantors.

“Working Capital Facility Provider” means Merrill Lynch Capital Corporation, a
Delaware corporation.

“Working Capital Obligations” mean the Obligations of the Reliant Retail
Obligors under the Working Capital Facility.

“Work Plan” means a written report outlining a series of actions that the
Reliant Retail Obligors will take to develop a Remediation Plan.

31


--------------------------------------------------------------------------------




1.02         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified, renewed or
replaced (subject to any restrictions on such amendments, restatements,
supplements or modifications, renewals or replacements set forth therein or
herein), (b) references to any law, constitution, statute, treaty, regulation,
rule or ordinance, including any section or other part thereof (each, for
purposes of this Section 1.02, a “law”) shall refer to that law as amended from
time to time and shall include any successor law, (c) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Sections,
Exhibits and Schedules shall be construed to refer to Sections of, and Exhibits
and Schedules to, this Agreement.

1.03         Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Sleeve Provider hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent with that used in the financial
statements referred to in Section 5.05.

Section 2.               Credit Sleeve for Reliant Retail Obligors

2.01         Credit Sleeve Generally; Exclusivity   (a)  Commitment of Merrill
Parties.  During the Term, and otherwise subject to and in accordance with the
terms and conditions of this Agreement (including Sections 2.04 and 2.05), at
the request of REPS from time to time, subject to the proviso below, the Merrill
Parties shall:

(i)            cause the ML Guarantee Provider to execute and deliver to
Accepted Counterparties and perform under ML Guarantees in respect of REPS’
obligations under Power and Hedging Contracts, including Credit Support
Agreements, and prevent any events of default or termination events relating
solely to the ML Guarantee Provider as a credit support provider under the Power
and Hedging Contracts, including the related Credit Support Agreements;

(ii)           cause the Sleeve Provider to execute and deliver to Accepted
Counterparties and REPS and perform under Credit Support Agreements providing
credit support for the obligations under Power and Hedging Contracts, and
prevent any events of default or termination events relating solely to the
Sleeve Provider as a credit support provider under the Credit Support Agreements
related to the Power and Hedging Contracts;

32


--------------------------------------------------------------------------------




(iii)          cause the Sleeve Provider to execute and deliver and perform
under EFS Transactions, EOO Transactions and ICE Block Transactions in
connection with Exchange Traded Contracts held on the Effective Date, or
subsequently obtained by REPS, in each case, in accordance with the provisions
of Section 2.03;

(iv)          cause the ML Guarantee Provider to execute and deliver to C&I
Customers and Governmental Customers and perform under ML Guarantees in
connection with C&I Contracts and Governmental Contracts;

(v)           subject to Section 2.05, cause the ML Guarantee Provider and the
Sleeve Provider to, in the case of the ML Guarantee Provider, execute and
deliver to Governmental Authorities, to the Reliant Retail Obligors for the
benefit of Persons making customer deposits and advance payments and to Persons
constituting transmission and distribution service providers (for this
paragraph, the “regulatory beneficiaries”) and perform under ML Guarantees for
and, in the case of the Sleeve Provider, directly or enter into agreements to
post or provide cash collateral to regulatory beneficiaries for, in each case,
the obligations of the Reliant Retail Obligors to such regulatory beneficiaries
regarding (A) regulatory requirements with respect to the conduct of the Retail
Energy Business in the ERCOT market area under or with Governmental Authorities,
(B) the obligations of the Reliant Retail Obligors with respect to customer
deposits and advance payments relating to the ERCOT market area as required by
Governmental Authorities (including under PUCT Subst. Reg. 25.107, or any
successor thereto), provided that the same are for the benefit of Persons making
customer deposits and advance payments and are payable or made at the direction
of the Reliant Retail Obligors, and (C) the obligations of the Reliant Retail
Obligors with respect to transmission and distribution service in the ERCOT
market area required by Governmental Authorities (including posting requirements
under PUCT Subst. Reg. 25.108, or any successor thereto).

(vi)          in connection with RESE executing a Joinder Agreement and becoming
an “Other Reliant Retail Obligor” hereunder, make or consent to commercially
reasonable modifications to the Transaction Documents (including modifications
to the Accepted Counterparties and Counterparty Limitations to include
counterparties and limits relating to the PJM Retail Business) as may be
necessary to reflect the inclusion of the PJM Retail Business hereunder, subject
to receipt of all applicable approvals of Governmental Authorities necessary to
permit the PJM Retail Business to be included under this Agreement in accordance
with the general requirements of this Agreement, and receipt of legal opinions
reasonably satisfactory to the Sleeve Provider to such effect; and

(vii)         execute and deliver such further certificates, documents and
agreements, and take such further actions, as REPS may reasonably request to
fully implement the intent of the foregoing;

Provided, however, that the foregoing commitments of the Merrill Parties are
subject to the following:

33


--------------------------------------------------------------------------------




(1)           during the Ramp-up Period, the commitments of the Merrill Parties
under clauses (i) through (v) above shall not require the effectiveness of any
ML Guarantees and Credit Support Agreements, the effectiveness of any
commitments to enter into EFS Transactions, EOO Transactions, Mirror OTC
Contracts and ICE Block Transactions, or the effectiveness of any agreement to
post or provide cash collateral to Governmental Authorities (or any posting or
provision of the same), but only the execution and delivery of applicable
documents and agreements the effectiveness of which is subject to receipt of
notice of effectiveness (the “Effectiveness Notices”) from the applicable
Merrill Parties; provided that upon the Effective Date the Merrill Parties shall
provide such Effectiveness Notices as are necessary to cause all outstanding ML
Guarantees and Credit Support Agreements, all commitments to enter into EFS
Transactions, EOO Transactions, Mirror OTC Contracts and ICE Block Transactions
and all agreements to post or provide cash collateral to Governmental
Authorities to become effective.

(2)           on and after the Effective Date, the commitments to enter into any
ML Guarantees or Credit Support Agreements, any EFS Transactions, EOO
Transactions, Mirror OTC Contracts or ICE Block Transactions or any agreement to
post or provide cash collateral to Governmental Authorities, are subject to the
satisfaction of the conditions precedent set forth in Section 4.03; and

(3)           following the Unwind Start Date, (A) commitments with respect to
any ML Guarantees and Credit Support Agreements, and EFS Transactions, EOO
Transactions, Mirror OTC Contracts and ICE Block Transactions, other than those
described in clause (B) below shall be limited to the maintenance and
modification of hedges in Accepted Products where those hedges are in place to
support contracts with Residential Mass Customers, Business Service Mass
Customers and C&I Customers existing on the Unwind Start Date, (B) ninety (90)
days after the Unwind Start Date, the commitments of the Merrill Parties with
respect to providing ML Guaranties or the posting or provision of collateral to
Governmental Authorities or with respect to customer deposits shall be
terminated, and (C) to the extent of any commitments that have terminated, the
Merrill Parties shall have the right to deliver to the applicable Persons
notices that such commitments have terminated and the right to the return of any
collateral theretofore posted under such commitments.

The Merrill Parties shall take all actions reasonably requested under this
Section 2.01(a) by REPS reasonably promptly upon receipt of such request unless
another time period is expressly provided for such actions under this Agreement.

34


--------------------------------------------------------------------------------




(b)           Exclusivity.

(i)            Subject to Section 2.01(b)(ii), the Reliant Retail Obligors shall
conduct all power, gas and other commodity purchases or sales and all hedging
transactions after the Effective Date (A) using Accepted Products under Power
and Hedging Contracts and the Reliant Power Purchase Agreements, as applicable,
with Accepted Counterparties and within each applicable Counterparty Limitation,
(B) on an Accepted Exchange in accordance with Section 2.03, or (C) with
Governmental Customers, and, in each case, such transactions shall be solely for
the Retail Energy Business; provided that this paragraph (b)(i) shall not
restrict sales of electricity in the ordinary course of the Retail Energy
Business to Residential Mass Customers, Business Services Mass Customers and C&I
Customers using Accepted Retail Products.

(ii)           During the Transition Period and the Unwind Period, the Reliant
Retail Obligors shall have the right to conduct power, gas and other commodity
purchases or sales and hedging transactions other than under Section 2.01(b)(i)
so long as such transactions (A) are either (1) with Accepted Counterparties
and, taken together with the transactions under this Agreement, are within
applicable Counterparty Limitations and applicable Collateral Thresholds, or (2)
on an Accepted Exchange, (B) do not impose setoff rights against transactions
under Credit Support Agreements, and (C) use Accepted Products measurable in K
and VaR; provided that this paragraph (b)(ii) shall not restrict sales of
electricity in the ordinary course of the Retail Energy Business to Residential
Mass Customers, Business Services Mass Customers and C&I Customers using
Accepted Retail Products.

(iii)          Until the commitments under the Working Capital Facility have
been terminated, the Working Capital Obligations have been repaid, and the
Unwind Start Date has occurred, the Reliant Retail Obligors the shall not enter
into any agreement with any Person for the provision of working capital
facilities and, thereafter, shall not enter into any agreement for the provision
of working capital facilities other than Replacement Working Capital Facilities.

2.02         Credit Sleeve of OTC Trading and Hedging Activities.

(a)           Negotiation and Documentation of Power and Hedging Contracts.  In
connection with the obligations of the Merrill Parties under Section 2.01(a),
REPS and the Sleeve Provider shall negotiate in good faith the terms and
conditions of each Counterparty Document, and document, execute and deliver,
with each Accepted Counterparty in according with the following procedures:

(i)  General.  REPS shall communicate directly with each Accepted Counterparty
and, unless requested by REPS, the Sleeve Provider may not communicate directly
with any Accepted Counterparty in connection with such negotiation.  REPS shall
promptly provide the Sleeve Provider with each draft of or comments to a
Counterparty Document that is distributed or received by REPS.  Modifications
from the form Power and Hedging Contract, Credit Support Agreement and ML
Guarantee attached to this Agreement (as Exhibits C, D and A, respectively)
shall require the consent of the Merrill Parties, not to be unreasonably
withheld or delayed; provided that consent shall be deemed given with respect to
the items provided on Schedule 2.02(a) if not objected to by the Sleeve Provider
within one (1) Business Day of the receipt of the related proposed
modification. 

35


--------------------------------------------------------------------------------




No consent of the Merrill Parties shall be required with respect to
confirmations reflecting Accepted Trades under the Power and Hedging Contracts;
provided that consent of the Merrill Parties shall be required to execute any
confirmation for an Accepted Trade that (i) modifies the underlying terms of any
Power and Hedging Contract, to the same extent consent would have been required
had such modification been proposed at the time such Power and Hedging Contract
was originally executed or (ii) modifies or supplements in any manner (including
any supplement providing for posting of additional collateral or any independent
amount) the terms of any Credit Support Agreement, but in each case such consent
shall not be unreasonably withheld or delayed.

(ii)  Ramp-Up Period.  During the Ramp-Up Period, on each Business Day, REPS and
the Sleeve Provider shall meet daily (each, a “Daily Meeting”) at an agreed time
(3:00 p.m. Houston time unless otherwise agreed, which meetings may occur
telephonically) to discuss Counterparty Documents being negotiated with Accepted
Counterparties.  At each Daily Meeting, REPS and the Sleeve Provider shall
discuss comments received from each Accepted Counterparty to each applicable
Counterparty Document, and the Sleeve Provider shall make available necessary
resources and, to the extent commercially practicable, respond at such Daily
Meeting to comments and drafts received on or before the Business Day prior to
such Daily Meeting.

(iii)  Following the Ramp-Up Period.  Following the Ramp-Up Period, during the
Scheduled Term, REPS shall promptly provide the Sleeve Provider with comments
received from each Accepted Counterparty to each applicable Counterparty
Document and the Sleeve Provider shall make available necessary resources and,
to the extent commercially practicable, respond to comments and drafts within
three Business Days of receipt by the Sleeve Provider.

(iv)  Execution of Counterparty Documents.  Following the completion of the
negotiation of each Counterparty Document with respect to an Accepted
Counterparty (and the agreement by REPS and the Merrill Parties to the terms and
conditions thereof), the Merrill Parties shall as soon as is reasonably
practicable and to the extent applicable, execute and deliver each such
Counterparty Document, but in no event later than three (3) Business Days after
a receipt of a request therefor.  Following the execution thereof by all
applicable parties and as soon as is commercially practicable, REPS shall
provide the Sleeve Provider with a complete, fully executed set of Counterparty
Documents with respect to each Accepted Counterparty.  Following the execution
of a Counterparty Document, any amendment, supplement or other modification
thereto shall be conducted in accordance with the processes set forth in this
Section 2.02(a)(i) through (iii).

(v)  Notice and Demands for Collateral Posting.  Following receipt of notice
from any Person, including any Accepted Counterparty or Governmental Customer,
that REPS (or the Sleeve Provider on its behalf) is required to post or return
collateral in connection with any collateral posting obligation that the Sleeve
Provider has undertaken in accordance with this Agreement, REPS shall promptly
(and in no event later than, for collateral to be posted on the same day, 11:00
a.m. CPT on such day of receipt, and for collateral to be posted on the next
day, 2:00 p.m. CPT on such day of receipt) provide

36


--------------------------------------------------------------------------------




such notice to the Sleeve Provider.  On each day in which REPS is permitted to
value exposure or make any other determination in respect of collateral to be
posted by or to the Sleeve Provider in connection with any posting obligation
that the Sleeve Provide has agreed to undertake in connection with this
Agreement, REPS shall make such valuation or determination in good faith and in
a commercially reasonable manner.  To the extent applicable, following any
valuation or determination made pursuant to the prior sentence, REPS shall make
demand to the applicable Person for the posting of collateral by or the return
of collateral to the Sleeve Provider and to the extent the Sleeve Provider
receives such a demand from REPS, the Sleeve Provider shall, subject to the
terms and conditions of this Agreement and the related Credit Support Agreement,
make such posting of Collateral as demanded, whether or not the Sleeve Provider
disputes the valuation, determination or demand (but subject to the Sleeve
Provider’s rights to cause the adjustment thereof below).  Each valuation,
determination and demand of REPS specified in this clause (v) shall be made by
REPS without consultation with the Sleeve Provider unless such consultation is
sought by REPS, except that:

(1) if the Sleeve Provider disputes any such valuation, determination or demand,
prior to any action taken under paragraphs (2) or (3) below, and prior to the
commencement of any further remedial action, REPS shall negotiate with the
Sleeve Provider in good faith for one Business Day to resolve any such dispute
and upon resolution of such dispute, the applicable valuation, determination or
demand shall be adjusted accordingly, with corresponding adjustments to the
subsequent requests to the Persons to whom such valuations, determinations or
demands apply;

(2) if the Sleeve Provider disputes any such valuation based on Market
Information, prior to any action taken under paragraph (3) below, the Market
Information and resulting calculation shall be determined in accordance with
Section 12.13 and upon such determination, the applicable valuation shall be
adjusted accordingly, with corresponding adjustments to the subsequent requests
to the Persons to whom such valuations apply; provided that, until such
determination in accordance with Section 12.13, the valuation determined by REPS
shall apply;

(3) to the extent applicable, if after the application of clauses (1) and (2)
above, the Sleeve Provider in its reasonable discretion determines that (x) more
than $30,000,000 in outstanding value of Merrill Collateral remains at any time
posted or is requested to be posted in excess of the amount that is required to
be posted as determined by REPS (determined, in each case, on aggregate basis
across all Persons to whom the Sleeve Provider has such excess posted or has
requested posting of Merrill Collateral in an outstanding value of $2,000,000 or
more in connection with this Agreement), or (y) more than $10,000,000 in
outstanding value of Merrill Collateral remains at any time posted or is
requested to be posted to any single Person in excess of the amount that is
required to be posted as determined by REPS, then, in either case, if REPS
disputes such determination, such determination shall be referred by the parties
to the Calculation Agent for resolution, and upon resolution of such dispute the

37


--------------------------------------------------------------------------------




applicable valuation shall apply and REPS shall use its best efforts to
negotiate with, and to the extent applicable, dispute valuations of, or provide
updated valuations to each such Person holding excess Merrill Collateral that
the Sleeve Provider may direct in accordance with the resolution; provided that
in lieu thereof  REPS may instead authorize the Sleeve Provider to do so; and
provided further that, until resolution of this dispute by the Calculation
Agent, the valuation determined by REPS shall apply; and

(4) to the extent applicable, if after application of clause (1) and (2) above
the Sleeve Provider in its reasonable discretion determines that the outstanding
value of any single Counterparty’s cash collateral posted or requested to be
posted to any Reliant Retail Obligor as determined by REPS is more than
$10,000,000 in deficiency of the amount that is required to be posted as
determined by Sleeve Provider, then, if REPS disputes such determination, such
determination shall be referred by the parties to the Calculation Agent for
resolution, and upon resolution of such dispute the applicable valuation shall
apply and REPS shall use its best efforts to negotiate with, and to the extent
applicable, dispute valuations of, or provide updated valuations to each such
Counterparty that the Sleeve Provider may direct in accordance with the
resolution; provided that in lieu thereof REPS may instead authorize the Sleeve
Provider to do so; and provided further that, until resolution of this dispute
by the Calculation Agent, the valuation determined by REPS shall apply.

(b)           Core Accepted Counterparties and Counterparty Limitations.  Each
counterparty listed on Exhibit B and designated as a Core Accepted Counterparty
shall constitute a Core Accepted Counterparty and the limitations set forth
therein shall constitute such Core Accepted Counterparty’s “Counterparty
Limitations” (in respect of each Accepted Product set forth therein).  Following
a Failure to Pay or Post or a Bankruptcy Event in respect of a Core Accepted
Counterparty, the Sleeve Provider shall have the right by written notice to REPS
to make adjustments to the Counterparty Limitations applicable to such Core
Accepted Counterparty, as determined by the Sleeve Provider in its commercially
reasonable discretion.  In addition, at any time, REPS may (i) (a) use Available
Funds to pay to the Sleeve Provider an additional fee (each, a “Counterparty CDS
Fee”), determined by the Sleeve Provider in its commercially reasonable
discretion based on the then-market price for credit default swaps on such Core
Accepted Counterparty, to increase the Counterparty Limitations applicable to
such Core Accepted Counterparty or (b) deliver to the Sleeve Provider a credit
default swap or swaps purchased with Available Funds and written by a Qualified
Institution or Qualified Institutions with such Core Accepted Counterparty as
the “Reference Entity” thereunder, in each case in which the applicable
Counterparty Limitations shall be increased, as determined by the Sleeve
Provider in its commercially reasonable discretion, for the term of the related
credit default swap(s) or (ii) use Available Funds to post cash Collateral to
the Sleeve Provider, in an amount determined by the Sleeve Provider in its
commercially reasonable discretion, to increase the Counterparty Limitations
applicable to such Core Accepted Counterparty in which case the applicable
Counterparty Limitations shall be increased, as determined by the Sleeve
Provider in its commercially reasonable discretion, during the period until REPS
requests the return of such posted cash Collateral at which time, so long as the
trading activities under such Power and Hedging Contract are within the
Counterparty Limitations without giving effect to such increase,

38


--------------------------------------------------------------------------------




such posted cash Collateral shall be promptly returned to REPS and such increase
shall no longer be applicable.  In connection with each adjustment to the
Counterparty Limitations described in this paragraph, the Sleeve Provider shall
promptly provide an updated Exhibit B reflecting such adjustment to REPS.

(c)           Other Accepted Counterparties.  Each counterparty listed on
Exhibit B shall constitute an Other Accepted Counterparty and the limitations
set forth therein shall constitute such Other Accepted Counterparty’s
“Counterparty Limitations” (in respect of each Accepted Product set forth
therein).  Following a Failure to Pay or Post or other material event of default
(howsoever defined), a Bankruptcy Event or a Downgrade Event in respect of such
Other Accepted Counterparty, the Sleeve Provider shall have the right by written
notice to REPS to adjust the Counterparty Limitations applicable to such Other
Accepted Counterparty, as determined by the Sleeve Provider in its commercially
reasonable discretion.  In addition, at any time, REPS may (i) (a) use Available
Funds to pay to the Sleeve Provider a Counterparty CDS Fee on such Other
Accepted Counterparty to increase the Counterparty Limitations applicable to
such Other Accepted Counterparty or (b) deliver to the Sleeve Provider a credit
default swap or swaps purchased with Available Funds and written by a Qualified
Institution or Qualified Institutions with such Other Accepted Counterparty as
the “Reference Entity” thereunder, and in each case the applicable Counterparty
Limitations shall be increased, as determined by the Sleeve Provider in its
commercially reasonable discretion, for the term of the related credit default
swap(s) or (ii) use Available Funds to post cash Collateral to the Sleeve
Provider, in an amount determined by the Sleeve Provider in its commercially
reasonable discretion, to increase the Counterparty Limitations applicable to
such Other Accepted Counterparty in which case the applicable Counterparty
Limitations shall be increased, as determined by the Sleeve Provider in its
commercially reasonable discretion, during the period until REPS requests the
return of such posted cash Collateral at which time so long as the trading
activities under such Power and Hedging Contract are within the Counterparty
Limitations without giving effect to such increase, such posted cash Collateral
shall be promptly returned to REPS and such increase shall no longer be
applicable.  In connection with each adjustment to the Counterparty Limitations
described in this paragraph, the Sleeve Provider shall promptly provide an
updated Exhibit B reflecting such adjustment to REPS.

(d)           Additional Counterparties.  REPS shall have the right to add
additional Core Accepted Counterparties and Other Accepted Counterparties to
Exhibit B with the approval of the Sleeve Provider, which shall not be
unreasonably withheld or delayed.  When any Accepted Counterparty is added such
Accepted Counterparty shall be added with commercially reasonable Counterparty
Limitations as the Sleeve Provider may reasonably determine;  provided that, at
all times after the Effective Date, the Sleeve Provider shall grant approvals
referred to above to the extent necessary such that (i) the Core Accepted
Counterparties shall own at least the percentages of the aggregate generating
capacity for the asset classes and zones set forth on Exhibit F and (ii) at all
times there shall be at least 30 Other Accepted Counterparties; and provided
further, that, if the Sleeve Provider shall reject any additional Accepted
Counterparty proposed by REPS and such rejection would cause a violation of the
foregoing requirements, then Sleeve Provider shall suggest an alternative
Accepted Counterparty meeting such requirements.  In connection with each
additional Accepted Counterparty added as described in this paragraph, the
Sleeve Provider shall promptly provide an updated Exhibit B reflecting such
adjustment to REPS.

39


--------------------------------------------------------------------------------


(e)           Compliance Requirements.  Each Compliance Party shall be subject
to the Compliance Requirements.  The obligation of the Merrill Parties under (i)
Section 2.01(a) with respect to any Compliance Party or (ii) paragraphs (c) and
(d) of this Section 2.02 to (A) designate any Other Accepted Counterparty or (B)
add any additional Accepted Counterparty, shall in each case be subject to the
satisfaction of the Compliance Requirements with respect to such Compliance
Party or such Other Accepted Counterparty or additional Accepted Counterparty,
as the case may be.  To the extent the Sleeve Provider or the ML Guarantee
Provider is not already in possession of applicable Compliance Information
satisfying the applicable Compliance Requirements with respect to any such
Person, REPS hereby permits, and the Merrill Parties hereby agree, that the
Sleeve Provider or the ML Guarantee Provider shall use commercially reasonable
efforts to endeavor to obtain the same from such Person and, in the event the
Sleeve Provider or the ML Guarantee Provider, as the case may be, has not timely
received applicable Compliance Information with respect to such Person, the
Sleeve Provider shall promptly notify REPS of the same by written notice, and
REPS may request the required Compliance Information for such Person and forward
the same to Sleeve Provider upon receipt, provided that REPS shall not be deemed
to have made any representation or warranty, express or implied, with respect to
the accuracy thereof.  The Merrill Parties shall provide to REPS upon request
from time to time a description of the applicable Compliance Information and
Compliance Requirements at such time with respect to any Compliance Party or
generally with respect to any category of Compliance Parties as to which similar
requirements apply.

(f)            Sleeve Provider Commitment for Initial Transactions.  From the
Effective Date and the five Business Days thereafter, the Sleeve Provide shall,
subject to the terms of this Agreement, enter into transactions, at prices
consistent with market prices at the time such transactions are consummated, for
Accepted Products with REPS under the MLCI/REPS ISDA without volume or credit
restrictions (applicable during such period or thereafter for such transactions)
provided that such transactions are limited in scope to (i) hedging obligations
to existing C&I Customers that exercise a contractual right to fix their
pricing, (ii) purchases and sales of fixed price power on a day ahead basis not
to exceed 500 MWs, and (iii) purchasing natural gas to hedge new C&I Customers,
new Business Service Mass Customers or marketing campaigns for Residential Mass
Customers, not to exceed 15 Bcf in the aggregate.

2.03         Credit Sleeve of Exchange Traded Hedging Activities.

(a)           Effective Date Transactions.  On the Effective Date, REPS and the
Sleeve Provider shall execute (i) one EFS Transaction or EOO Transaction per
Accepted Product per delivery month, for all of the NYMEX Exchanged Traded
Contracts held by REPS as of the Business Day prior to the Effective Date, and
(ii) one ICE Block Transaction per Accepted Product per delivery month, for all
of the ICE Cleared Swap Contracts held by REPS as of the Business Day prior to
the Effective Date.  With respect to all EFS Transactions, EOO Transactions and
ICE Block Transactions, each party shall pay its own broker’s fees and FCM fees.

(b)           Ongoing Transactions.  On each Business Day, on and after the
Effective Date, REPS and the Sleeve Provider shall execute (i) one EFS
Transaction or EOO Transaction per Accepted Product, for all of the NYMEX
Exchanged Traded Contracts held by REPS as of the mutually agreed upon time on
such Business Day, by the close of the Business Day such

40


--------------------------------------------------------------------------------




NYMEX Exchanged Traded Contracts were entered into, and (ii) one ICE Block
Transaction per Accepted Product, for all of the ICE Cleared Swap Contracts held
by REPS as of the mutually agreed upon time on such Business Day, by the close
of the Business Day such ICE Cleared Swap Contracts were entered into.  With
respect to all EFS Transactions, EOO Transactions and ICE Block Transactions,
each Party shall pay its own broker’s fees and FCM fees.

2.04         Credit Sleeve of C&I and Governmental Contracts   On the Effective
Date, subject to the terms and conditions of this Agreement, the ML Guarantee
Provider shall provide an ML Guarantee in respect of each of the C&I Contracts
and Governmental Contracts set forth Schedule 2.04.  The obligations of the
Merrill Parties under Section 2.01(a)(iv) to provide ML Guarantees in respect of
additional C&I Contracts and Governmental Contracts shall be subject to the
following restrictions: (i) no more than 20 such ML Guarantees shall be issued
per 12 month period and (ii) such additional C&I Contracts and Governmental
Contracts shall be in respect of Accepted Retail Products.

2.05         Credit Sleeve of Regulatory Obligations.  In connection with the
obligation of the Merrill Parties under Section 2.01(a)(v), REPS shall endeavor
with the Merrill Parties to cause the applicable beneficiaries to accept ML
Guarantees instead of the posting or provision of cash collateral when possible
to satisfy the requirements of the Merrill Parties thereunder; provided that the
foregoing shall not imply any waiver of the obligation to post or provide cash
collateral.  In providing such ML Guarantee or cash collateral, neither the
Sleeve Provider nor any of its Affiliates shall be responsible for or otherwise
guarantee or assure, any other regulatory requirements or compliance provisions
applicable to the Reliant Retail Obligors, other than those pertaining to
required financial criteria, the required posting of deposits or collateral, or
the provision of ML Guarantees with respect to the applicable regulatory
beneficiaries identified in, and as defined in, Section 2.01(a)(v).

2.06         Term

(a)           The term of this Agreement (the “Term”) shall be the period from
the Execution Date through the Credit Sleeve Termination Date.

(b)           REPS shall have the right to declare an Unwind Start Date on the
last day of any month to effect the beginning of the Unwind Period at any time
upon not less than 60 days prior written notice provided by REPS to the Sleeve
Provider.  The declaration of an Unwind Start Date in accordance with this
Section 2.06(b) may result in an obligation of REPS with respect to a Make-whole
Payment under Section 3.05.

2.07         Posting Collateral to Increase K.  At any time REPS shall have the
right to use Available Funds to post cash Collateral to the Sleeve Provider, in
an amount determined by REPS, to increase the value of clause (y) of the
definition of “Trigger Event”, in which case such clause (y) shall be increased
by the amount of such posted cash Collateral as contemplated by clause (y)(2) of
the definition of “Trigger Event” until such time as REPS requests the return of
such posted cash Collateral, at which time, so long as the return of such cash
Collateral would not cause a Trigger Event, such posted cash Collateral shall be
promptly returned to REPS and such increase shall no longer be applicable.

41


--------------------------------------------------------------------------------




Section 3.               Payments, Fees and Records.

3.01         Notice of Payment on ML Guarantee or Collateral Foreclosure.  The
Sleeve Provider shall notify REPS, promptly upon receipt from any beneficiary or
recipient of an ML Guarantee or any secured party to which the Sleeve Provider
has provided collateral pursuant to Article II (“Merrill Collateral”) of any
demand for payment under such ML Guarantee or any Collateral Foreclosure
thereon. The Sleeve Provider shall notify REPS of the Dollar amount paid by the
Merrill Parties as a result of such demand or the Dollar amount of Merrill
Collateral relating to such Collateral Foreclosure, as applicable, and the date
on which payment was made by a Merrill Party in respect of such demand or the
date on which such Collateral Foreclosure occurred, as applicable (any such
date, a “Capital Outlay Date”).

3.02         Repayment of Draw Reimbursement Obligations.  REPS hereby
unconditionally and irrevocably promises to pay to the Sleeve Provider, on
behalf of the applicable Merrill Party, the entire outstanding Dollar amount of
each Draw Reimbursement Obligation arising from each demand for payment under a
ML Guarantee or a Collateral Foreclosure of Merrill Collateral described in
Section 3.01 (each, a “Payment Event”), notwithstanding the identity of the
beneficiary or recipient of any ML Guarantee or Merrill Collateral, and without
presentment, demand, protest or other formalities of any kind.  Each such Draw
Reimbursement Obligation shall mature on the Business Day following the date the
Sleeve Provider delivers notice to REPS of the related Capital Outlay Date as
provided in Section 3.01 (the “Notice Date”); provided that, in the event that,
on or prior to the Business Day following the Notice Date, REPS delivers to the
Sleeve Provider in good faith a written notice referred to in Section 8.02(b) or
(c) predicated upon (i) failure to pay under any ML Guarantee after demand by
the beneficiary complying with the terms and conditions of the ML Guarantee or
(ii) the breach of a Merrill Party of its obligations under Section 2.01 or any
Credit Support Agreement, such Draw Reimbursement Obligation shall mature and be
payable on the earliest of (A) the date that the notice to the Sleeve Provider
is withdrawn, (B) the date the underlying failure related to the Payment Event
is cured, (C) the date that the remedies under Section 9.02 with respect to such
failure have been resolved, mutually concluded, or finally determined by a court
of competent jurisdiction, or (D) the date that the Working Capital Facility
matures (whether on the Maturity Date under, and as defined in, the Working
Capital Facility, by acceleration or otherwise) (any Reimbursement Obligation
subject to the foregoing proviso, a “Deferred Draw Reimbursement Obligation”).

Notwithstanding any payment of a Draw Reimbursement Obligation REPS makes as
required in this Section 3.02, REPS does not by making such payment waive any
rights under Sections 8.02 and 9.02 against a Merrill Party related to Payment
Event, subject to the limitations in Section 9.04.

3.03         Interest.

(a)           (i) REPS hereby unconditionally promises to pay to the Sleeve
Provider, when due and payable in accordance with Section 3.03(d):

(A)  interest accruing at a rate per annum equal to the Base Rate (as in effect
from time to time) plus 0.45% on the unpaid Dollar amount of each Draw

42


--------------------------------------------------------------------------------




Reimbursement Obligation for the period from and including the Business Day
following the related Notice Date to but excluding the date the Dollar amount of
such Draw Reimbursement Obligation shall be paid in full; and

(B)  interest accruing at a rate per annum equal to the LIBO Rate (as defined in
the Working Capital Facility and incorporated by reference in accordance with
Section 3.03(a)(ii)) plus 0.45% on the unpaid Dollar amount of each Deferred
Reimbursement Obligation for the period from and including the Business Day
following the related Notice Date to but excluding the date the Dollar amount of
such Deferred Reimbursement Obligation shall be paid in full.

(ii)  REPS agrees, for the benefit of the Sleeve Provider, to perform, comply
with and be bound by each of its covenants, agreements and obligations contained
in Sections 2.10, 2.13, 2.14 of the Working Capital Facility with respect to
Deferred Reimbursement Obligations, as modified and supplemented and in effect
from time to time, or as last in effect in the event the Working Capital
Facility shall be terminated.  Without limiting the generality of the foregoing,
the above-mentioned provisions of Working Capital Facility, together with
related definitions (including the definition of “LIBO Rate” and “Interest
Payment Date”) and ancillary provisions, are hereby incorporated herein by
reference, as if set forth herein in full, mutatis mutandis.

(b)           Notwithstanding Section 3.03(a), REPS hereby unconditionally
promises to pay to the Sleeve Provider, when due and payable in accordance with
Section 3.03(d), interest accruing at a rate per annum equal to the Post-Default
Rate (as in effect from time to time) on (i) the Dollar amount of each
Reimbursement Obligation that is not paid in full within one Business Day after
becoming due and (ii) any other overdue amount payable by REPS under any
Transaction Documents with any Merrill Party, in each case for the period from
and including the due date thereof to but excluding the date the same is paid in
full.

(c)           Interest on any amount, including interest on Reimbursement
Obligations, shall be computed on the basis of actual days elapsed (including
the first day but excluding the last day) occurring during the period such
interest accrues and a year of 365 or 366 days, as applicable (if computed by
reference to the Prime Rate) or 360 days (if computed by reference to the
Federal Funds Rate or the LIBO Rate).

(d)           (i) Subject to clause (iii) below, accrued interest on each Draw
Reimbursement Obligation shall be payable monthly on the last Business Day of
each month and on the date that such Draw Reimbursement Obligation shall be paid
in full; (ii) subject to clause (iii) below, accrued interest on each Deferred
Reimbursement Obligation shall be payable on each Interest Payment Date (as
defined in the Working Capital Facility and incorporated by reference in
accordance with Section 3.03(a)(ii)) for such Deferred Reimbursement Obligation
and on the date that such Deferred Reimbursement Obligation shall be paid in
full; provided that interest payable on each Interest Payment Date prior to the
date that such Deferred Reimbursement Obligation is payable shall be reserved in
accordance with Section 6.11(c)(vi) in lieu of being paid on such Interest
Payment Date; and (iii) accrued interest on any amount  (including Draw
Reimbursement Obligations and Deferred Reimbursement Obligations) payable in
accordance with Section 3.03(b) shall be payable on demand from time to time, on
the last

43


--------------------------------------------------------------------------------




Business Day of each month and on the date that such amount is paid in full.

3.04         Monthly Sleeve Fee.  The Monthly Sleeve Fee shall accrue on each
day from the Effective Date to and including the Unwind Conclusion Date and be
payable in arrears by REPS to the Sleeve Provider in monthly installments on
each Monthly Payment Date, in each case, as determined in accordance with
Schedule 3.04.

3.05         Make-whole Payment.  In the event that an Unwind Start Date is
declared by the Sleeve Provider in connection with a Reliant Event of Default or
is declared by REPS in accordance with Section 2.06(b), in either case, within
two years of the Effective Date, REPS shall pay to the Sleeve Provider the
Make-whole Payment.

3.06         Structuring Fee.  On the Effective Date, REPS shall pay to the
Sleeve Provider a one-time structuring fee (the “Structuring Fee”) in an amount
equal to $12,750,000.

3.07         Payments Generally.

(a)           Payments by Reliant Retail Obligors.  Except to the extent
otherwise provided herein, all payments in respect of Reimbursement Obligations,
interest, Monthly Sleeve Fees and other amounts to be made by the Reliant Energy
Obligors under this Agreement, and, except to the extent otherwise provided
therein, all payments to be made by the Reliant Energy Obligors under any other
Transaction Document, shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim to the Sleeve Provider at the account
designated on Schedule 3.07(a) or any other account designated in writing by the
Sleeve Provider to REPS not less than five Business Days before any payment is
made, not later than 3:00 p.m., New York City time, on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).

(b)           Extensions to Next Business Day.  If the due date of any payment
under this Agreement would otherwise fall on a day that is not a Business Day,
such date shall be extended to the immediately succeeding Business Day and
interest shall be payable for any amount so extended for the period of such
extension (except in the case of the Monthly Sleeve Fee).

3.08         Records; Prima Facie Evidence.

(a)           Maintenance of Records by the Sleeve Provider.  The Sleeve
Provider shall maintain records in which it shall record (i) each ML Guarantee
issued hereunder, (ii) the amount of each Reimbursement Obligation,
(iii) interest due and payable or to become due and payable from REPS to the
Sleeve Provider hereunder and (iv) the amount of any sum received by the Sleeve
Provider hereunder.

(b)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (a) above shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
the Sleeve Provider to maintain such

44


--------------------------------------------------------------------------------




records or any error therein shall not in any manner affect the obligation of
REPS to repay the Reimbursement Obligations in accordance with the terms of this
Agreement.

Section 4.               Conditions.

4.01         Initial Conditions for Merrill Parties.  The obligation of the
Merrill Parties to issue the Effectiveness Notices in Section 2.01(a)(1) and to
otherwise enter into the initial ML Guarantees or Credit Support Agreements,
initial EFS Transactions, EOO Transactions, Mirror OTC Contracts or ICE Block
Transactions or initial agreements to post or provide cash collateral to
Governmental Authorities or other Persons, shall be subject to the conditions
that each of the conditions in Section 4.02 are satisfied (or waived by the
Reliant Retail Obligors), each of the conditions below in this Section 4.01 and
in Section 4.03 has been satisfied (or waived by the Merrill Parties) and the
Sleeve Provider has received each below agreement, instrument, certificate,
opinion and other document in form and substance reasonably satisfactory to it 
(unless a different standard is expressed below) and in full force and effect:

(a)           Certain Information, CD ROM, Schedules and Exhibits.  (i) The
Sleeve Provider shall have timely received prior to the Effective Date all
information required to be received from REPS as contemplated by Schedule
1.01(c), (ii) the CD ROM referred to in Schedule 1.01(c) shall have been
approved by REPS and the Original Sample Results and General Principles referred
to in Schedule 1.01(c) shall have been agreed by the Sleeve Provider and REPS,
in each case at least 7 Business Days prior to the Effective Date as
contemplated by Schedule 1.01(c) and (iii) Annex 1.01(a) to Schedule 1.01(a),
Schedule 1.01(c).23, Schedule 1.01(d), Schedule 1.01(e), Schedule 2.02(a),
Schedule 2.04, Schedule 3.07(a), Exhibit G, Exhibit H, Exhibit I1 and Exhibit I2
shall have been completed and attached in a manner satisfactory to Sleeve
Provider, after consultation with REPS.

(b)           Transaction Documents.  This Agreement shall have been duly
executed by each of the Parties (and a Joinder Agreement shall have been duly
executed and delivered by RERR in a form reasonably satisfactory to the Sleeve
Provider pursuant to which RERR shall become an Other Reliant Retail Obligor
under this Agreement) and each of the Transaction Documents described in clauses
(ii) through (xx) of the definition thereof, and the MLCI/REPS ISDA, shall be
executed and delivered in a form reasonably satisfactory to the Sleeve Provider.

(c)           Ringfence.  Evidence satisfactory to the Sleeve Provider that the
Transition Agreement, employment arrangements with respect to management of the
Reliant Retail Obligors, transfer of retail supply and hedging contracts, and
office space leasing arrangements each have been completed on documentation or
conditions reasonable satisfactory to the Sleeve Provider and the remaining
elements of the ring fence restructuring of RERH Holdings and its Subsidiaries
have otherwise been completed on documentation or conditions reasonably
satisfactory to the Sleeve Provider; provided, however that (i) the contribution
of RERH and its Subsidiaries to RERH Holdings shall occur prior to the Merrill
Parties receiving any interest in RERH Holdings, (ii) employees that are being
transferred to RERH Holdings or any of its Subsidiaries and whose services are
provided for in the Transition Agreement shall not be required to

45


--------------------------------------------------------------------------------




transfer until January 1, 2007, and (iii) the ISDA confirmations under the
REES/REPS Power Purchase Agreement relating to “Upton Wind” and under the
RES/REPS Power Purchase Agreement relating to the Channelview Services Agreement
shall or shall be amended to have delivery or settlement dates, as applicable,
ending on or before the third anniversary of the then current expiry date of the
Scheduled Term.

(d)           Secretary’s Certificates.  A certificate, dated the Effective
Date, of the secretary or assistant secretary or (if none) any comparable
officer of each Reliant Retail Obligor as to (i) its Retail Organizational
Documents, (ii) resolutions of its board of directors, members, managers or
comparable governing body, as applicable, authorizing the transactions
contemplated by the Transaction Documents and (iii) incumbency of officers
authorized to execute and deliver its Transaction Documents on its behalf and
authenticity of the signatures of such officers.

(e)           Good Standing Certificates.

(i)            A (long form) certificate, without exhibits, dated within one
week prior to the Effective Date, of the Secretary of State of Delaware, as to
the existence and good standing of each Reliant Retail Obligor and the title and
date of filing of each Retail Organizational Document of such Person filed with
such Secretary of State.

(ii)           A certificate, dated within one week prior to the Effective Date,
of the Secretary of State and the taxing authority of the State in which the
principal place of business and chief executive office of each Reliant Retail
Obligor, are located, as to (A) the good standing and (B) the authority or
qualification to do business in such jurisdiction of such Person and (C) no tax
delinquencies (to the extent that such certificate is generally available in
such State).

(f)            Opinions of Counsel to Reliant, et al.  Written opinions
addressed to the Merrill Parties of Bracewell & Giuliani LLP, special counsel to
the Reliant Retail Obligors (including customary opinions as to “true
contribution”, “non-consolidation”, non-contravention of the Reliant Parent Debt
Documents and the creation and perfection of Liens on Collateral), and of
in-house counsel to Reliant Parent, in each case, dated the Effective Date, and
in a form reasonably satisfactory to the Merrill Parties.

(g)           Officer Certificates.  A certificate, dated the Effective Date, of
a Financial Officer of RERH Holdings, to the effect that (A) (i) each of the
representations and warranties made by the Reliant Retail Obligors in Section 5
and in the other Transaction Documents which is qualified by materiality is true
and correct, (ii) each of the other representations and warranties made by the
Reliant Retail Obligors in Section 5 and in the other Transaction Documents is
true and correct in all material respects, in each case, on and as of the
Effective Date with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date); and (B) no Default with
respect to a Reliant Event of Default or Trigger Event has occurred and is
continuing on and as of the Effective Date.

46


--------------------------------------------------------------------------------




(h)           Financial Statements.  The audited consolidated balance sheet of
RERH and its consolidated Subsidiaries for the Fiscal Year ended December 31,
2005, and the related consolidated statements of income or operations,
stockholders’ equity, comprehensive income (loss) and cash flows for such Fiscal
Year (the “Audited Financial Statements”), setting forth in each case in
comparative form the figures as of the end of, and for, the previous Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, (B) the
unaudited consolidated balance sheet of RERH and its consolidated Subsidiaries
as at the end of the Fiscal Quarter ended June 30, 2006, and the related
unaudited consolidated statements of income or operations for such Fiscal
Quarter and for the portion of RERH’s Fiscal Year then ended and cash flows for
the portion of RERH’s Fiscal Year then ended (the “Unaudited Financial
Statements”), without comparisons to prior periods and subject to normal
year-end audit adjustments and the absence of footnotes; and (C) a projected
unaudited consolidated balance sheet of RERH Holdings and its consolidated
Subsidiaries based on the unaudited consolidated balance sheet of RERH and its
consolidated Subsidiaries as at the end of the Fiscal Quarter ended June 30,
2006, and giving effect to the transfer of RERH to RERH Holdings and the other
contributions of the assets and liabilities of the Retail Energy Business
contemplated by this Agreement as at the Effective Date, certified by a
Responsible Officer of RERH Holdings as being accurate and complete in all
material respects with respect to the subject matter thereof.

(i)            Lender Consents.  The Reliant Parent Debt Documents shall have
been amended in a form reasonably satisfactory to the Sleeve Provider in order
to permit the transactions contemplated by this Agreement (it being understood
that provisions relating to the consent fee and other amounts payable for any
such amendments shall not be subject to the Sleeve Provider’s satisfaction, and
that the form of consent provided to the bondholders as of July 25, 2006, as
amended by the supplement dated August 28, 2006, is satisfactory).

(j)            Repayment of Securitization Facility.  Evidence satisfactory to
the Sleeve Provider that the Securitization Facility shall be permanently repaid
in full and the collateral trust arrangement holding subordinated notes related
to the Securitization Facility in favor of secured trading counterparties has
been terminated.

(k)           Lien Search Reports, Etc.  (i) A lien search report, certified by
the Secretary of State or other applicable Governmental Authority for each
jurisdiction the filing in which could perfect a Lien in any Collateral, for all
UCC, judgment lien, tax lien and equivalent lien filings made against each
Reliant Retail Obligor; and (ii) evidence that the Liens indicated by such
financing statements and similar filings (A) have been or will be on the
Effective Date terminated, released or otherwise discharged in full prior to or
concurrently with the Effective Date or (B) are Permitted Liens.

(l)            Collateral Accounts.  Evidence that Reliant Retail Obligors have
established or transferred to the Collateral Trustee the Collateral Accounts
required by the Security Documents.

47


--------------------------------------------------------------------------------




(m)          Accepted Products.  Evidence that, upon the occurrence of the
Effective Date (and the delivery of Effectiveness Notices, if applicable, and
the consummation of the transactions under Section 2.01, contemplated to occur
on the Effective Date), 90% of (i) purchases of financial gas and gas options
(as measured by total net notional volume), (ii) sales of financial gas and gas
options (as measured by total net notional volume), (iii) purchases of heat rate
capacity (as measured by average peak MW’s) and (iv) sales of heat rate capacity
(as measured by average peak MW’s) is coming directly from the Sleeve Provider
or other third parties (and not from Affiliates of the Reliant Retail
Obligors).  For the avoidance of doubt, (x) for heat rate transactions that
involve purchasing fixed-priced power and selling financial gas to the same
counterparty, the financial gas volume shall be included in clause (ii) above
and the fixed-priced power volume shall be included in clause (iii) above and
(y) volumes relating to the obligation of REPS to purchase output priced at the
Market Clearing Price of Energy pursuant to the Channelview Services Agreement
and related ISDA confirm shall be excluded in calculating the foregoing 90%
threshold.

(n)           Other Conditions.  Such other information, diligence, documents,
opinions, certificates, approvals and conditions as the Sleeve Provider may
reasonably request.

4.02         Initial Conditions for Reliant Retail Obligors.  The obligation of
the Reliant Retail Obligors to pay any Monthly Sleeve Fees or any Make-whole
Payment, to secure the Merrill Parties under the Collateral Trust Agreement, to
enter into any further Transaction Documents or to proceed with the Transactions
contemplated thereunder shall not become effective until the date the each of
the conditions in Section 4.01 and Section 4.03 are satisfied (or waived by the
Merrill Parties) and each of the conditions below in this Section 4.02 has been
satisfied (or waived by the Reliant Retail Obligors) and the REPS has received
each below agreement, instrument, certificate, opinion and other document in
form and substance reasonably satisfactory to it (unless a different standard is
expressed below) and in full force and effect:

(a)           Certain Information, CD ROM, Schedules and Exhibits.  (i) REPS
shall have timely received prior to the Effective Date all information required
to be received from the Sleeve Provider as contemplated by Schedule 1.01(c),
(ii) the CD ROM referred to in Schedule 1.01(c) shall have been approved by the
Sleeve Provider and the Original Sample Results and General Principles referred
to in Schedule 1.01(c) shall have been agreed by the Sleeve Provider and REPS,
in each case at least 7 Business Days prior to the Effective Date as
contemplated by Schedule 1.01(c) and (iii) Annex 1.01(a) to Schedule 1.01(a),
Schedule 1.01(c).23, Schedule 1.01(d), Schedule 1.01(e), Schedule 2.02(a),
Schedule 2.04, Schedule 3.07(a), Exhibit G, Exhibit H, Exhibit I1 and Exhibit I2
shall have been completed and attached in a manner satisfactory to REPS, after
consultation with the Sleeve Provider.

(b)           Transaction Documents.  This Agreement shall have been duly
executed by each of the Parties (and a Joinder Agreement shall have been duly
executed and delivered by RERR in a form reasonably satisfactory to REPS
pursuant to which RERR shall become an Other Reliant Retail Obligor under this
Agreement) and each of the Transaction Documents described in clauses (ii)
through (xx) of the definition thereof,

48


--------------------------------------------------------------------------------




and the MLCI/REPS ISDA, shall be executed and delivered in a form reasonably
satisfactory to REPS.

(c)           Ringfence.  Evidence satisfactory to REPS that the Transition
Agreement, employment arrangements with respect to management of the Reliant
Retail Obligors, transfer of retail supply and hedging contracts, and office
space leasing arrangements each have been completed on documentation or
conditions reasonably satisfactory to REPS and the remaining elements of the
ring fence restructuring of RERH Holdings and its Subsidiaries have otherwise
been completed on documentation or conditions reasonably satisfactory to REPS;
provided, however that (i) the contribution of RERH and its Subsidiaries to RERH
Holdings shall occur prior to the Merrill Parties receiving any interest in RERH
Holdings, (ii) employees that are being transferred to RERH Holdings or any of
its Subsidiaries and whose services are provided for in the Transition Agreement
shall not be required to transfer until January 1, 2007, and (iii) the ISDA
confirmations under the REES/REPS Power Purchase Agreement relating to “Upton
Wind” and under the RES/REPS Power Purchase Agreement relating to the
Channelview Services Agreement shall or shall be amended to have delivery or
settlement dates, as applicable, ending on or before the third anniversary of
the then current expiry date of the Scheduled Term

(d)           Trading Contracts.  (i) Power and Hedging Contracts, including
Credit Support Agreements, and ML Guarantees each executed and delivered by the
parties thereto with respect to all Core Counterparties, with the obligations of
the parties thereunder being subject only to the delivery of the Effectiveness
Notices, and (ii) evidence satisfactory to REPS of the delivery of the
Effectiveness Notices.

(e)           Lender Consents and Funding.  The Reliant Parent Debt Documents
shall have been amended in order to permit the transactions contemplated by the
Transaction Documents and any new facilities thereunder have been funded.

(f)            No Default or Trigger Event.  No Default with respect to a
Reliant Event of Default, Default with respect to a Sleeve Provider Event of
Default or Trigger Event shall have occurred and be continuing or would occur
upon the Effective Date (and in connection therewith, the Sleeve Provider has
run sample calculations with respect to Trigger Events during the period prior
to the Effective Date at the request of and subject to receipt of applicable
data from REPS).

(g)           Other Conditions.  Such other information, diligence, documents,
opinions, certificates, approvals and conditions as REPS may reasonably request.

4.03         Conditions to Certain Obligations of the Merrill Parties.  The
obligation of the Merrill Parties to issue the Effectiveness Notices in Section
2.01(a)(1) and to enter into any ML Guarantees or Credit Support Agreements, any
EFS Transactions, EOO Transactions, Mirror OTC Contracts or ICE Block
Transactions, any agreement to post or provide cash collateral to Governmental
Authorities or other Persons or any transaction contemplated by Section 2.02(e)
is subject to the following conditions precedent that, both immediately prior to
and after giving effect thereto and to the intended use thereof:

49


--------------------------------------------------------------------------------




(a)           As of the Effective Date and thereafter, (i) each of the
representations and warranties of the Reliant Retail Obligors made in Section 5
and in the other Transaction Documents which is qualified by materiality shall
be true and correct and (ii) each of the other representations and warranties of
the Reliant Retail Obligors made in Section 5 and in the other Transaction
Documents shall be true and correct in all material respects, in each case of
clause (i) and (ii) on and as of the date of request for issuance of an ML
Guarantee or execution of a Credit Support Agreement with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

(b)           no Default relating to a Reliant Event of Default or Trigger Event
shall have occurred and be continuing.

Each request by REPS for the issuance of an ML Guarantee or the execution of a
Credit Support Agreement shall constitute a certification to the effect that the
above conditions have been satisfied.

Section 5.               Representations and Warranties.  Each of the Reliant
Retail Obligors hereby represents and warrants that as of the Effective Date and
thereafter:

5.01         Existence, Qualification and Power; Compliance with Laws.  Such
Person (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the
Transaction Documents to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.02         Authorization; No Contravention.  The execution, delivery and
performance by such Person of each Transaction Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject that could reasonably be expected to have a Material Adverse
Effect; (c) violate any Law that could reasonably be expected to have a Material
Adverse Effect; or (d) result in the creation of any Lien other than a Permitted
Lien.  The Reliant Retail Obligors are in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

50


--------------------------------------------------------------------------------




5.03         Governmental Authorization; Other Consents.  Except as to those
which have been duly obtained, taken, given or made and are in full force and
effect and except as noted below, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by any Reliant Retail
Obligors of this Agreement or any other Transaction Document, (ii) the grant by
any Reliant Retail Obligors of the Liens granted by it pursuant to the
Transaction Documents, or (iii) the perfection or maintenance of the Liens
created under the Transaction Documents (including the first priority (subject
to Permitted Liens) nature thereof), other than the filing of UCC-1 Financing
Statements and applicable filings with respect to patents, trademarks and
material copyrights.  The Parties recognize that in connection with transaction
contemplated hereby, (i) REPS will be required to notify FERC of a change in its
ownership as a result of the Sleeve Provider’s acquisition of an ownership
interest in RERH Holdings and (ii) one or more of the Reliant Retail Obligors
may be required to seek approval and/or provide notice to a Governmental
Authority prior to or in order to undertake one or more of the transactions not
prohibited by Article 7.

5.04         Binding Effect.  This Agreement has been, and each other
Transaction Document, when executed and delivered hereunder, will have been,
duly executed and delivered by each Reliant Retail Obligor that is party
thereto.  This Agreement constitutes, and each other Transaction Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of each Reliant Retail Obligor, enforceable against each Reliant Retail Obligor
that is party thereto in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.

5.05         Financial Statements; No Material Adverse Effect.

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial condition of RERH and its consolidated
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b)           The Unaudited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial condition of RERH and its consolidated
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c)           From the date of the Audited Financial Statements through the
Effective Date, except as disclosed in public filings or in writing to the
Sleeve Provider on or before five

51


--------------------------------------------------------------------------------




Business Days before the Execution Date, there has been no event or
circumstance, either individually or in the aggregate that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of each Reliant Retail Obligor, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Reliant Retail Obligors or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Transaction Document, or any of the transactions contemplated
hereby or (b) except as disclosed in public filings or in writing to the Sleeve
Provider on or before five Business Days before the Execution Date, exist on or
prior to the Effective Date and either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07         No Default.  No Default with respect to a Reliant Event of Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Transaction Document.

5.08         Ownership of Property; Liens.

(a)           Each of the Reliant Retail Obligors has good and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for Permitted Liens and
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b)           The property of the Reliant Retail Obligors is subject to no
Liens, other than Permitted Liens.

(c)           As of the Effective Date, the Reliant Retail Obligors have no fee
interests in real property.

5.09         Environmental Matters.

(a)           The Reliant Retail Obligors have been and are in compliance with
all Environmental Laws, including obtaining and complying with all required
environmental permits, other than non-compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(b)           None of the Reliant Retail Obligors nor any property currently or,
to the knowledge of the Reliant Retail Obligors, previously owned, operated or
leased by or for Reliant Retail Obligors is subject to any pending or, to the
knowledge of the Reliant Retail Obligors, threatened, claim, order, agreement,
notice of violation, notice of potential liability or is the subject of any
pending or threatened proceeding or governmental investigation under or pursuant
to Environmental Laws other than those that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

52


--------------------------------------------------------------------------------




(c)           As of the Effective Date none of the Reliant Retail Obligors has a
treatment, storage or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., the regulations
thereunder or any state analog.

(d)           There are no facts, circumstances or conditions known to the
Reliant Retail Obligors arising out of or relating to the operations or
ownership of  the Reliant Retail Obligors or of the property owned, operated or
leased by the Reliant Retail Obligors that are not specifically included in the
financial information furnished to the Sleeve Provider that could be reasonably
expected to result in any Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect, unless such liabilities are (i)
covered by environmental liability insurance, (ii) subject to an indemnity from
any Governmental Authority, or (iii) subject to an indemnity satisfactory to
REPS from a Person that is not an Affiliate of REPS that REPS has determined in
good faith is appropriately credit worthy in relation to the potential amount of
such liabilities.

(e)           As of the Effective Date, no environmental Lien has attached to
any property of the Reliant Retail Obligors and, to the knowledge of the Reliant
Retail Obligors, no facts, circumstance or conditions exist that could,
individually or in the aggregate, reasonably be expected to result in an
environmental Lien that would have a Material Adverse Effect.

(f)            None of the Reliant Retail Obligors is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial action relating to any
actual or threatened release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by the Reliant Retail Obligors
have been disposed of in a manner that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

5.10         Insurance.  The properties of the Reliant Retail Obligors are
insured with financially sound and reputable insurance companies not Affiliates
of REPS, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies of the same or similar size engaged in
similar businesses and owning similar properties in localities where each
Reliant Retail Obligor operates, which insurance may be under policies obtained
by the Reliant Parent.

5.11         Taxes.  The Reliant Retail Obligors have filed all Federal, state
and other material tax returns and reports required to be filed after giving
effect to applicable extensions, except for tax returns or reports the failure
of which to timely file could not reasonably be expected to have a Material
Adverse Effect, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Reliant Retail Obligor
that would, if made, have a Material Adverse Effect.  Except for the

53


--------------------------------------------------------------------------------




provisions of the Reliant Parent Services Agreement or any replacement thereof
with respect to tax matters entered into in accordance with Section 7.15,
neither RERH Holdings nor any Subsidiary thereof is party to any tax sharing
agreement that would create any liability for taxes (for any period either
before or after the Effective Date), after taking into account the provisions of
the Reliant Parent Services Agreement or any such replacement.

5.12         ERISA Compliance.

(a)           Each Plan has been established, operated and administered in
compliance in all material respects with its terms and the applicable provisions
of ERISA, the Code and other Federal or state Laws.  Each Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Reliant Retail Obligors, nothing has occurred which would
prevent, or cause the loss of, such qualification.  RERH Holdings and each ERISA
Affiliate have made all required contributions (both quarterly and annually) to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b)           There are no pending or, to the best knowledge of the Reliant
Retail Obligors, threatened claims, actions or lawsuits or investigations, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability, whether or not waived, that
could reasonably be expected to have a Material Adverse Effect, and no
application for a waiver of the minimum funding standard has been filed or is
expected to be filed with respect to any Pension Plan; (iii) none of the Reliant
Retail Obligors and any of their ERISA Affiliates has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan or Multiemployer Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that could reasonably be expected to have a
Material Adverse Effect; (iv) none of the Reliant Retail Obligors and any of
their ERISA Affiliates has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; and (v) none of the Reliant Retail
Obligors and any of their ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

5.13         Subsidiaries; Equity Interests.  On the Effective Date and after
giving effect to the contribution under the Contribution Agreement, (a) RERH
Holdings has no Subsidiaries other than RERH, REPS, RERS, and RERR, and each
such Subsidiary is a Wholly Owned Subsidiary of RERH Holdings, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are free and clear of

54


--------------------------------------------------------------------------------




all Liens except those created under the Transaction Documents and the Permitted
Liens, (b) RERH Holdings and its Subsidiaries have no equity investments in any
other Persons, and (c) set forth in Schedule 5.13 is a complete and accurate
list of the jurisdiction of incorporation, the address of principal place of
business and U.S. taxpayer identification number for RERH Holdings and its
Subsidiaries.

5.14         Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

(a)           None of the Reliant Retail Obligors is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock.

(b)           None of the Reliant Retail Obligors or any Person Controlling the
Reliant Retail Obligors (i) is in violation of any regulation under the Public
Utility Holding Company Act of 2005, the Federal Power Act or any foreign,
federal or local statute or any other Law of the United States of America or any
other jurisdiction, in each case limiting its ability to incur indebtedness for
money borrowed as contemplated by any Transaction Document, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.  Neither the issuing of any ML Guarantee nor the provision
of collateral by the Merrill Parties in accordance with this Agreement, nor the
consummation of the other transactions contemplated by the Transaction
Documents, will violate any provision of such Act or any rule, regulation or
order of the SEC thereunder.

5.15         Disclosure.  The Reliant Retail Obligors have disclosed to the
Sleeve Provider all agreements, instruments and corporate or other restrictions
to which the Reliant Retail Obligors are subject, and all other matters known to
it (other than general industry, political, and economic conditions), that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Reliant Retail Obligor to the Sleeve Provider in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered to the Sleeve Provider hereunder or under any other Transaction
Document (in each case, as modified or supplemented by other information so
furnished), at the time furnished or delivered, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that with respect to projected
financial information, the Reliant Retail Obligors represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made; and provided further, that the Reliant Retail
Obligors make no representation or warranty, express or implied, with respect to
the Compliance Information delivered to Sleeve Provider in accordance with
Section 2.02(e).

5.16         Compliance with Laws.  Each of the Reliant Retail Obligors is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either

55


--------------------------------------------------------------------------------




individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.17         Intellectual Property; Licenses, Etc.  The Reliant Retail Obligors
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, unless the failure to so own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of the Reliant Retail Obligors, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Reliant Retail Obligors infringes upon any
rights held by any other Person in a manner that could reasonably be expected to
have a Material Adverse Effect.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Reliant Retail Obligors,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18         Solvency.  RERH Holdings is, together with its Subsidiaries on a
consolidated basis, Solvent.

5.19         Perfection, Etc..  The Security Documents, together with (i) the
filing of appropriate UCC-1 and, if applicable, UCC-3, financing statements with
the filing offices required under the Security Agreement, and (ii) the
possession of certificated Pledged Securities (together with blank executed
stock powers with respect thereto), if any, create and grant to the Collateral
Trustee for the benefit of the holders of Secured Obligations, including the
Merrill Parties, a valid, first priority (subject to Permitted Liens), perfected
security interest in the Collateral, subject to the terms and provisions of the
Security Agreement.

5.20         Employees, Etc.  On the Effective Date, RERH Holdings and its
Subsidiaries have a chief executive officer, a principal risk officer, an
in-house attorney (or have the same provided for in the Transition Agreement)
and sufficient employees that, taken together with the services provided under
arm’s length service contracts (including the Transition Agreement and Reliant
Parent Service Agreement), they can run the Retail Energy Business in a manner
consistent with the business operations of the Retail Energy Business as of the
Effective Date (taking into account the Transition Agreement if then in effect).

5.21         Information Technology Systems.  On the Effective Date, RERH
Holdings and its Subsidiaries own or have access to (through arm’s length
service contracts including the IT Service Agreement and the Reliant Parent
Services Agreement if then in effect) the Information Technology Systems
necessary to run the Retail Energy Business, including Information Technology
Systems providing capabilities consistent with the arrangements in place for the
Retail Energy Business as of the Effective Date (taking into account the
Transition Agreement if then in effect).

5.22         Marks.  On the Effective Date, RERH Holdings and its Subsidiaries
own or have access to (through arm’s length licenses and other arrangements
including the IP License

56


--------------------------------------------------------------------------------




Agreement and the Reliant Parent Services Agreement if then in effect) the Marks
necessary to run the Retail Energy Business using the “Reliant” name consistent
with the arrangements in place for the Retail Energy Business as of the
Effective Date (taking into account the Transition Agreement if then in effect).

Section 6.               Affirmative Covenants.  From the Effective Date until
the Credit Sleeve Termination Date, the Reliant Retail Obligors shall, and shall
cause each of their Subsidiaries, to:

6.01         Financial Statements.  Deliver to the Sleeve Provider, in form and
detail satisfactory to the Sleeve Provider:

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year of RERH Holdings, an audited consolidated balance sheet
of RERH Holdings and its consolidated Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations,
stockholders’ equity, comprehensive income (loss) and cash flows for such Fiscal
Year, setting forth in each case (beginning with Fiscal Year 2006, and in
addition with respect to such Fiscal Year, the unaudited opening balance sheet
used to prepare such audited balance sheet as at the end of Fiscal Year 2006),
the figures as of the end of, and for, the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with the standards of
the Public Company Accounting Oversight Board or its successor and shall not be
subject to any “going concern” or like qualification or exception;

(b)           as soon as available, but in any event within 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of RERH
Holdings, an unaudited consolidated balance sheet of RERH Holdings and its
consolidated Subsidiaries as at the end of such Fiscal Quarter, and the related
unaudited consolidated statements of income or operations for such Fiscal
Quarter and for the portion of RERH Holdings’ Fiscal Year then ended and cash
flows for the portion of RERH Holdings’ Fiscal Year then ended, setting forth in
each case (beginning with Fiscal Year 2007) in comparative form the figures for
the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of RERH Holdings as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of RERH Holdings and its consolidated Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c)           as soon as available, but in any event within 30 days after the
end of the first and second calendar months of each Fiscal Quarter (beginning
with the first Fiscal Quarter of 2007), a copy of RERH Holdings’ internal
monthly consolidated corporate reporting package (i.e., flash reports) in form
reasonably acceptable to Sleeve Provider; and

(d)           as soon as available, but in any event within 55 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, and 95 days
after the end of the fourth

57


--------------------------------------------------------------------------------




Fiscal Quarter of each Fiscal Year, a financial forecast (for each quarter
remaining in the then current calendar year and each of the two following
calendar years) for the Retail Energy Business of RERH Holdings and its
Subsidiaries in form reasonably acceptable to the Sleeve Provider (which form
shall include a summary balance sheet and statement of income and cash analysis
in a format similar to those prepared for Reliant Parent prior to the Execution
Date).

6.02         Certificates; Other Information.  Deliver to the Sleeve Provider,
in form and detail satisfactory to the Sleeve Provider:

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of RERH Holdings;

(b)           promptly after any request by the Sleeve Provider, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of RERH
Holdings by independent accountants in connection with the accounts or books of
RERH Holdings or any Subsidiary or any audit of any of them;

(c)           promptly after the furnishing or receiving thereof, copies of any
notice of default furnished to, or received from, any holder of debt securities
of RERH Holdings or any Subsidiary thereof pursuant to the terms of any
indenture, guarantee or credit or similar agreement and not otherwise required
to be furnished to the Sleeve Provider pursuant to Section 6.01 or any other
clause of this Section;

(d)           as soon as available, but in any event within 15 days after the
end of month, a report regarding compliance and non-compliance with the Risk
Management Policy having substantially the same form, scope and level of detail
as the monthly risk management report or reports presented to senior management
of the Reliant Parent with respect to such month; and

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of RERH Holdings or any Subsidiary, or compliance
with the terms of the Transaction Documents, as the Sleeve Provider may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be delivered electronically and when so delivered, shall be deemed to
have been delivered on the date on which RERH Holdings provides such documents
electronically, including by email or electronic posting; provided that: (i)
RERH Holdings shall at the request of the Sleeve Provider deliver paper copies
of such documents to the Sleeve Provider and (ii) if documents are
electronically posted, RERH Holdings shall notify the Sleeve Provider (by
telecopier or electronic mail) of the posting.  Notwithstanding anything
contained herein, in every instance RERH Holdings shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Sleeve Provider.  Except for such Compliance Certificates, the Sleeve Provider
shall have no obligation to request the delivery or to maintain copies of the

58


--------------------------------------------------------------------------------




documents referred to above, and in any event shall have no responsibility to
monitor compliance by RERH Holdings with any such request for delivery.

6.03         Notices.  Promptly notify the Sleeve Provider:

(a)           after any Responsible Officer’s obtaining knowledge of (i) the
occurrence of any Default with respect to a Reliant Event of Default and the
intended actions of the Reliant Retail Obligors with respect thereto and (ii)
any Level 3 Violation under, and as defined in, the Risk Management Policy (as
opposed to a Level III Violation as defined herein);

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect (including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any
Reliant Retail Obligor; (ii) any dispute, litigation, investigation, proceeding
or suspension between any Reliant Retail Obligor and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Reliant Retail Obligor, including pursuant to any
applicable Environmental Laws);

(c)           after any Responsible Officer’s obtaining knowledge of the
occurrence of any ERISA Event or of any actual or reasonably likely contribution
failure under Code Section 412, or ERISA Section 302 with respect to any Pension
Plan or the filing of an application seeking waiver of any potential
contribution failure; and

(d)           of the occurrence of any Asset Sale.

Each notice pursuant to this Section (other than subsection (d)) shall be
accompanied by a statement of a Responsible Officer of the applicable Reliant
Retail Obligor setting forth details of the occurrence referred to therein and
stating what action the applicable Reliant Retail Obligor  has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Transaction Document that have been breached.

6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by each Reliant Retail
Obligor; and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property that is not a Permitted Lien.

6.05         Preservation of Existence, Etc..  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04, 7.05 or 7.06, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its

59


--------------------------------------------------------------------------------




registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof;
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities, in each of cases (a), (b) and (c), except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons of same or similar size engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’ (or
such other period as required by law) prior notice to the Sleeve Provider and
Collateral Trustee of termination, lapse or cancellation of such insurance;
provided that such insurance may be under policies obtained by Reliant Parent.

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09         Books and Records.  (a) Maintain proper books of record and
account, in which entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Reliant Retail Obligors and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Reliant Retail Obligors.

6.10         Inspection Rights.  Permit representatives and independent
contractors of the Sleeve Provider to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to REPS, all at the expense of the
Reliant Retail Obligors, and the Reliant Retail Obligors will pay up to $100,000
during any contract year to the extent of the third party expenses of the Sleeve
Provider incurred in connection therewith (but the Reliant Retail Obligors shall
pay no further expenses in connection therewith); provided that, the foregoing
shall include permitting one representative of the Sleeve Provider to retain an
office in the retail office space of the Reliant Retail Obligors with access to
the information set forth in Schedule 1.01(c) and to appropriate personnel of
the Reliant Retail Obligors and the Reliant Parent and the administrative floor
on which such representative’s office is located (but not access to the trading

60


--------------------------------------------------------------------------------


floor) during each Business Day; provided further that when a Reliant Event of
Default exists the Sleeve Provider (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Reliant Retail Obligors, to the extent reasonable under the circumstances,
without being subject to the expense limit described above, and at any time
during normal business hours and without advance notice.

6.11         Addition and Removal of Transaction Parties; Collateral Matters;
Waterfall.

(a)           (i)            Promptly and in any event within thirty (30)
Business Days after any Subsidiaries of RERH Holdings that are not Reliant
Retail Obligors have, on an aggregate basis, net income or book values exceeding
the corresponding Non-Guarantor Cutoff Amounts, and, in the case of RESE, upon
the PJM Retail Business becoming subject to this Agreement, deliver to the
Sleeve Provider and Collateral Trustee the following with respect to one or more
such Subsidiaries (as to each such delivery, each a “Designated Subsidiary”) to
the extent necessary to cause the Subsidiaries of RERH Holdings that are not
Reliant Retail Obligors to have on an aggregate basis, net income or book values
less than the corresponding the Non-Guarantor Cutoff Amounts: (A) Joinder
Agreements under this Agreement and Joinder Agreements under, and as such term
is defined in, the Collateral Trust Agreement pursuant to which, among other
things, the Designated Subsidiary shall become a party to this Agreement and the
Collateral Trust Agreement and the Security Agreement, (B) appropriate UCC-1
financing statements with respect to the collateral under the Security
Agreement, (C) all applicable Lien searches, (D) Organizational Documents and
other documents of the type described in Section 4.01(d), (E) a written opinion
of counsel covering those matters addressed in the opinion delivered on the
Effective Date but limited to the Designated Subsidiary, (F) such other security
documents as may be reasonably requested by the Sleeve Provider or its counsel
and all of the foregoing in form and substance reasonably satisfactory to the
Sleeve Provider and its counsel, and (G) certificates or other instruments (if
any) representing all of the Equity Interests in the Designated Subsidiary owned
by RERH Holdings or its Subsidiaries together with an undated stock power (or
other appropriate document) executed in blank for each such certificate or other
instrument.

(ii)           If any Subsidiary of RERH Holdings is, or will be, sold or
otherwise transferred or disposed of in connection with any transaction
permitted under this Agreement, the Merrill Parties shall take the actions
described in Section 12.04(d) with respect thereto and shall release such
Subsidiary from this Agreement and any obligations with respect to the Credit
Sleeve Obligations and make or approve any conforming changes reasonably
requested by REPS in the Transaction Documents necessary to implement such
release in the reasonable discretion of the Merrill Parties.

(b)           At any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Sleeve Provider and the Collateral Trustee may reasonably deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving,
the Reimbursement Guarantees and the Liens under the Security Documents.

61


--------------------------------------------------------------------------------




(c)           Have all revenues of the Reliant Retail Obligors, all working
capital facility proceeds, all proceeds of asset sales other than Asset Sales
and all other amounts from time to time received by the Reliant Retail Obligors
paid directly to or promptly deposited to the Collateral Accounts (except for
proceeds of Asset Sales applied in accordance with Section 7.05 and proceeds of
Available Contributions applied in any manner not prohibited by this Agreement),
and distribute or instruct the Collateral Trustee to distribute funds in the
Collateral Accounts on each Business Day in the following manner and priority:

(i)            (A) to the extent the same are held on behalf of third parties,
or owed to third parties for amounts collected or billed on behalf of third
parties, to the application intended for such funds, including application to
RES and RESC for amounts collected for such entities under the Channelview
Services Agreement (to the extent the same becomes applicable as a result of
change in ERCOT rules and regulations), to third parties for third party refunds
or deposits, transmission and distribution service providers for their charges
collected on their behalf, Governmental Authorities for sales or usage taxes
which are required to be or have been agreed to be collected and paid to them
and to the GLO for payment of the GLO Amount, (B) to Governmental Authorities
for taxes and other amounts due and payable by the Reliant Retail Obligors and
their Subsidiaries to such Governmental Authorities in their capacities as such
(and not in their capacities as Governmental Customers) excluding for this
purpose (x) U.S. federal income taxes, and (y) any state or local taxes other
than Applicable State Taxes, (C) to the directors, officers and employees of the
Reliant Retail Obligors for salary, bonus and other compensation and amounts
then due and payable to such Persons and (D) to the IP Trust and the IT Trust
for payment of all amounts due from the Reliant Retail Obligors under the IP
License Agreement and the IT Service Agreement;

(ii)           on each date not later than 10 Business Days following the filing
of any state or local tax return that relates to Allocable State Taxes, the
State Tax Distribution Amount;

(iii)          to the Collateral Trustee for the payment of all amounts due to
the Collateral Trustee under the terms of the Security Documents, including
reasonable legal fees, costs, and other liabilities of any kind incurred by the
Collateral Trustee in connection with the Security Documents, Collateral
Trustee’s Fees (as defined in the Collateral Trust Agreement), and payments to
or incurred by any Agent (as defined in the Collateral Trust Agreement), and
including reimbursement obligations to Secured Counterparties that have made
advance payments to the Collateral Trustee for payment of the foregoing;

(iv)          (A) to the Accepted Counterparties for payment of all amounts then
due and payable under the Power and Hedging Contracts (including the MLCI/REPS
ISDA), (B) to third party service and goods providers (other than any
Replacement Sleeve Provider or Replacement Working Capital Facility Provider),
(C) to other holders of Permitted Debt for payment of all amounts then due and
payable with respect thereto (other than any Replacement Sleeve Provider or
Replacement Working Capital Facility Provider), (D) to Governmental Customers,
including ERCOT and the GLO, for all amounts due and payable to Governmental
Customers in connection with the Retail

62


--------------------------------------------------------------------------------




Energy Business, (E) to energy brokers engaged for all amounts due and payable
to such brokers in the ordinary course of the Retail Energy Business, (F) to
REES under the REES/REPS Power Purchase Agreement, (G) to RES under the RES/REPS
Power Purchase Agreement , (H) to RES and RESC for payment of all amounts then
due and payable under the Channelview Services Agreement not paid under
paragraph (i) above and (I) to Accepted Exchanges for payments of amounts then
due and payable in connection with EFS Transactions, EOO Transactions and ICE
Block Transactions, together with retention in the Collateral Accounts in an
amount equal to all funds received from transactions on an Accepted Exchange
which will be required to be returned to the Accepted Exchange to complete
transactions contemplated in Section 2.03 until such transactions are complete;

(v)           (A) to the ML Guarantee Provider and Sleeve Provider for payment
of interest and principal and other Working Capital Obligations then due and
payable under the Working Capital Facility and (B) to the extent applicable, to
any Replacement Working Capital Provider for payment of interest and principal
and other obligations under the related Replacement Working Capital Facility in
accordance with the terms hereof then due and payable;

(vi)          (A) to the ML Guarantee Provider and Sleeve Provider for payment
of the Reimbursement Obligations and other Credit Sleeve Obligations then due
and payable under this Agreement, including, on each Monthly Payment Date, the
Monthly Sleeve Fees, (B) to the extent applicable, to any Replacement Sleeve
Provider for payment of any credit support, reimbursement, or related
obligations provided by such Replacement Sleeve Provider in accordance with the
terms hereof then due and payable, and (C) to retention in the Collateral
Accounts in an amount equal to all Deferred Reimbursement Obligations and
interest related thereto; provided that, in the event that funds in the
Collateral Accounts are insufficient to completely satisfy the payment
obligations described in this clause to Sleeve Provider and any Replacement
Sleeve Provider, such funds shall be applied equally and ratably between the
Sleeve Provider and any Replacement Sleeve Provider in proportion to the
respective amounts then due and payable to them;

(vii)         to Reliant Parent for payment of all amounts due under the Reliant
Parent Services Agreement;

(viii)        (A) to the ML Guarantee Provider for pre-payment of all amounts
outstanding under the Working Capital Facility and (B) to the extent applicable,
to any Replacement Working Capital Facility Provider for pre-payment of all
amounts outstanding under the related Replacement Working Capital Facility; and

(ix)           if all amounts owing under clauses (i) through (viii) above have
been paid, no Default with respect to a Reliant Event of Default has occurred
and is continuing and no Default with respect to a Reliant Event of Default
would occur as a result of such payment, any remainder, to the Reliant Retail
Obligors, for application to any purpose determined by the Reliant Retail
Obligors that is not prohibited hereunder, including the making of Restricted
Payments to the extent not restricted hereunder;

63


--------------------------------------------------------------------------------




provided, however, that during the existence of any Reliant Event of Default,
the Reliant Retail Obligors shall distribute, or shall instruct the Collateral
Trustee to distribute, funds in the Collateral Accounts from time to time as
directed by the Sleeve Provider.

In addition, in the event that, on any Business Day (each such Business Day, an
“Estimation Day”), after giving effect to the application of funds in the
Collateral Accounts in accordance with Sections 6.11(c)(i) through 6.11(c)(viii)
on such Estimation Day, (a) no Loans are outstanding and (b) RERH Holdings
reasonably anticipates that any physical power settlement payments and financial
settlement payments under Power and Hedging Contracts that will be due and owing
during the Estimation Period beginning on such Estimation Day (such amounts
being referred to as the “Estimated Obligations”) will exceed the sum of (i)
funds in the Collateral Accounts on such Estimation Day and (ii) the amount of
the Commitment reasonably expected to be available to RERH Holdings on each date
on which such Estimated Obligations are due and payable (“Available
Commitment”), then, on such Estimation Day, RERH Holdings and its Subsidiaries
shall retain in the Collateral Accounts to the extent available an amount of
Available Cash Flow that, when taken together with the funds already in the
Collateral Accounts on such Estimation Day, the Available Cash Flow that RERH
Holdings reasonably expects will be retained in the Collateral Accounts later in
such Estimation Period, and the Available Commitment, would be sufficient to pay
such Estimated Obligations on the day they are due, before otherwise applying
Available Cash Flow in accordance with Section 6.11(c)(ix).

6.12         Further Assurances.  Promptly upon request by the Sleeve Provider,
(a) correct any material defect or error that may be discovered in any
Transaction Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Sleeve Provider may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Transaction Documents, (ii) to the fullest extent permitted
by applicable law, subject any Reliant Retail Obligors’ properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Transaction Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Transaction Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Merrill
Parties the rights granted or now or hereafter intended to be granted to the
Merrill Parties under any Transaction Document or under any other instrument
executed in connection with any Transaction Document to which RERH Holdings or
any of its Subsidiaries is or is to be a party.

6.13         Risk Management Policy

Shall take the following actions with respect to the Risk Management Policy:

(a)           The Reliant Retail Obligors shall maintain in effect the Risk
Management Policy.  The Reliant Retail Obligors may waive the Risk Management
Policy with respect to individual actions, provided that any waiver of the Risk
Management Policy in respect of a particular action requiring the approval of
the Chief Risk Officer, the Chief Executive Officer or the Board of Directors or
any committee thereof shall require prior written approval of the Sleeve
Provider, which shall not be unreasonably withheld or delayed, and shall be
responded to

64


--------------------------------------------------------------------------------




in any event within three Business Days.  The Reliant Retail Obligors may amend
or otherwise modify in general the Risk Management Policy, provided that REPS
shall promptly provide to the Sleeve Provider copies of final requests for
general amendments or modifications to the Risk Management Policy promptly after
providing such final requests to senior management, and before becoming
effective such amendments or modifications shall be approved by the Sleeve
Provider, which approval shall not be unreasonably withheld or delayed, and
shall be responded to in any event within three Business Days.

(b)           The Reliant Retail Obligors shall comply with the Risk Management
Policy to the extent required by the following:

(i)            If there shall occur any violation of any Risk Limit under, and
as defined in, the Risk Management Policy, the Reliant Retail Obligors shall
have three Business Days to cure the same after notice thereof from the Sleeve
Provider or any Responsible Officer or other executive officer of REPS obtaining
knowledge of such occurrence; provided that if at any time the mark-to-market
loss on position(s) in violation of the Risk Limits exceeds $25,000,000, the
Reliant Retail Obligors shall have only one Business Day after the date of the
notice or knowledge to cure the same such that the position(s) in violation do
not exceed such threshold (however, if such threshold is exceeded during the
last day of any three Business Day cure period, such three Business Day cure
period shall be extended through the following Business Day such that the
Reliant Retail Obligors shall have the fourth Business Day to cure such
violation).  If cure is not effected within such three (or four) Business Day
period, then as the Sleeve Provider’s sole remedy with respect to such
violation, other than under Section 6.13(b)(ii), the Sleeve Provider shall have
the right to enter into hedges with REPS to effect the cure at prices consistent
with the prices the Sleeve Provider would use in transactions with third parties
at the applicable times and in the applicable volumes.  In exercising such
right, Sleeve Provider will use the same standard of care as Sleeve Provider
uses in conducting transactions to correct risk policy violations under Sleeve
Provider’s risk policies.

(ii)           In addition to the rights of Sleeve Provider under Section
6.13(b)(i), if there shall occur any Level III Violation, after providing notice
thereof to Sleeve Provider in accordance with Section 6.13(a), at the Sleeve
Provider’s request the Reliant Retail Obligors will take the following actions:

(A)          Notify immediately the Chief Executive Officer, Chief Financial
Officer, Chief Risk Officer and Controller of the Level III Violation;

(B)           Present to the Merrill Parties within five Business Days a Working
Plan that has been approved by the Chief Executive Officer;

(C)           Present to Merrill Parties within 30 Business Days a Remediation
Plan that has been approved by the Chief Executive Officer.  The Merrill Parties
shall have two Business Days after receipt of such Remediation Plan to consult
with the Reliant Parties and review and agree upon the same.  If the Merrill
Parties and the Reliant Retail Obligors do not mutually agree on the Remediation
Plan at the end of such two

65


--------------------------------------------------------------------------------




Business Day period, then a third-party evaluator chosen from the list set forth
in Schedule 1.01(a) shall be engaged to mediate promptly the matters in dispute;
and

(D)          Submit the Remediation Plan to the Audit Committee promptly after
its determination in accordance with paragraph (C) above.  If the Audit
Committee does not approve the Remediation Plan within six Business Days after
submission, the Reliant Retail Obligors shall consult with the Merrill Parties
and make reasonable modifications to the Remediation Plan based upon comments
from the Audit Committee, and resubmit the same within ten Business Days after
the end of such six Business Day period.

It shall be a Reliant Event of Default (a “Risk Management Event of Default”) if
the Reliant Retail Obligors (1) do not comply with the process provided for in
Section 6.13(b)(ii)(A) through (D), and the same is not cured within two
Business Days, or (2) if the resubmitted Remediation Plan described in Section
6.13(b)(ii)(D) above is not implemented by the Reliant Retail Obligors in all
material respects.  A Risk Management Event of Default shall be the sole Reliant
Events of Default or Defaults with respect thereto for any non-compliance with
the Risk Management Policy or breach of Section 6.13(b).

6.14         Employees.

(a)           Have, a chief executive officer, a principal risk officer, an
in-house attorney (or have the same provided for in the Transition Agreement if
then in effect), such positions to be filled when vacant in accordance with
paragraph (b) below, and sufficient employees that, taken together with the
services provided under arm’s length service contracts (including the Transition
Agreement and Reliant Parent Service Agreement, each if then in effect), RERH
Holdings and its Subsidiaries can run the Retail Energy Business in a manner
consistent with the business operations of the Retail Energy Business as of the
Effective Date (taking into account the Transition Agreement if then in effect).

(b)           Consult with the Merrill Parties prior to appointing any
replacement of the chief executive officer, principal risk officer or in-house
attorney of the Reliant Retail Obligors.

6.15         Information Technology Systems..  Own or have access to (through
arm’s length service contracts including the IT Service Agreement and the
Reliant Parent Services Agreement if the same are then in effect), at all times,
the Information Technology Systems necessary to run the Retail Energy Business,
including Information Technology Systems providing capabilities consistent with
the arrangements in place for the Retail Energy Business as of the Effective
Date (taking into account the Transition Agreement if then in effect).

6.16         Marks.  Own or have access to (through arm’s length licenses and
other arrangements including the IP License Agreement and the Reliant Parent
Services Agreement if the same are then in effect), at all times, the Marks
necessary to run the Retail Energy Business using the “Reliant” name consistent
with the arrangements in place for the Retail Energy Business as of the
Effective Date (taking into account the Transition Agreement if then in effect),

66


--------------------------------------------------------------------------------




subject to limitations on the use of such Marks and such name set forth in the
IP License Agreement.

6.17         Reliant Parent Services Agreement.

(a)           Promptly upon receipt, furnish to the Sleeve Provider the
Corporate Cost Center Allocation under the Reliant Parent Services Agreement for
each Fiscal Quarter contemplated by Section 5.1(b) of the Reliant Parent
Services Agreement, including the cost center basis for such Corporate Cost
Center Allocation as between the cost centers referred to on Exhibit C to the
Reliant Parent Services Agreement; provided that at the option of REPS, certain
of the cost centers may be reported on a consolidated basis.  The Reliant Retail
Obligors shall not approve any change in the methodology for allocation of the
costs and expenses giving rise to the Corporate Cost Center Allocation referred
to on Exhibit B to the Reliant Parent Services Agreement proposed by RECS
without giving 30 days prior written notice to the Sleeve Provider and, in the
event RECS proposes to change the methodology for allocation of such costs and
expenses in a manner materially adverse to the Reliant Retail Obligors (it being
expressly understood that an increase is not in and of itself “materially
adverse”), the Reliant Retail Obligors shall not approve such change without the
approval of the Sleeve Provider, such approval not to be unreasonably withheld
or delayed.

(b)           Consult with the Sleeve Provider in the event that the Corporate
Cost Center Allocation for any Fiscal Year reflects an increase of more than 5%
over the prior Fiscal Year.  In such case, and to the extent that third-party
suppliers could reasonably be expected to provide all or certain of the
Administrative Services provided under the Reliant Parent Services Agreement on
a more cost effective basis than under the Reliant Parent Service Agreement
(taking into account all relevant factors including demobilization and
transition costs), REPS shall solicit as promptly as practicable, through an
industry standard request for proposals, bids for comparable administrative
services from recognized third-party service providers for those Administrative
Services determined not to be cost effective under the Reliant Parent Services
Agreement.  Upon receipt and review of the bids procured, REPS shall choose the
service provider best able to provide the administrative services required (and
shall furnish a written assessment of the bids provided to the Sleeve Provider,
together with written support for any bids proposed to be accepted that are not
the lowest cost bids).  REPS shall promptly deliver the notice required under
Section 3.4(b) of the Reliant Parent Services Agreement with respect to any
Administrative Services that are to be performed by third-party service
providers in accordance with the foregoing.

Section 7.               Negative Covenants.  From the Effective Date until the
Credit Sleeve Termination Date, the Reliant Retail Obligors shall not, and shall
cause their Subsidiaries not to:

7.01         Liens.  Create, incur, assume or otherwise cause or suffer to exist
or become effective any Lien of any kind on any asset now owned or hereafter
acquired, except Permitted Liens.

7.02         Investments and Acquisitions.  Make or hold any Investments, except
for Permitted Investments or make any Acquisition, except for a Permitted
Acquisition.

67


--------------------------------------------------------------------------------




7.03         Indebtedness.  Create, incur, issue, assume, suffer to exist,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise, with respect to any Indebtedness, and RERH Holdings shall not permit
any of its Subsidiaries to issue any shares of preferred stock, in each case,
other than the following (collectively, “Permitted Debt”):

(a)           Indebtedness of RERH Holdings and the Reliant Retail Obligors
under this Agreement, if any, and the Working Capital Facility;

(b)           intercompany Indebtedness (i) between or among Reliant Retail
Obligors and (ii) Indebtedness of Subsidiaries of RERH Holdings that are not
Reliant Retail Obligors to Reliant Retail Obligors; provided that (A) any
subsequent issuance or transfer of Equity Interests that results in any such
Indebtedness being held by a Person other than RERH or any Subsidiary, and (B)
any sale or other transfer of any such Indebtedness to a Person that is not RERH
or any Subsidiary shall be deemed, in each case, to constitute an incurrence of
such Indebtedness by RERH or such Subsidiary, as the case may be, that was not
permitted by this clause;

(c)           Indebtedness of RERH Holdings or any of its Subsidiaries in
respect of workers’ compensation claims, self-insurance obligations, performance
and surety bonds provided by RERH Holdings or a Subsidiary in the ordinary
course of business;

(d)           Indebtedness of RERH Holdings or any of its Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn against insufficient funds, so long as
such Indebtedness is covered within five business days;

(e)           Indebtedness arising from agreements of RERH Holdings or a
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Equity Interests of a Subsidiary of RERH
Holdings; provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds (including non-cash
proceeds) actually received by RERH Holdings and/or such Subsidiary in
connection with such disposition;

(f)            Additional Indebtedness of Subsidiaries of RERH Holdings or
purchase money obligations in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding, not to exceed $10,000,000, the proceeds
of which are used for, or assumed in connection with, general corporate purposes
of RERH or any of its Subsidiaries;

(g)           the Guarantee by (A) Reliant Retail Obligors of Indebtedness of
Reliant Retail Obligors that is otherwise permitted by this Section 7.03 and (B)
Reliant Retail Obligors of Indebtedness of Subsidiaries of RERH Holdings that
are not Reliant Retail Obligors that is otherwise permitted by this Section
7.03; and

68


--------------------------------------------------------------------------------




(h)           Indebtedness of Reliant Retail Obligors under Replacement Working
Capital Facilities or in favor of Replacement Sleeve Provider.

7.04         Consolidation and Mergers

(a)           Consolidate or merge with or into another Person, or sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of RERH Holdings and its Subsidiaries taken as a whole, in
one or more related transactions, to another Person, except that:

(i)            so long as no Default with respect to a Reliant Event of Default
exists or would result therefrom, (A) any Subsidiary of RERH Holdings may
consolidate or merge with or into any one or more other Subsidiaries of RERH
Holdings; provided that in the event that a Subsidiary of RERH Holdings is a
Reliant Retail Obligor, such Subsidiary may only consolidate or merge with or
into another Subsidiary of RERH Holdings that is a Reliant Retail Obligor, and
(B) any Person may be merged with or into any Subsidiary of RERH Holdings if the
resulting entity is a Wholly Owned Subsidiary of RERH Holdings, provided that
the provisions of Section 6.11(a) are complied with in connection with any such
transaction involving a Subsidiary of RERH Holdings that is not a Reliant Retail
Obligor;

(ii)           so long as no Default with respect to a Reliant Event of Default
exists or would result therefrom, any Subsidiary of RERH Holdings may sell,
transfer, assign, convey, lease or otherwise dispose of any or all of its assets
to any one or more other Subsidiaries of RERH Holdings, provided that the
provisions of Section 6.11(a) are complied with in connection with any such
transaction involving a Subsidiary of RERH Holdings that is not a Reliant Retail
Obligor;

(b)           In addition, the Reliant Retail Obligors shall not, nor shall they
permit any of their Subsidiaries to, directly or indirectly, lease all or
substantially all of their properties or assets, in one or more related
transactions, to any Person that is not a Reliant Retail Obligor.

(c)           For the avoidance of doubt, nothing in this Section 7.04 is
intended to restrict the ability of the Reliant Parent to sell, assign,
transfer, convey or otherwise dispose of its interests in RERH Holdings or
prohibit any Asset Sale permitted by Section 7.05.

69


--------------------------------------------------------------------------------




7.05         Asset Sales.

(a)           Consummate an Asset Sale unless (i) it receives consideration at
the time of such Asset Sale at least equal to the Fair Market Value of the
assets or Equity Interests issued or sold or otherwise disposed of (as
reasonably determined by such Reliant Retail Obligor), (ii) at least 90% of the
consideration therefor received in the Asset Sale by RERH Holdings or such
Subsidiary is in the form of cash or Cash Equivalents (which, except for cash
used to close out existing Power and Hedging Contracts related to the supply for
the assets sold, shall be applied to the repayment of any outstanding principal
and interest on the Working Capital Facility and payment of outstanding
Reimbursement Obligations then due, with surplus being deemed and available for
application as Available Cash Flow) and (iii) it has entered into new or closed
out existing Power and Hedging Contracts necessary to close out substantially
all of the supply for the assets sold.  For purposes of this provision, each of
the following shall be deemed to be cash:

(A)          any liabilities, as shown on RERH Holdings’ most recent
consolidated balance sheet, of the Reliant Retail Obligors (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Credit Sleeve Obligations) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases such Reliant
Retail Obligor from further liability;

(B)           any securities, notes or other Obligations received by a Reliant
Retail Obligor from such transferee that are converted (by sale or other
disposition) by such Reliant Retail Obligor into cash, to the extent of the cash
received in that conversion within 60 days; and

(C)           reasonable reserves for indemnity obligations and purchase price
adjustments funded in cash or held back by the purchaser;

(b)           Consummate any Asset Sale (i) comprised of Residential Mass
Customers, (ii) comprised of beneficial interests in the IP Trust or the IT
Trust, (iii) comprised of the Equity Interests in REPS or all or substantially
all of the assets of REPS or any other Subsidiary of RERH Holdings party to any
Power and Hedging Contracts, or (iv) to the extent a Default with respect to a
Reliant Event of Default would result therefrom.

7.06         Limitation on Issuances and Sales of Certain Equity Interests. 
Transfer, convey, sell, lease or otherwise dispose of any Equity Interests in
any Wholly Owned Subsidiary of RERH Holdings to any Person (other than RERH or a
Wholly Owned Subsidiary of RERH), unless:

(a)                        such transfer, conveyance, sale, lease or other
disposition is of all the Equity Interests in such Wholly Owned Subsidiary; and

(b)                       such transfer, conveyance, sale, lease or other
disposition is made in accordance with Section 7.05.

In addition, the Reliant Retail Obligors will not permit any Wholly Owned
Subsidiary of RERH Holdings to issue any of its Equity Interests (other than, if
necessary, shares of its Capital Stock

70


--------------------------------------------------------------------------------




constituting directors’ qualifying shares) to any Person other than to RERH
Holdings or a Wholly Owned Subsidiary of RERH Holdings.

7.07         Restricted Payments.  Make any Restricted Payment by way of the
payment of any dividend or distribution in cash or Cash Equivalents on any
Equity Interests of RERH Holdings; or otherwise, make any Restricted Payment
except for the following:

(a)           the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Subsidiary of RERH
Holdings to RERH Holdings or another Subsidiary of RERH Holdings;

(b)           so long as no Default with respect to a Reliant Event of Default
has occurred and is continuing or would be caused thereby, Restricted Payments
from Available Cash Flow; and

(c)           the transactions with any Person (including any Affiliate of RERH
Holdings) set forth in clauses (b)(i) and (b)(iv) of Section 7.09 and the
funding of any obligations in connection therewith.

7.08         Line of Business.  Engage, or permit any Subsidiary to engage, in
any business other than the Retail Energy Business, except to such extent as
would not be material to the Reliant Retail Obligors taken as a whole.

7.09         Transactions with Affiliates.

(a)           Not, and not permit any of its Subsidiaries to, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of RERH Holdings (each, an
“Affiliate Transaction”), in each case without the approval of the Sleeve
Provider, which shall not be unreasonably withheld or delayed.

(b)           The following items shall not be deemed to be Affiliate
Transactions and, therefore, shall not be subject to the provisions of Section
7.09(a):

(i)            any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by RERH Holdings or any of its Subsidiaries in
the ordinary course of business or approved by its Board of Directors;

(ii)           transactions between or among the Reliant Retail Obligors;

(iii)          payment of reasonable directors’ fees to Persons who are not
otherwise Affiliates of RERH Holdings;

(iv)          any issuance of Equity Interests of RERH Holdings to Reliant
Parent;

71


--------------------------------------------------------------------------------




(v)           Restricted Payments that do not violate the provisions of
Section 7.07;

(vi)          loans or advances to employees in the ordinary course of business
not to exceed $2,000,000 in the aggregate outstanding at any one time;

(vii)         the Reliant Parent Services Agreement;

(viii)        the REES/REPS Power Purchase Agreement;

(ix)           the RES/REPS Power Purchase Agreement;

(x)            the Channelview Services Agreement;

(xi)           the IP License Agreement, IP Trust, IP Servicing Agreement, IT
Service Agreement,  IT Trust, and IT Trust Management Agreement;

(xii)          the Intercompany Cash Management Agreement;

(xiii)         any other Transaction Documents, and

(xiv)        subject to Section 7.05(b), any payments to, dispositions of
properties or assets to, purchases of property or assets from, or entering into
or making or amending any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, an Affiliate of RERH Holdings
to the extent any one such transaction or group of related transactions (A) is
on terms that are no less favorable (as reasonably determined by RERH Holdings)
to RERH Holdings or the relevant Subsidiary than those that would have been
obtained in a comparable transaction by RERH Holdings or such Subsidiary with an
unrelated Person and (B) does not involve consideration in excess of $5,000,000
when taken together with all other transactions pursuant to this clause (xiv).

7.10         Restrictive Agreements.  Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets; or (b) the ability
of any of its Subsidiaries to pay dividends or make any other distributions with
respect to any shares of its capital stock or any other Equity Interest or
participation in its profits owned by any Subsidiaries; or (c) the ability of
any of its Subsidiaries to make or repay loans or advances to it or any of its
Subsidiaries or to Guarantee Indebtedness of it or any of its Subsidiaries or to
transfer any of its properties or assets to RERH Holdings or any other
Subsidiary; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by Laws or by any Transaction Document, (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or asset pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or asset that is to be sold and such
sale is permitted hereunder, (iii) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (iv) customary non-assignment provisions in any

72


--------------------------------------------------------------------------------




contract, easement or lease, and other customary encumbrances and restrictions
entered into in the ordinary course of business, and (v) restrictions or
conditions contained in any trading, netting, operating, construction, service,
supply, purchase, sale or similar agreement to which any Subsidiary is a party
and which is entered into in the ordinary course of business; provided that such
agreement prohibits the encumbrance of solely the property or assets of such
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder and/or the proceeds thereof and not to any other asset or property of
such Subsidiary or the assets or property of any other Subsidiary.

7.11         Modification of Transaction Documents.  Consent to any amendment,
restatement, supplement, modification, renewal or replacement of, or enter into
any forbearance from exercising any rights with respect to the terms or
provisions contained in, or initiate or acquiesce to the cancellation,
termination or suspension of performance under, any Transaction Document, in
each case, without the prior written consent of the Sleeve Provider, such
consent not to be unreasonably withheld or delayed.

7.12         Fiscal Year.  Change, permit any of its Subsidiaries to, directly
or indirectly change, its Fiscal Year from a Fiscal Year ending December 31.

7.13         Specified Transaction.  Enter into, or permit any of its
Subsidiaries to, directly or indirectly enter into, any Specified Transaction.

7.14         Services.  Provide, or permit any of its Subsidiaries to provide,
services in retail electric markets except for services described in Schedule
7.13 and services consented to by the Sleeve Provider, which consent will not be
unreasonably withheld or delayed.

7.15         Tax Agreements.  Enter into, or permit any of its Subsidiaries to
enter into, directly or indirectly, any tax sharing agreement (a) under which
cash payments by any Reliant Retail Obligor with respect to federal income tax
shall be made other than from Available Cash Flow or other payments permitted by
the Tax Subordination Agreement, (b) under which any Reliant Retail Obligor
accrues liabilities that are not subject to subordination terms substantially
similar to the subordination provisions of the Tax Subordination Agreement, or
(c) that does not contain non-petition language in substantially the form set
forth in the Tax Subordination Agreement.

7.16         Posting of Collateral.  From and after the Effective Date, post
directly or indirectly any collateral with respect to any power, gas or other
commodity purchases of sales or any hedging transactions with any Person other
than (a) in accordance with Section 2.07 and (b) during the Transition Period
and the Unwind Period, in connection with power, gas or other commodity
purchases of sales or any hedging transactions entered into in accordance with
Section 2.01(b) and, in which event, only with Available Funds.

7.17         Accepted Products. Shall not permit the aggregate amount of
Accepted Products (measured in Dollars expended) purchased by RERH Holdings and
its Subsidiaries directly or indirectly from Affiliates of RERH Holdings during
any Computation Period to

73


--------------------------------------------------------------------------------




exceed 10% of the aggregate amount of all Accepted Products (measured in Dollars
expended) purchased by RERH Holdings and its Subsidiaries during such
Computation Period.

Section 8.               Events of Default.

8.01         Reliant Events of Default.  Each of the following shall constitute
a “Reliant Event of Default”:

(a)           Non-Payment.  Any Reliant Retail Obligor fails to pay within three
Business Days after the same becomes due, any amount payable to any Merrill
Party hereunder or under any other Transaction Document; or

(b)           Specific Covenants.  Any Reliant Retail Obligor fails to perform
or observe any term, covenant or agreement contained in Section 6.11 or the
separateness covenants in any Retail Organizational Documents, and such failure
continues for five Business Days after the earlier to occur of (i) such Reliant
Retail Obligor’s receiving notice thereof from Sleeve Provider, or (ii) a
Responsible Officer or other executive officer of a Reliant Retail Obligor
obtains knowledge of such occurrence; or

(c)           Other Defaults.  Any Reliant Retail Obligor fails to perform or
observe any other covenant or agreement (not specified in clauses (a) or (b)
above or not addressed by clauses (l) or (m) below) contained in any Transaction
Document on its part to be performed or observed and such failure continues for
15 days after the earlier to occur of (i) such Reliant Retail Obligor’s
receiving notice thereof from Sleeve Provider, or (ii) a Responsible Officer or
other executive officer of such Reliant Retail Obligor obtains knowledge of such
occurrence; or

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Reliant Retail Obligor herein, in any other Transaction Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)           Cross-Default.  Any Reliant Retail Obligor, except with respect to
payments described in paragraph (a) above, (i) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $1,000,000, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its Stated

74


--------------------------------------------------------------------------------




Maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

(f)            Insolvency Proceedings, Etc.  Any Reliant Retail Obligor
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of their respective property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
their respective property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(g)           Inability to Pay Debts; Attachment.  Any Reliant Retail Obligor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; or

(h)           Judgments.  There is entered against any Reliant Retail Obligor a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third-party
insurance or that has not been paid), and (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) within thirty (30)
days from the later of (X) the entry of any such judgment or the date of any
such order (as applicable) and (Y) the date any payment is required to be made
on or with respect to any such judgment or order pursuant to the terms thereof,
the same shall not have been paid, discharged or vacated or, in the case of a
judgment, stayed pending appeal, or shall not have been discharged or vacated
within thirty (30) days from the entry of a final order of affirmance on appeal;
or

(i)            Invalidity of Documents.  (i) Any Security Document shall for any
reason (other than pursuant to the terms thereof or as expressly permitted
thereby) cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on and security interest in the Collateral purported to be
covered thereby; provided that no such defects pursuant to this clause with
respect to a Lien granted or purported to be granted by any of the Transaction
Documents shall give rise to a Reliant Event of Default under this clause unless
such defects shall adversely affect the aggregate value of the Collateral by an
aggregate amount of $50,000,000 or more; or (ii) any Reliant Retail Obligor
shall so assert such invalidity or lack of perfection or priority; or (iii) at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Credit Sleeve Obligations thereunder, any other Transaction Document ceases to
be in full force and effect; or any Reliant Retail Obligor or any other Person
contests in any manner the validity or enforceability of any provision of any
other Transaction Document; or any Reliant Retail Obligor denies that it has any
or further liability or obligation under any other Transaction Document, or
purports to revoke, terminate or rescind any provision of any other Transaction
Document; or

75


--------------------------------------------------------------------------------




(j) Trigger Event.  After the Effective Date, a Trigger Event occurs and shall
remain uncured until the latest of the following dates: (a) five Business Days
after the occurrence of the Trigger Event, (b) two Business Days after delivery
by the Sleeve Provider to REPS of the Test Results, and (c) two Business Days
after the Sleeve Provider has cured any Computation Failure Event by delivery by
the Sleeve Provider to REPS of the applicable K and VaR computations (for the
purposes of this paragraph, the terms “Computation Failure Event” and “Test
Results” shall have the meanings given to such terms in Schedule 1.01(c)); or

(k) Breach or Termination of Indemnity.  Following the receipt by the Merrill
Parties of the indemnity described in Section 9.03(a), (i) the failure by the
Person providing such indemnity to comply with or perform any agreement or
obligation to be complied with or performed by it in accordance with the
agreement providing such indemnity, (ii) the expiration or termination of such
indemnity or the failing or ceasing of the agreement providing such indemnity to
be in full force and effect or (iii) the Person providing such indemnity
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, the agreement providing such indemnity; or

(l)  Data Failure Event of Default.  A Data Failure Event of Default shall
occur; or

(m) Risk Management Event of Default.  A Risk Management Event of Default shall
occur.

8.02         Sleeve Provider Events of Default.  Any of the following shall
constitute a “Sleeve Provider Event of Default”:

(a)           Non-Payment.  Any Merrill Party or the Working Capital Facility
Provider fails to pay within three Business Days after the same becomes due, any
amount payable to a Reliant Retail Obligor hereunder or under any other
Transaction Document, including any failure to fund when due under the Working
Capital Facility; or

(b)           Willful Defaults.  Any Merrill Party fails to perform or observe
any covenant or agreement set forth in Sections 2.01 through 2.05 and such
failure continues for ten Business Days after such Merrill Party receiving
written notice thereof from any Reliant Retail Obligor, which notice makes
specific reference to this Section 8.02(b) and provides reasonably detailed
information regarding the facts constituting such failure; provided that any
such failure shall not fall within the provisions of this Section 8.02(b) in the
event that both:  (i) the covenant or agreement the Merrill Party failed to
perform or observe is a covenant or agreement that necessarily involves a
consent, determination or judgment required to be made by any Merrill Party or
Reliant Retail Obligor in a “reasonable” or “commercially reasonable” manner, or
in “good faith” or with “reasonable discretion” or without unreasonably
withholding any such consent (each, a “Decision”); and (ii) there is a good
faith dispute among the parties as to such Decision; provided further, however,
that the foregoing proviso shall not apply at any time that (1) any Merrill
Party is in breach of its obligations to provide or maintain ML Guarantees or
Credit Support Agreements with two or more Core Accepted Counterparties when
required by this Agreement, or (2) any Merrill Party is in breach of its
obligations to post

76


--------------------------------------------------------------------------------




collateral to any two or more Accepted Counterparties when required by the
applicable Credit Support Agreement; or

(c)           Other Defaults.  Any Merrill Party or the Working Capital Facility
Provider fails to perform or observe any other covenant or agreement (excluding
those specified in clause (a) above or addressed by clause (i) below, but
including those specified under clause (b) above) contained in any Transaction
Document on its part to be performed or observed and such failure continues for
30 days after the earlier to occur of (i) the Sleeve Provider receiving notice
thereof from any Reliant Retail Obligor or (ii) a Responsible Officer or other
executive officer of Sleeve Provider obtains knowledge of such occurrence; or

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Merrill Party or the Working Capital Facility Provider herein, in any other
Transaction Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e)           Cross-Default.  ML&Co. (i) shall default (after giving effect to
all applicable grace periods) in the payment of any Indebtedness or Guarantee
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $100,000,000
and (ii) either (A) at the time of such default (after giving effect to all
applicable grace periods), the final scheduled maturity of such Indebtedness
shall have occurred or (B) the final scheduled maturity of such Indebtedness
shall have been accelerated by the lenders thereunder or the holders thereof; or

(f)            Credit Downgrade.  Any senior unsecured, non-credit enhanced debt
of the ML Guarantee Provider shall fail to have an Investment Grade Rating; or

(g)           Insolvency Proceedings, Etc.  Either Merrill Party or the Working
Capital Facility Provider institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of their respective property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of their respective property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(h)           Inability to Pay Debts; Attachment.  Either Merrill Party or the
Working Capital Facility Provider becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due; or

77


--------------------------------------------------------------------------------




(i)            Computation Failure Event of Default.  A Computation Failure
Event of Default shall occur.

Section 9.               Remedies and Termination.

9.01         Remedies of Sleeve Provider.  If any Reliant Event of Default shall
have occurred and be continuing, the Sleeve Provider shall have each of the
following rights and remedies:

(a)           the right to declare an Unwind Start Date;

(b)           the right to deliver to each Accepted Counterparty notice that all
future trades under an existing Power and Hedging Contract shall not have the
benefit of an ML Guarantee or any Merrill Collateral under such Accepted
Counterparty’s Power and Hedging Contract and related Credit Support Agreement;

(c)           the right to cause REPS to enter into additional power purchase
and hedging activities that reduce the VaR (and REPS may not enter into any
other power purchase and hedging activities without the Sleeve Provider’s prior
written consent); provided that in exercising such right, Sleeve Provider will
use the same standard of care as Sleeve Provider uses in conducting transactions
to correct risk policy violations under Sleeve Provider’s risk policies;

(d)           the right to setoff any amounts owed by any Merrill Party to any
Reliant Retail Obligor under the Transaction Documents, whether such amounts or
obligations are direct or indirect, absolute or contingent, or matured or
unmatured, against any amounts owed by any Reliant Retail Obligor, including
Credit Sleeve Obligations, whether such obligations are direct or indirect,
absolute or contingent, or matured or unmatured;

(e)           the right of specific performance and injunctive relief to give
effect to the terms and conditions of the Transaction Documents, to the extent
permitted by applicable law, and in connection therewith the Parties acknowledge
that the monetary remedies provided to the Merrill Parties under the Transaction
Documents are insufficient to cover all damages that could be incurred by the
Merrill Parties in connection with such a Reliant Event of Default; and

(f)            any other rights and remedies available at law or in equity with
respect to breach of contract, subject to the provisions of Section 9.04.

9.02         Remedies of REPS.

(a)           If any Sleeve Provider Event of Default shall have occurred and be
continuing, REPS shall have each of the following rights and remedies:

(i)            the right to declare an Unwind Start Date, without paying any
Make-whole Payment under Section 3.05; and

78


--------------------------------------------------------------------------------




(ii)           the right, without declaring an Unwind Start Date or terminating
any commitments of the Merrill Parties under the Transaction Documents, to cure
or cure the effects of such Sleeve Provider Event of Default.

(b)           If a Sleeve Provider Event of Default described in Sections 8.02
(b), (g) or (h) shall have occurred and be continuing, REPS shall have each of
the following additional rights and remedies:

(i)            the right to suspend all obligations of the Reliant Retail
Obligors with respect to the Monthly Sleeve Fees during the period of such
Sleeve Provider Event of Default, on any ratable basis selected by the Reliant
Retail Obligors reflecting Sleeve Provider failures to comply with Sections 2.01
through 2.05;

(ii)           in the event that the Unwind Start Date has been declared in
accordance with Section 9.02(a)(i) or the Unwind Period has otherwise commenced,
the right to indemnification by the Merrill Parties upon demand for all direct
losses, costs, expenses and damages incurred by the Reliant Retail Obligors in
connection with locating and obtaining a Replacement Sleeve Provider, including
reasonable legal fees and expenses and the excess, if any, of the overall cost
to the Reliant Retail Obligors of the sleeve fees, interest, and other similar
costs of obtaining credit support for the acquisition of Accepted Products and
working capital for the Retail Energy Business from Replacement Sleeve
Providers, over the same costs under the Transaction Documents;

(iii)          in the event that the Unwind Start Date has been declared in
accordance with Section 9.02(a)(i) or the Unwind Period has otherwise commenced,
the right to cause all Secured Obligations of the Merrill Parties under the
Collateral Trust Agreement to become Subordinated Secured Obligations under the
Collateral Trust Agreement;

(iv)          the right to setoff any amounts owed by any Reliant Retail Obligor
to any Merrill Party under the Transaction Documents, whether such amounts or
obligations are direct or indirect, absolute or contingent, or matured or
unmatured, against any Credit Sleeve Obligations or Reimbursement Obligations,
whether such obligations are direct or indirect, absolute or contingent, or
matured or unmatured;

(v)           the right of specific performance and injunctive relief to give
effect to the terms and conditions of the Transaction Documents, to the extent
permitted by applicable law, and not to exceed 180 days in duration, and in
connection therewith the Parties acknowledge that the monetary remedies provided
to the Reliant Retail Obligors under the Transaction Documents are insufficient
to cover all damages that could be incurred by the Reliant Retail Obligors in
connection with such a Sleeve Provider Event of Default; and

(vi)          any other rights and remedies available at law or in equity with
respect to breach of contract, subject to the provisions of Section 9.04.

79


--------------------------------------------------------------------------------




9.03         Certain Intercreditor Agreements.

(a)           Standstill.  Following a Reliant Event of Default, the Sleeve
Provider shall not exercise any of its remedies under Section 9.01 for a 10
Business Day period (the “Restricted Period”) commencing on the date of such
Reliant Event of Default, other than the Sleeve Provider’s rights under Section
9.01(c).  If the Merrill Parties receive a full indemnity of their entire
exposure under the Transaction Documents from a Person with a Credit Rating of
at least the ML Equivalent Credit Rating prior to the last day of the Restricted
Period, the Sleeve Provider shall not exercise any of its remedies under Section
9.01 for a period of 90 days (the “Standstill Period”) commencing the date such
indemnity is received, other than the Sleeve Provider’s rights under Section
9.01(c).  For the avoidance of doubt, the Sleeve Provider may exercise all of
its remedies under Section 9.01 if such Default or Event of Default, as
applicable, is not cured on or prior to the last day of either (i) if no
indemnity is received on or prior to the last day of the Restricted Period, the
Restricted Period, or (ii) if an indemnity is received on or prior to the last
day of the Restricted Period in accordance with the prior sentence, the
Standstill Period.

(b)           Bank Cure or Takeout.  If a Standstill Period shall occur, on or
prior to the last day of such Standstill Period, the Sleeve Provider shall:

(i) upon request from the Bank Agent on behalf of the Reliant Parent Lenders and
as soon as is reasonably practicable thereafter, provide the Bank Agent with the
information described in clauses (i) through (iii) of Section 7.01(a) of the
Collateral Trust Agreement, solely related to the Merrill Parties;

(ii) permit any Reliant Parent Lender to cure, in a manner reasonably
satisfactory to the Merrill Parties, the related Default or Event of Default, as
applicable, on behalf of the Reliant Retail Obligors (a “Bank Cure”); and

(iii) permit any Reliant Parent Lender to cause, in a manner reasonably
satisfactory to the Merrill Parties, the Credit Sleeve Obligations owing to the
Merrill Parties to be terminated and satisfied in full (a “Bank Takeout”),
which, for the avoidance of doubt, may include: the satisfaction, cancellation,
return and reimbursement, as applicable, of all ML Guarantees, all Merrill
Collateral and the Reimbursement Obligations; the termination of all further
obligations of the Merrill Parties in respect of each of the Power and Hedging
Contracts, Credit Support Agreements, the Mirror OTC Contracts; the termination
of the commitment under and the repayment of the Working Capital Obligations; if
applicable, the payment of the Make-whole Payment and any outstanding Monthly
Sleeve Fees; and the repayment of any other amounts owing hereunder to the
Merrill Parties.

(c)           Result of Bank Cure or Takeout.  Following a Bank Cure and so long
as the indemnity described in paragraph (a) above remains in full force and
effect, the terms of this Agreement shall continue in full force effect, except
that the Monthly Sleeve Fees shall be as set forth on Schedule 3.04.  Following
the completion of a Bank Takeout and upon written confirmation from the Merrill
Parties that the Credit Sleeve Obligations owing to the Merrill

80


--------------------------------------------------------------------------------


Parties have been terminated and satisfied in full, the Liens of the Merrill
Parties under the Transaction Documents shall be released.

9.04         Certain Limitations on Remedies.  FOR BREACH OF ANY PROVISION OF
THIS AGREEMENT FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  IF NO REMEDY
OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR’S LIABILITY
SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL
BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED.  UNLESS EXPRESSLY HEREIN PROVIDED, NO PARTY SHALL BE LIABLE
UNDER THIS AGREEMENT FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, INCLUDING CONSEQUENTIAL LOST PROFITS OR OTHER CONSEQUENTIAL
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT OR OTHERWISE.  IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT OR ACTIVE OR PASSIVE.  TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID
HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS
INCONVENIENT, AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.

Section 10.             Unwind

10.01       Permitted Activities during Unwind Period.

(a)           During the Unwind Period, REPS may exercise one or more of the
following rights with respect to any Post-Unwind Start Date Transactions:

(i)  REPS may terminate Post-Unwind Start Date Transactions and pay, to the
extent such payments do not require application of funds in violation of this
Agreement, applicable settlement payments for the Post-Unwind Start Date
Transactions (in which case, the Liens of the Merrill Parties under the
Collateral Trust Agreement securing the Credit Sleeve Obligations shall be
released on the Credit Sleeve Termination Date, and the Merrill Parties shall
take action under Section 12.04(c) in connection therewith);

(ii)  REPS may, to the extent such postings do not require application of funds
in violation of this Agreement, post collateral to cover credit risk for
Post-Unwind Start Date Transactions to the Sleeve Provider or Accepted
Counterparties (in which case when such postings have either replaced or covered
all collateral postings by the Merrill Parties under this Agreement and
arrangements acceptable to the Sleeve Provider in its commercially reasonably
discretion for all potential future collateral postings have been

81


--------------------------------------------------------------------------------




made in respect of such Post-Unwind Start Date Transactions, the liens of the
Merrill Parties under the Collateral Trust Agreement securing the Credit Sleeve
Obligations shall be released, and the Merrill Parties shall take action under
Section 12.04(c) in connection therewith); provided that for such purposes the
Sleeve Provider will be deemed to be commercially reasonable to the extent that
it applies standards for collateral postings comparable to the standards it
applies generally in its business to counterparties with similar credit ratings
in comparable transactions;

(iii)  the Reliant Retail Obligors may provide shared Liens on a pari passu
basis (or senior basis to the extent Section 9.02(b)(iii) applies) to any
Replacement Sleeve Providers under the terms, including the sharing provisions,
of the Collateral Trust Agreement (in which case the Merrill Parties shall take
action under Section 12.04(b) (or (e), as applicable), in connection therewith)
and the Merrill Parties agree to negotiate in good faith at the request of REPS
with any Replacement Sleeve Providers to make reasonable adjustments to the
terms of the Collateral Trust Agreement or any requested intercreditor terms in
connection therewith;

(iv)  REPS may provide the Sleeve Provider with a counterparty or counterparties
with a ML Equivalent Credit Rating who agree to take assignment of and assume
Reliant Retail’s positions under Post-Unwind Start Date Transactions, and the
Sleeve Provider agrees to negotiate in good faith with such counterparty or
counterparties to establish credit terms under which REPS positions can be
assumed by such counterparties under the standard credit policies of the Sleeve
Provider (in which case, the Liens of the Merrill Parties under the Collateral
Trust Agreement securing the Credit Sleeve Obligations shall be released
following such assumption, and the Merrill Parties shall take action under
Section 12.04(c) in connection therewith); provided that for such purposes the
Sleeve Provider will be deemed to be acting in good faith to the extent that it
applies standards for credit terms comparable to the standards it applies
generally in its business to counterparties with similar credit ratings in
comparable transactions; and

(v)  REPS may provide the Sleeve Provider with a counterparty or counterparties
with a ML Equivalent Credit Rating, who agree to take assignment of and assume
or replace the ML Guarantees and Credit Support Agreements with respect to the
Post-Unwind Start Date Transactions, and the Sleeve Provider agrees to negotiate
in good faith with such counterparty or counterparties to effect such an
assignment and assumption or replacement (in which case, the Liens of the
Merrill Parties under the Collateral Trust Agreement securing the Credit Sleeve
Obligations shall be released following such assignment and assumption or
replacement, and the Merrill Parties shall take action under Section 12.04(c) in
connection therewith); provided that for such purposes the Sleeve Provider will
be deemed to be acting in good faith to the extent that it applies standards for
assignments and assumptions comparable to the standards it applies generally in
its business to counterparties with similar credit ratings in comparable
transactions.

(b)           At any time and from time to time in connection with such process,
the Merrill Parties and shall promptly execute and deliver any and all further
agreements and documents and take such other actions as REPS may reasonably
request to fully implement the intent of the foregoing provisions in this
Section 10.01.

82


--------------------------------------------------------------------------------




Section 11.             Reimbursement Guaranty by Other Reliant Retail Parties

11.01       Reimbursement Guaranty of the Obligations.  Subject to the
provisions of Section 11.02, the Reimbursement Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Merrill Parties (i) the
due and punctual payment in full of all Reimbursement Obligations and all other
amounts payable by REPS to the Merrill Parties under the Transaction Documents
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(a)) and (ii) the
performance of all other obligations of REPS hereunder (collectively, the
“Guaranteed Obligations”).

11.02       Payment by Guarantors.  The Reimbursement Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Merrill Party may have at law or in equity against any
Reimbursement Guarantor by virtue hereof, that upon the failure of REPS to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. Section
362(a)), the Reimbursement Guarantors will upon demand pay, or cause to be paid,
in accordance with the terms of this Agreement, to the Merrill Parties, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for REPS’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against REPS for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to the Merrill Parties as aforesaid.

11.03       Liability of Reimbursement Guarantors Absolute.  Each Reimbursement
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Reimbursement
Guarantor agrees as follows:

(a)  this Reimbursement Guaranty is a guaranty of payment when due and not of
collectability.  This Reimbursement Guaranty is a primary obligation of each
Reimbursement Guarantor and not merely a contract of surety;

(b)  the obligations of each Reimbursement Guarantor hereunder are independent
of the obligations of REPS and the obligations of any other guarantor (including
any other Reimbursement Guarantor) of the obligations of REPS, and a separate
action or actions may be brought and prosecuted against such Reimbursement
Guarantor whether or not any action is brought against REPS or any of such other
guarantors and whether or not REPS is joined in any such action or actions;

83


--------------------------------------------------------------------------------




(c)  payment by any Reimbursement Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Reimbursement Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid; and without limiting the generality of the
foregoing, if the Merrill Parties is awarded a judgment in any suit brought to
enforce any Reimbursement Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Reimbursement Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Reimbursement Guarantor, limit, affect,
modify or abridge any other Reimbursement Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

(d)  any Merrill Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Reimbursement Guarantor’s liability hereunder, from time to time may (i) renew,
extend, accelerate, increase the rate of interest on, or otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Reimbursement Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Merrill Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Merrill Party may have against any such
security, in each case as such Merrill Party in its discretion may determine
consistent herewith or any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Reimbursement
Guarantor against REPS or any security for the Guaranteed Obligations; and (vi)
exercise any other rights available to it under the Transaction Documents; and

(e)  this Reimbursement Guaranty and the obligations of the Reimbursement
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Reimbursement Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right,

84


--------------------------------------------------------------------------------




power or remedy (whether arising under the Transaction Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Transaction Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Transaction
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) any Merrill
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of REPS or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (v) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; and (vi) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Reimbursement Guarantor as an
obligor in respect of the Guaranteed Obligations.

11.04       Waivers by Reimbursement Guarantors.  Each Reimbursement Guarantor
hereby waives, for the benefit of the Merrill Parties: (a) any right to require
any Merrill Party, as a condition of payment or performance by such
Reimbursement Guarantor, to (i) proceed against REPS, any other guarantor
(including any other Reimbursement Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from REPS,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Collateral Account or credit on the books of any
Merrill Party in favor of REPS or any other Person, or (iv) pursue any other
remedy in the power of any Merrill Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability of REPS or any
other Reimbursement Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof, to the extent the same
may be waived, (ii) the benefit of any statute of limitations affecting such
Reimbursement Guarantor’s liability hereunder or the enforcement hereof, and
(iii) promptness, diligence and any requirement that any Merrill Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (e) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to REPS and notices of any of the matters referred to in
Section 11.04; and (f) any other defenses or benefits that may be derived from
or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

85


--------------------------------------------------------------------------------




11.05       Reimbursement Guarantors’ Rights of Subrogation, Contribution, etc. 
Until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Reimbursement Guarantor hereby agrees not to exercise any claim, right or
remedy, direct or indirect, that such Reimbursement Guarantor now has or may
hereafter have against REPS or any other Reimbursement Guarantor or any of its
assets in connection with this Reimbursement Guaranty or the performance by such
Reimbursement Guarantor of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Reimbursement Guarantor now has or
may hereafter have against REPS with respect to the Guaranteed Obligations, (b)
any right to enforce, or to participate in, any claim, right or remedy that any
Merrill Party now has or may hereafter have against REPS, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Merrill Party.  In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full, each Reimbursement Guarantor shall withhold
exercise of any right of contribution such Reimbursement Guarantor may have
against any other guarantor (including any other Reimbursement Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 11.02.  Each Reimbursement Guarantor further agrees that, to the
extent the agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Reimbursement
Guarantor may have against REPS or against any collateral or security, and any
rights of contribution such Reimbursement Guarantor may have against any such
other guarantor, shall be junior and subordinate to any rights any Merrill Party
may have against REPS, to all right, title and interest any Merrill Party may
have in any such collateral or security, and to any right any Merrill Party may
have against such other guarantor.  If any amount shall be paid to any
Reimbursement Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for the Merrill Parties and shall forthwith be
paid over to the Merrill Parties to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

11.06       Subordination of Other Obligations.  Any Indebtedness of REPS or any
Reimbursement Guarantor now or hereafter held by any Reimbursement Guarantor
(the “Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations during the existence of a Reliant Event of Default, and
any such indebtedness collected or received by the Obligee Guarantor during the
existence of a Reliant Event of Default shall be held in trust for the Merrill
Parties and shall forthwith be paid over to the Merrill Parties to be credited
and applied against the Guaranteed Obligations but without affecting, impairing
or limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

11.07       Continuing Reimbursement Guaranty.  This Reimbursement Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been indefeasibly paid in full.  Each Reimbursement
Guarantor hereby irrevocably waives any right to revoke this Reimbursement
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

86


--------------------------------------------------------------------------------




11.08       Authority of Reimbursement Guarantors or REPS.  It is not necessary
for any Merrill Party to inquire into the capacity or powers of any
Reimbursement Guarantor or REPS or the officers, directors or any agents acting
or purporting to act on behalf of any of them.

11.09       Financial Condition of REPS.  Any Reimbursement Guarantee may be
made to REPS or continued from time to time, without notice to or authorization
from any Reimbursement Guarantor regardless of the financial or other condition
of REPS at the time of any such grant or continuation.  No Merrill Party shall
have any obligation to disclose or discuss with any Reimbursement Guarantor its
assessment, or any Reimbursement Guarantor’s assessment, of the financial
condition of REPS.  Each Reimbursement Guarantor has adequate means to obtain
information from REPS on a continuing basis concerning the financial condition
of REPS and its ability to perform its obligations under the Transaction
Documents, and each Reimbursement Guarantor assumes the responsibility for being
and keeping informed of the financial condition of REPS and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Reimbursement Guarantor hereby waives and relinquishes any duty on the part of
any Merrill Party to disclose any matter, fact or thing relating to the
business, operations or conditions of REPS now known or hereafter known by any
Merrill Party.

11.10       Bankruptcy, etc.

(a)  So long as any Guaranteed Obligations remain outstanding, no Reimbursement
Guarantor shall, without the prior written consent of Merrill Parties acting
pursuant to the instructions of Requisite Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against REPS or any other Reimbursement Guarantor or admit in
writing or in any legal proceeding that it is unable to pay its debts as they
become due.  The obligations of Reimbursement Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of REPS or
any other Reimbursement Guarantor or by any defense which REPS or any other
Reimbursement Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.

(b)  Each Reimbursement Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Reimbursement Guarantors and Merrill
Parties that the Guaranteed Obligations which are guaranteed by Reimbursement
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve REPS of any portion of such Guaranteed
Obligations.  Reimbursement Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Merrill Parties, or allow the claim of the Merrill Parties in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

87


--------------------------------------------------------------------------------




(c)  In the event that all or any portion of the Guaranteed Obligations are paid
by REPS, the obligations of Reimbursement Guarantors hereunder shall continue
and remain full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Merrill Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

Section 12.             Miscellaneous.

12.01       Notices.  All notices and other communications provided for herein
shall be in writing, including telecopy and electronic mail, and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other means of electronic transmission
approved in advance by the recipient party, as follows:

(a)           if to the REPS:

RELIANT ENERGY POWER SUPPLY, LLC

1000 Main Street

Houston, Texas  77002

Attention:  Daniel N. Hannon

Telephone No.:  (713) 497-6149

Telecopy No.:  (713) 497-0881

E-Mail:  DHannon@reliant.com

With a copy to

RELIANT ENERGY POWER SUPPLY, LLC

1000 Main Street

Houston, Texas  77002

Attention:  Andrew C. Johannesen

Telephone No.:  (713) 497-6417

Telecopy No.:  (713) 497-9289

E-Mail:  AJohannesen@reliant.com

and

RELIANT ENERGY POWER SUPPLY, LLC

1000 Main Street

Houston, Texas  77002

Attention:  Michael L. Jines

Telephone No.:  (713) 497-7465

Telecopy No.:  (713)-497-0140

E-Mail:  MJines@reliant.com

88


--------------------------------------------------------------------------------




(b)           if to the Sleeve Provider:

MERRILL LYNCH COMMODITIES, INC.

20 East Greenway Plaza

Suite 700

Houston, Texas  77046

Attention:  Legal Department

Telephone No.:  (713) 544-5263

Telecopy No.:  (713) 544-5551

E-Mail:  steve_ballard@ml.com

(c)           if to the ML Guarantee Provider:

MERRILL LYNCH & CO., INC.

222 Broadway

17th Floor

New York, New York  10038

Attention:  Office of General Counsel

Telephone No.:  (212) 670-0434

Telecopy No.:  (212) 670-4703

E-Mail:  cara_londin@ml.com

Any Party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other Party hereto. 
All notices and other communications given to any Party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

12.02       Confidentiality; Limitation on Use of Information.

(a)           Any information made available by one Party to another Party with
respect to this Agreement is confidential and shall not be discussed with or
disclosed to any third party, except for such information (i) as may become
generally available to the public other than as a result of a violation of this
Agreement, (ii) as may be required or appropriate in response to any summons,
subpoena, or otherwise in connection with any litigation or to comply with any
applicable law, order, regulation, or ruling or to the extent requested by any
regulatory authority, (iii) which becomes available to a Party on a
non-confidential basis from a source other than the other Party, (iv) as may be
furnished to any person or entity (including that Party’s auditors, attorneys,
advisors, or financial institutions) with which the Party has a written
agreement or which are otherwise required to keep the information that is
disclosed in confidence, (v) relating to the U.S. Federal income tax treatment
and tax structure of the transactions contemplated by this Agreement, including
all relevant materials relating to such tax treatment and tax structure (except
where confidentiality is reasonably necessary to comply with the securities
laws) or (vi) to the extent required by Section 7.01 of the Collateral Trust
Agreement.

(b)           In addition to the confidentiality restrictions with respect to
third parties in paragraph (a) above, the Merrill Parties agree that:

89


--------------------------------------------------------------------------------




(i)            the confidential information of the Reliant Retail Obligors will
not be used by the Merrill Parties except for determining compliance with, and
performance under, the Transaction Documents; and

(ii)           With respect to the information provided to the Merrill Parties
pursuant to Schedule 1.01(c) or otherwise relating to the transactions or market
positions of the Reliant Retail Obligors, access to such information will be
limited to the management and credit personnel listed on Exhibit I1 and their
successors in function with respect to this Agreement and the management and
credit personnel of the Merrill Parties that are described in any updates to
such Exhibit provided by the Sleeve Provider from time to time for such
purposes, subject to the approval of REPS, which shall not be unreasonably
withheld or delayed; provided that no such personnel shall be engaged in placing
trades in the wholesale electricity or natural gas markets except under the
Transaction Documents.

(c)           In addition to the confidentiality restrictions with respect to
third parties in paragraph (a) above, the Reliant Retail Obligors agree that:

(i)            the confidential information of the Merrill Parties will not be
used by the Reliant Retail Obligors except for determining compliance with, and
performance under, the Transaction Documents; and

(ii)           With respect to the information provided to the Reliant Retail
Obligors pursuant to Schedule 1.01(c) or otherwise relating to the transactions,
market positions or proprietary commodity curves of the Merrill Parties, access
to such information will be limited to the management and credit personnel
listed on Exhibit I2 and their successors in function with respect to this
Agreement and the management and credit personnel of Reliant Retail Obligors
that are described in any updates to such Exhibit provided by the Sleeve
Provider from time to time for such purposes, subject to the approval of the
Sleeve Provider, which shall not be unreasonably withheld or delayed.

(d)           In connection with the foregoing provisions of this Section 12.02,
(A) the Parties recognize that the Parties are both engaged in wholesale trading
activities in the gas and electricity markets that may from time to time be
adverse, (B) the possession by the Merrill Parties of the confidential
information of the Reliant Retail Obligors, or the possession by the Reliant
Retail Obligors of the confidential information of the Merrill Parties, in
compliance with the foregoing does not constitute a reason for one Party to
limit the ability of the other Party to engage in such adverse trading
activities, and (C) the Parties may in compliance with the foregoing and for the
purposes of the Transaction Documents discuss the confidential information of
the other Parties internally.

12.03       Reliant Employees.  For a period of three years from the Execution
Date, the Merrill Parties shall not solicit or otherwise induce any director,
officer or key employee of the Reliant Retail Obligors, or any officer or key
employee of the Reliant Parent or its Subsidiaries that is actively involved in
the negotiation or administration of this Agreement to leave the employ of the
Reliant Retail Obligors, the Reliant Parent or its Subsidiaries; provided

90


--------------------------------------------------------------------------------




that (a) this prohibition shall not apply to (i) directors, officers or key
employees of the Reliant Retail Obligors or officers or key employees of the
Reliant Parent or its Subsidiaries who are not full time employees or who are
not actively involved with the Merrill Parties in negotiating on or
administering this Agreement or (ii) officers, directors or key employees of the
Reliant Retail Obligors, the Reliant Parent or its Subsidiaries who respond to
general solicitations or who otherwise independently seek employment without
inducement by any Merrill Party and (b) in the event that (i) the Reliant Parent
or any Subsidiary of the Reliant Parent that provides services to the Reliant
Retail Obligors under the Reliant Parent Services Agreement becomes subject of a
bankruptcy, insolvency or similar proceeding or (ii) the Reliant Parent Services
Agreement is terminated, this prohibition shall not apply with respect to any
such officer or employee of the Reliant Parent or any of its Subsidiaries who
provided services to the Reliant Retail Obligors under the Reliant Parent
Services Agreement.

12.04       Provisions relating to Collateral Trust Agreement and Reimbursement
Guarantee.  The Merrill Parties hereby agree that at the direction of REPS from
time to time and to the extent no Default with respect to a Reliant Event of
Default or Reliant Event of Default exists and no such Default or Reliant Event
of Default would be caused thereby, the Merrill Parties shall or shall direct
the Collateral Trustee, as applicable, to:

(a)           accept additional Collateral in accordance with Section 2.03 of
the Collateral Trust Agreement;

(b)           accept Replacement Sleeve Providers and Replacement Working
Capital Providers and their respective agreements as additional secured
counterparties and secured agreements in accordance with Section 3.01 and 3.03
of the Collateral Trust Agreement;

(c)           remove the Merrill Parties as secured counterparties with respect
to the Credit Sleeve Obligations in accordance with Section 3.02 and 3.03 of the
Collateral Trust Agreement (A) upon the occurrence of the Credit Sleeve
Termination Date (or, if any Merrill Party is the sole secured counterparty
under the Collateral Trust Agreement upon the occurrence of the Credit Sleeve
Termination Date, at the direction of REPS release all of the Collateral in
accordance with Section 2.07 of the Collateral Trust Agreement); (B) under the
circumstances expressly contemplated by Section 10.01(a)(i), 10.01(a)(ii),
10.01(a)(iv) and 10.01(a)(v) (or, if any Merrill Party is the sole secured
counterparty under the Collateral Trust Agreement at the time of the occurrence
of the events and circumstances set forth in such Sections, at the direction of
REPS release all of the Collateral in accordance with Section 2.07 of the
Collateral Trust Agreement);

(d)           with respect to, and to the extent of, property constituting
Collateral that is, or will be, sold or otherwise transferred or disposed of in
connection with any transaction permitted under this Agreement, release or
confirm the release of such Collateral under Sections 2.04, 2.05  or 2.06 of the
Collateral Trust Agreement, as applicable; provided that (i) to the extent that
such sale, transfer or other disposition is of all of the Equity Interests in a
Subsidiary, the Merrill Parties shall also instruct the Collateral Trustee to
release all of the assets of such Subsidiary that constitute Collateral, (ii) to
the extent that such sale, transfer or other disposition is of all or
substantially all of the assets of a Subsidiary, the Merrill Parties shall also
instruct the Collateral

91


--------------------------------------------------------------------------------




Trustee to release all of the Equity Interests in such Subsidiary that
constitute Collateral and (iii) make or approve any conforming changes
reasonably requested by REPS in the Security Documents necessary to implement
such release in the reasonable discretion of the Merrill Parties;

(e)           to the extent expressly contemplated by Section 9.02(b)(iii),
cause all Secured Obligations of the Merrill Parties under the Collateral Trust
Agreement to become Subordinated Secured Obligations under the Collateral Trust
Agreement;

(f)            enter into intercreditor agreements with respect to the Credit 
Sleeve Obligations in accordance with, and to the extent, expressly contemplated
by Section 10.01(a)(iii) and Article IX of the Collateral Trust Agreement; and

(g)           amend, restate, supplement, modify, renew or replace, or forbear
from exercising any rights with respect to the terms or provisions contained in,
or cancel, terminate or suspend performance under, any Security Document, or
consent to the taking of any of the foregoing actions with respect to any other
Transaction Document, in each case to the extent such foregoing action is
approved by the Sleeve Provider in accordance with Section 7.11 hereof.

The Merrill Parties shall timely execute and deliver, provide, return or
otherwise make available or direct the execution and delivery, provision, return
or otherwise making available of all filings, recordings, notices, and other
related documents and agreements, including releases and notices, directions and
other communications to the Collateral Trustee, reasonably required to implement
the foregoing in accordance with the terms of the foregoing.

12.05       Waiver.  No failure on the part of any Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

12.06       Amendments, Etc..  Except as otherwise expressly provided in this
Agreement, any provision of this Agreement or in any other Transaction Document
between or among any of the Merrill Parties, on one hand, and any of the Reliant
Retail Obligors, on the other hand, may be modified or supplemented only by an
instrument in writing signed by the applicable Parties thereto.

12.07       Expenses, Etc.

(a)           REPS agrees to pay or reimburse the Sleeve Provider for:  (a) all
reasonable out-of-pocket costs and expenses of the Sleeve Provider (including
the reasonable fees and expenses of legal counsel) in connection with (1) any
Default by the Reliant Retail Obligors and any enforcement or collection
proceedings resulting therefrom, including all manner of participation in or
other involvement with (i) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (ii) judicial or regulatory proceedings
and (iii) workout, restructuring or other negotiations or proceedings (whether
or not the workout, restructuring or transaction

92


--------------------------------------------------------------------------------




contemplated thereby is consummated) and (2) the enforcement of this
Section 12.07; and (b) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Transaction Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

(b)           REPS agrees to reimburse the Merrill Parties for any amounts paid
by the Merrill Parties to cure defaults by REPS or any Other Reliant Retail
Obligor under any Transaction Document or any other document, contract or
agreement to which REPS or such Other Reliant Retail Obligor is a party (such
amounts “Deferred Cure Reimbursement Obligations”).  Deferred Cure Reimbursement
Obligations shall mature and be payable on the date that the Working Capital
Facility matures (whether on the Maturity Date under, and as defined in, the
Working Capital Facility, by acceleration or otherwise).

12.08       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

12.09       Assignments.  Neither the Reliant Retail Obligors nor the Merrill
Parties may assign any of their rights or obligations hereunder without the
prior written consent of the other Parties hereto.

12.10       Survival.  The obligations of REPS under Section 12.07 and any other
provision that expressly provides for survival after termination shall survive
the Credit Sleeve Termination Date.

12.11       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the Parties hereto may execute this Agreement by signing
any such counterpart.

12.12       Governing Law; Jurisdiction; Etc.

(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

(b)           Submission to Jurisdiction.  The Parties hereby submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York sitting
in New York County (including its Appellate Division), and of any other
appellate court in the State of New York (the “New York Courts”), for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  Notwithstanding the nonexclusive
submission above:

(A)          With respect to any proceeding initiated by or on behalf of any
Reliant Retail Obligor arising out of or relating to this Agreement or the
transactions contemplated hereby, the Reliant Retail Obligors agree to bring
such proceeding exclusively in the United States District Court for the Southern
District of New York or if

93


--------------------------------------------------------------------------------




such court does not have subject matter jurisdiction in any of the other New
York Courts located in New York, New York, and in such case EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING;

(B)           With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of New York or if such court
does not have subject matter jurisdiction in any of the other New York Courts
located in New York, New York, EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUCH LEGAL PROCEEDING; and

(C)           With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of Texas (Houston Division) or
if such court does not have subject matter jurisdiction in any of the other
Texas Courts located in Houston, Texas, the Reliant Retail Obligors expressly
reserve their rights to trial by jury.

(c)           Waiver of Venue.  Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

(d)           Service of Process.  Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 12.01.  Nothing in this Agreement will affect the right of any Party to
this Agreement to serve process in any other manner permitted by law.

12.13       Certain Dispute Resolution Procedures.  If a Party (a “Disputing
Party”) disputes any Market Information forming a component used in a
calculation under Sections 2.02(a)(v)(2), (3), and (4), then (i) the Disputing
Party will notify the other Party not later than the close of business on the
Business Day following the date that Disputing Party received the other Party’s
calculation and such Disputing Party will also provide its calculation of such
amount and the applicable Market Information used to make such calculation, (ii)
the Parties will in good faith consult with each other in an attempt to resolve
the dispute and (iii) if the Parties fail to resolve the dispute by the third
(3rd) Business Day following the date the notice of dispute was delivered, then
the Calculation Agent will recalculate the applicable calculation by: (A)
utilizing any Market Information that the Parties have agreed are not in
dispute; and (B) calculating the component that is in dispute by seeking four
actual quotations at mid market from reference market makers, and taking the
arithmetic average of those obtained; provided that if such number of quotations
are not available for a particular component, then fewer than such number of
quotations may be used for such component; and if no quotations are available
for a particular component, then the Calculation Agent shall use its own
calculations for that

94


--------------------------------------------------------------------------------




component.  Following a recalculation pursuant to this Section, the Calculation
Agent will notify the Parties of the recalculation of such amount not later than
12:00 noon CPT on the fifth Business Day following the date of the notice of
dispute was delivered, and the same shall be binding for the purposes of this
Agreement.  The “Calculation Agent” shall be a third party agreed to by both
REPS and the Sleeve Provider from the list of third parties in Schedule 12.13;
provided that if the Parties are unable to promptly agree on such third party,
then the next third party listed on such Schedule who has not yet served as
Calculation Agent shall be the Calculation Agent for such dispute.

12.14       Captions.  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.15       Limitation on Interest.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Reimbursement
Obligation, together with all fees, charges and other amounts which are treated
as interest on such Reimbursement Obligation under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Sleeve
Provider in accordance with applicable law, the rate of interest payable in
respect of such Reimbursement Obligations hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Reimbursement Obligation but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Sleeve Provider in respect of other Reimbursement Obligations or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by the Sleeve Provider.

12.16       Integration.  This Agreement and the other Transaction Documents
constitute the entire contract among the Parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

[signatures follow]

95


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

RELIANT ENERGY POWER SUPPLY, LLC

 

 

 

 

 

 

 

By:

 /s/ Lloyd A. Whittington

 

 

Lloyd A. Whittington

 

 

Vice President and Treasurer

 

Signature Page to Credit Sleeve and Reimbursement Agreement


--------------------------------------------------------------------------------




 

MERRILL PARTIES

 

 

 

 

MERRILL LYNCH COMMODITIES, INC.,

 

 

as Sleeve Provider

 

 

 

 

 

By:

 /s/ Dennis Albrecht

 

Name:

Dennis Albrecht

 

Title:

Managing Director, COO

 

 

 

 

MERRILL LYNCH & CO., INC.,

 

 

as ML Guarantee Provider

 

 

 

 

 

By:

 /s/ Allen G. Braithwaite III

 

Name:

Allen G. Braithwaite III

 

Title:

Assistant Treasurer

 

Signature Page to Credit Sleeve and Reimbursement Agreement


--------------------------------------------------------------------------------




 

OTHER RELIANT RETAIL OBLIGORS

 

 

 

 

RERH HOLDINGS, LLC

 

 

 

 

 

By:

 /s/ Daniel N. Hannon

 

 

Daniel N. Hannon

 

 

Vice President and Treasurer

 

 

 

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 /s/ Daniel N. Hannon

 

 

Daniel N. Hannon

 

 

Vice President and Treasurer

 

 

 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

 

 

 

 

 

 

By:

 /s/ Lloyd A. Whittington

 

 

Lloyd A. Whittington

 

 

Vice President and Treasurer

 

Signature Page to Credit Sleeve and Reimbursement Agreement


--------------------------------------------------------------------------------